    Case 1:18-cv-05141-JPB-AJB
          Case Pending No. 78 Document
                               Document1 72-1
                                          FiledFiled
                                                01/21/20
                                                     01/24/20
                                                          PagePage
                                                               1 of 21 of 199



                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION

IN RE: RENTAL SCREENING                                       MDL DOCKET NO._____
FCRA CLASS LITIGATION


 DEFENDANTS TRANSUNION RENTAL SCREENING SOLUTIONS AND TRANS
UNION LLC’S MOTION TO TRANSFER ACTIONS TO THE NORTHERN DISTRICT
 OF GEORGIA PURSUANT TO 28 U.S.C. § 1407 FOR CENTRALIZATION OF THE
ACTIONS FOR COORDINATED OR CONSOLIDATED PRETRIAL PROCEEDINGS

       Defendants TransUnion Rental Screening Solutions, Inc. and Trans Union LLC

respectfully move the Judicial Panel on Multidistrict Litigation (“JPML”) for an Order, pursuant

to 28 U.S.C. § 1407 and the Rules of Procedure of the JPML, transferring six (6) related class

actions pending in federal district courts to the Northern District of Georgia for centralization of

the actions for coordinated or consolidated pretrial proceedings.

       For the reasons set forth in their Memorandum In Support of Their Motion to Transfer to

the Northern District of Georgia Pursuant to 28 U.S.C. § 1407 for Centralization of the Actions

for Coordinated or Consolidated Pretrial Proceedings, filed herewith, Defendants’ Motion should

be granted and all of the “Related Actions” identified in the attached Schedule of Actions, as

well as any tag-along actions or other cases that may be filed asserting related or similar claims,

should be transferred to the Northern District of Georgia for centralization of the actions for

coordinated or consolidated pretrial proceedings.

Dated: January 21, 2020                       Respectfully submitted,

                                                /s/ Michael O’Neil

                                              Michael O’Neil
                                              Albert E. Hartmann
                                              REED SMITH LLP
                                              10 South Wacker Drive, 40th Floor
                                              Chicago, IL 60606
                                              T: 312-207-1000
Case 1:18-cv-05141-JPB-AJB
      Case Pending No. 78 Document
                           Document1 72-1
                                      FiledFiled
                                            01/21/20
                                                 01/24/20
                                                      PagePage
                                                           2 of 22 of 199



                                 michael.oneil@reedsmith.com
                                 ahartmann@reedsmith.com

                                 -and-

                                 Terence N. Hawley
                                 REED SMITH LLP
                                 101 Second Street, Suite 1800
                                 San Francisco, CA 94105-3659
                                 T: 415-543-8700
                                 thawley@reedsmith.com

                                 Counsel for Defendants TransUnion Rental
                                 Screening Solutions, Inc. and Trans Union LLC




                                  -2-
    Case Case
         1:18-cv-05141-JPB-AJB
              Pending No. 78 Document
                               Document
                                      1-172-1
                                           FiledFiled
                                                 01/21/20
                                                      01/24/20
                                                            PagePage
                                                                 1 of 3
                                                                      18of 199



                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION


IN RE: RENTAL SCREENING
FCRA CLASS LITIGATION                                         MDL DOCKET NO._____


     DEFENDANTS TRANSUNION RENTAL SCREENING SOLUTIONS, INC.
    AND TRANS UNION LLC’S MEMORANDUM IN SUPPORT OF MOTION TO
      TRANSFER ACTIONS TO THE NORTHERN DISTRICT OF GEORGIA
  PURSUANT TO 28 U.S.C. § 1407 FOR CENTRALIZATION OF THE ACTIONS FOR
       COORDINATED OR CONSOLIDATED PRETRIAL PROCEEDINGS

       Defendants TransUnion Rental Screening Solutions, Inc. (“TURSS”) and Trans Union

LLC (“Trans Union”) (collectively, “Defendants”) respectfully move, pursuant to 28 U.S.C. §

1407 and Rule 6.2 of the Rules of Procedure of the Judicial Panel on Multidistrict Litigation

(“JPML”), for an order transferring the actions listed on the attached Schedule of Actions (the

“Related Actions”), as well as any tag-along actions or other cases that may be filed asserting

related or similar claims, to the Northern District of Georgia for centralization of the actions for

coordinated or consolidated pretrial proceedings. Defendants respectfully submit this

memorandum of law in support of their motion to transfer.

                                  FACTUAL BACKGROUND

       The Related Actions presently consist of six putative nationwide class actions pending in

four different districts: the Northern District of Georgia, the Central District of California, the

Eastern District of Pennsylvania, and two separate divisions within the Eastern District of

Virginia. Five of the actions were filed against TURSS alone; only one action was filed against

both TURSS and Trans Union. (See attached Schedule of Actions.) The Related Actions were

brought by at least six different law firms.
    Case Case
         1:18-cv-05141-JPB-AJB
              Pending No. 78 Document
                               Document
                                      1-172-1
                                           FiledFiled
                                                 01/21/20
                                                      01/24/20
                                                            PagePage
                                                                 2 of 4
                                                                      18of 199



       The Related Actions all involve common questions of fact and assert substantially similar

claims and legal theories. TURSS prepares and furnishes tenant screening reports to prospective

landlords. TURSS is a “consumer reporting agency” as defined by the federal Fair Credit

Reporting Act, 15 U.S.C. §§ 1681 et seq. (the “FCRA”). The tenant screening reports prepared

by TURSS, which include public records, are “consumer reports,” as also defined by the FCRA.

When preparing such reports, TURSS obtains public record information from hundreds of

jurisdictions, stores those records in its database, and then includes them on tenant screening

reports. Upon request, TURSS also discloses information to consumers regarding the public

records maintained by TURSS.

       Each of the six Related Actions alleges that TURSS willfully violated Section 1681e(b)

of the FCRA when preparing tenant screening reports including public records. That provision

requires that “[w]henever a consumer reporting agency prepares a consumer report it shall follow

reasonable procedures to assure the maximum possible accuracy of the information” on the

report. 15 U.S.C. § 1681e(b). The plaintiffs in each of the Related Actions contend that

TURSS’s procedures for obtaining, evaluating, and then reporting public records result in

inaccurate public records being included in reports and thus violate Section 1681e(b), i.e., that

such procedures are not the “reasonable procedures” required by the FCRA.

       Three of the Related Actions allege that TURSS willfully violated the FCRA, 15 U.S.C. §

1681g(a)(2), in disclosing that same public record information to consumers. That provision

requires consumer reporting agencies, upon a consumer’s request, to disclose to the consumer

“[t]he sources of the information” in that consumer’s “file.” 15 U.S.C. § 1681g(a)(2). The

plaintiffs in three of the Related Actions contend that TURSS violates this provision by

disclosing the name of the courts (and other jurisdictions) from which it obtains public record




                                                -2-
     Case Case
          1:18-cv-05141-JPB-AJB
               Pending No. 78 Document
                                Document
                                       1-172-1
                                            FiledFiled
                                                  01/21/20
                                                       01/24/20
                                                             PagePage
                                                                  3 of 5
                                                                       18of 199



data, and not disclosing the name(s) of any vendors retained by TURSS to assist with such public

record data collection.

         Each of the Related Actions seeks statutory damages of $100 to $1,000 per putative class

member available under the FCRA, as well as punitive damages. Each action also seeks

certification of nationwide classes of persons as to whom TURSS generated inaccurate consumer

reports and/or failed to disclose “source” information.1 Each of the putative classes in each of

the Related Actions is defined by the content of the public record data that TURSS used (or did

not use) in preparing tenant screening reports and/or disclosures to consumers. Such public

record data—to the extent it exists—is contained in TURSS’s current and historical databases

and systems.

         The claims in the Related Actions—as well as the putative class definitions—all raise

questions pertaining to the procedures used by TURSS to obtain, evaluate, and report public

record data to prospective landlords, as well as the procedures used to disclose the “sources” of

such public records to consumers. The Related Actions will require detailed analysis of the

specific data available within hundreds of public record datasets, as well as the current and

historical data maintained by TURSS used to create tenant screening reports that it issued and the

related information it disclosed to consumers. Such data is therefore key not only to TURSS’s

potential liability under Section 1681e(b) and Section 1681g(a)(2), but also to determining the

sizes and composition of the numerous putative classes.

         The current status of each of the Related Actions is as follows:




  1
    Two of the Related Actions include claims for violations of California’s statutory analogues of Sections 1681e(b)
and 1681g.



                                                        -3-
    Case Case
         1:18-cv-05141-JPB-AJB
              Pending No. 78 Document
                               Document
                                      1-172-1
                                           FiledFiled
                                                 01/21/20
                                                      01/24/20
                                                            PagePage
                                                                 4 of 6
                                                                      18of 199



       1.      William R. Hall, Jr., individually and as a representative of the class v.

TransUnion Rental Screening Solutions, Inc., Case No. 1:18-cv-05141-JPB-AJB, Northern

District of Georgia, was filed on November 7, 2018. The plaintiff alleges that TURSS violated

Section 1681e(b) by misattributing a criminal record to him when generating and furnishing a

consumer report to a third party from whom plaintiff sought to secure a rental property. (Hall,

ECF 62, ¶¶ 19-21, 39.)

       The pleadings in Hall are now closed. Discovery, however, remains ongoing, and Hall

demonstrates the data-intensive nature of these actions. Initially, the Hall court allowed the

parties eight (8) months for discovery, which was the longest standard discovery track in the

Northern District of Georgia. (Hall, ECF 22.) At the request of the parties, the Hall Court

extended this period by an additional two (2) months, and later suspended the remaining

discovery deadlines altogether. (Hall, ECF 37, at 64.) Currently, the parties have until January

31, 2020, to file a proposed schedule for remaining pretrial deadlines, or to schedule a hearing to

resolve the ongoing discovery issues. (Hall, ECF 69.) The suspension of the discovery

deadlines was necessary to determine the feasibility of the plaintiff’s request that TURSS

identify, prepare and export data he contends is necessary to identify the putative class. (Hall,

ECF 67.)

       2.      Karl Anthony Francis v. TransUnion Rental Screening Solutions, Inc., Case No.

1:19-cv-1185, Eastern District of Virginia, was filed on September 13, 2019. As in Hall, the

plaintiff claims that TURSS violated Section 1681e(b) by misattributing a criminal record to him

when generating and furnishing a consumer report to a third party from whom plaintiff sought to

secure a rental property. (Francis, ECF 1, ¶¶ 3, 5, 32-34, 66.)




                                                -4-
    Case Case
         1:18-cv-05141-JPB-AJB
              Pending No. 78 Document
                               Document
                                      1-172-1
                                           FiledFiled
                                                 01/21/20
                                                      01/24/20
                                                            PagePage
                                                                 5 of 7
                                                                      18of 199



        On November 26, 2019, TURSS moved to transfer Francis to the Northern District of

Georgia pursuant to the first-to-file rule. (Francis, ECF 23.) Plaintiff opposed the motion,

(Francis, ECF 27). Hearing on the transfer motion was held on January 17, 2020. (Francis,

ECF 32.) The court denied the motion (Francis, ECF 40), holding that 28 U.S.C. § 1404(a) was

the only authority for transfer and noting that § 1404(a) could not be satisfied because the lawsuit

could not originally have been brought in the Northern District of Georgia. The Court also held

in abeyance the motion’s alternative prayer for a stay of the lawsuit, but stayed discovery until a

further order of the Court. (Id.)

        3.     Chris Robinson and Jonathan Wright, on behalf of themselves and all others

similarly situated v. TransUnion Rental Screening Solutions, Inc., Case No. 8:19-cv-01994-JLS-

KES, Central District of California, was filed on October 18, 2019. The plaintiffs filed an

Amended Complaint on November 14, 2019. (Robinson, ECF 12.) The plaintiffs allege that

TURSS violated Section 1681e(b) (and its California statutory analogue) by misattributing

criminal records to them and putative class members in generating and furnishing consumer

reports to third parties from whom plaintiffs sought to secure a rental property. (Id. ¶ 6.). The

plaintiffs further allege that TURSS violated Section 1681g(a)(2) (and the California statutory

analogue) by responding to their requests for copies of their consumer files without disclosing

that the source of public record information in the files was third-party vendors. (Id. ¶¶ 104-

113.)

        Before TURSS filed a responsive pleading, it met and conferred with counsel for

Plaintiffs about a possible motion to dismiss certain of the claims. (Robinson, ECF 28, at 2.) In

response, Plaintiff will file a second amended complaint by January 30, 2020. (Id.)




                                                -5-
    Case Case
         1:18-cv-05141-JPB-AJB
              Pending No. 78 Document
                               Document
                                      1-172-1
                                           FiledFiled
                                                 01/21/20
                                                      01/24/20
                                                            PagePage
                                                                 6 of 8
                                                                      18of 199



       4.      Patricia McIntyre, on behalf of herself and all others similarly situated v.

TransUnion, LLC, and TransUnion Rental Screening Solutions, Inc., Case No. 2:18-cv-03865-

RBS, Eastern District of Pennsylvania, was filed on September 10, 2018. Here too, the plaintiff

alleges that TURSS violated Section 1681e(b) by reporting inaccurate public record information

to a third party from whom plaintiff sought to secure a rental property, and that such inaccuracy

was caused by TURSS’s use of allegedly unreasonable procedures. (McIntyre, ECF 1 ¶¶ 47-48.)

Similar to Robinson, the complaint further alleges that TURSS violated Section 1681g(a)(2) by

providing consumers with copies of the public record information in their files without

disclosing its vendor as the source of such public record information. (Id. ¶¶ 40-44, 152.)

       Defendants moved to strike the plaintiff’s class allegations relating to the claims against

TURSS on November 2, 2018, and the plaintiff submitted her response on December 7, 2018.

(Robinson, ECF 19, 22.) The case has effectively been stayed pending the court’s ruling on

Defendants’ motion to strike. No Rule 16 conference has occurred, no scheduling order was

issued, and the parties have not engaged in discovery.

       5.      Kaila Hector and William Aird, on behalf of themselves and all others similarly

situated v. TransUnion Rental Screening Solutions, Inc., Case No. 3:19-cv-790, Eastern District

of Virginia, was filed on October 25, 2019. As in the other Related Actions, the plaintiffs allege

that TURSS willfully violated Section 1681e(b) by reporting inaccurate information when

generating and furnishing a consumer report to a third party from whom plaintiff sought to

secure a rental property. (Hector, ECF 1, ¶¶ 36-40; Hector, ECF 28, ¶¶ 35-62.)

       On December 31, 2019, TURSS moved to dismiss Hector. (Hector, ECF 16.) Because

the plaintiff is not a Virginia resident and no nexus exists between Virginia and the claims,

TURSS moved to dismiss the case for lack of personal jurisdiction. (Id. at 6-13.) TURSS also




                                               -6-
    Case Case
         1:18-cv-05141-JPB-AJB
              Pending No. 78 Document
                               Document
                                      1-172-1
                                           FiledFiled
                                                 01/21/20
                                                      01/24/20
                                                            PagePage
                                                                 7 of 9
                                                                      18of 199



moved to dismiss because venue for the plaintiff’s claims against TURSS is improper. (Id. at 13-

16.) Plaintiff’s response to the motion is due on January 27, 2020, and TURSS’s reply is due on

or before February 10, 2020. (Hector, ECF 20.) On January 21, 2020—although the time to do

so had expired—Plaintiff filed an Amended Class Action Complaint which added a new named

plaintiff. (Hector, ECF 28.)

       6.      Michael Reid Lewis, individually and on behalf of those similar situated v.

TransUnion Rental Screening Solutions, Inc., Case No. 2:20-cv-00531, Central District of

California, was filed on December 6, 2019, as Case No. 19 STCV 43951, in the Superior Court

for the County of Los Angeles. By a complaint virtually identical to Robinson, the plaintiff

alleges that TURSS violated Section 1681e(b) (and the California analogue) by misattributing

criminal records to him when generating and furnishing consumer reports to third parties from

whom plaintiff sought to secure a rental property. (Lewis, ECF 1-1, ¶¶ 3-7, 18-23.) The plaintiff

further alleges that TURSS violated Section 1681g(a)(2) (and the California analogue) by

responding to his requests for his consumer file without disclosing that the sources of criminal

record information in the file were third-party vendors. (Id. ¶¶ 8, 26-28.)

       TURSS removed Lewis to the Central District of California on January 17, 2020. (Lewis,

ECF 1.)

                                          ARGUMENT

       As set forth below, the JPML should grant the Defendants’ motion to transfer the Related

Actions for centralization of the actions for consolidated or coordinated pretrial proceedings in

the Northern District of Georgia under 28 U.S.C. § 1407. Of the Related Actions, the only

lawsuit in which discovery is occurring, Hall, is pending in the Atlanta Division of the Northern

District of Georgia before Judge J.P. Boulee and Magistrate Judge Alan J. Baverman. Discovery




                                               -7-
     Case 1:18-cv-05141-JPB-AJB
          Case Pending No. 78 Document
                                Document
                                       1-172-1
                                            Filed
                                                Filed
                                                  01/21/20
                                                      01/24/20
                                                             Page
                                                                Page
                                                                  8 of10
                                                                       18of 199



has been proceeding since February 2019, including written and oral discovery of the parties, and

third-party discovery, as well. The court has issued multiple orders regarding electronic

discovery and related case management issues. Given that all Related Actions involve claims

and class definitions defined by the data historically maintained by TURSS, similar issues will

undoubtedly arise in each of the Related Actions, which will benefit significantly from

consolidation or coordination. Further, the Northern District of Georgia, Atlanta Division, will

provide a convenient location in a major metropolitan area with ready access from every region

in the country.

I.     THE RELATED ACTIONS SHOULD BE TRANSFERRED AND CENTRALIZED FOR
       CONSOLIDATED OR COORDINATED PRETRIAL PROCEEDINGS.

       Section 1407(a) permits transfer and centralization of cases that are pending in different

districts if: (1) the cases “involv[e] one or more common questions of fact”; (2) transfer and

centralization will further the “convenience of the parties and witnesses”; and (3) transfer and

centralization “will promote the just and efficient conduct of such actions.” The aim of Section

1407 is to “eliminate duplication in discovery, avoid conflicting rules and schedules, reduce

litigation costs, and save the time and effort of the parties, the attorneys, the witnesses, and the

courts.” Gelboim v. Bank of Am. Corp., 574 U.S. 405, 410 (2015) (quoting Manual for Complex

Litigation § 20.131, p. 220 (4th Ed. 2004). Transfer of the Related Actions to, and centralization

for consolidated or coordinated pretrial proceedings in, the Northern District of Georgia will

satisfy each of the above requirements and advance Section 1407’s underlying objectives.

       A.         Transfer Is Appropriate Because The Related Actions Involve One Or More
                  Common Questions Of Fact And Law.

       The JPML has consistently held that cases involving overlapping factual and legal issues

are particularly appropriate for transfer and centralization for consolidated or coordinated pretrial

proceedings, even if there are differing legal theories or remedies in the actions or the parties and


                                                 -8-
    Case 1:18-cv-05141-JPB-AJB
         Case Pending No. 78 Document
                               Document
                                      1-172-1
                                           Filed
                                               Filed
                                                 01/21/20
                                                     01/24/20
                                                            Page
                                                               Page
                                                                 9 of11
                                                                      18of 199



claims are not identical. See In re Radiation Incident at Washington, 400 F.Supp. 1404, 1405

(J.P.M.L. 1975) (holding that six actions in two different federal courts should be consolidated

because there were common questions of fact; the JPML noted that the MDL could still proceed

despite factual questions relating to damages that were unique to each action); see also In re

Ford Motor Co. Speed Control Deactivation Switch Prods. Liab. Litig., 398 F.Supp.2d 1365,

1366 (J.P.M.L. 2005) (holding that the “presence of differing theories or remedies is outweighed

when the underlying actions still arise from a common factual core, as the actions do here.”); see

also In re Bank of N.Y. Mellon Corp. Foreign Exch. Transactions Litig., 857 F.Supp.2d 1371,

1373 (J.P.M.L. 2012) (finding consolidation appropriate notwithstanding different parties and

legal theories because “[a]ll actions share factual issues arising from allegations concerning BNY

Mellon’s provision of foreign exchange [] services to its clients.”); In re Multidistrict Private

Civil Treble Damage Litig. Involving Plumbing Fixtures, 308 F.Supp. 242, 244 (J.P.M.L. 1970)

(“Such a potential for conflicting or overlapping class actions presents one of the strongest

reasons for transferring such related actions to a single district for coordinated or consolidated

pretrial proceedings which will include an early resolution of such potential conflicts”).

       The Related Actions share substantially similar allegations and common issues of fact

and law. Each Related Action alleges that TURSS did not obtain, use, and/or report all available

public record information, thereby resulting in the creation of inaccurate tenant screening reports

regarding the plaintiffs, which TURSS then furnished to third parties who were evaluating the

plaintiffs’ rental applications. (Hall, ECF 62, ¶ 39; Francis, ECF 1, ¶ 66; Robinson, ECF 12, ¶

83; McIntyre, ECF 1 ¶¶ 47-48; Hector, ECF 1, ¶ 48; Lewis, ECF 1-1, ¶ 50.) The plaintiffs allege

that this conduct amounted to a willful failure by TURSS to adopt and follow reasonable

procedures to assure the accuracy of its tenant screening reports, in violation of 15 U.S.C. §




                                                -9-
    Case Case
         1:18-cv-05141-JPB-AJB
              Pending No. 78 Document
                               Document
                                      1-172-1
                                           FiledFiled
                                                 01/21/20
                                                      01/24/20
                                                            PagePage
                                                                 10 of12
                                                                       18of 199



1681e(b). (Hall, ECF 62, ¶¶ 29-38, 51; Francis, ECF 1, ¶ 67; Robinson, ECF 12, ¶¶ 73-82, 95;

McIntyre, ECF 1 ¶ 148; Hector, ECF 1, ¶¶ 43-47, 58; Lewis, ECF 1-1, ¶¶ 29-38.) Further, those

Related Action seeks certification of one or more nationwide classes of consumers about whom

TURSS included allegedly inaccurate public record information on tenant screening reports due

to an alleged failure to obtain, use and/or report all aspects of the public record data. (Hall, ECF

62, ¶ 39; Francis, ECF 1, ¶ 54; Robinson, ECF 12, ¶ 83; McIntyre, ECF 1 ¶ 137; Hector, ECF 1,

¶¶ 48-49; Lewis, ECF 1-1, ¶ 39(b).) Three of the Related Actions also contend, on behalf of

virtually the same classes or subclasses of consumers, that TURSS’s procedures for disclosing

the sources of public record information to consumers willfully violate 15 U.S.C. § 1681g(a)(2).

(Robinson, ECF 12, ¶¶ 104-113; Lewis, ECF 1-1, ¶¶ 8, 26-28 ; McIntyre, ECF 1, ¶¶ 40-44, 152.)

       While certain claims in some of the separate cases may vary slightly in terms of the

specific facts and parties, the larger common factual and legal issues warrant transfer and

centralization. The plaintiffs’ allegations in each case relate to TURSS’s policies and procedures

for obtaining, using, and reporting public records on tenant screening reports, whether its

procedures violate Section 1681e(b) of the FCRA, whether such violations were willful, and

whether Rule 23 class certification requirements have been met. Further, the allegations in three

actions relate to TURSS’s policies and procedures for disclosing public record information to

consumers, whether such policies and procedures violate Section 1681g(a)(2) of the FCRA and

whether such violations were willful. Each Related Action raises issues concerning the content

and scope of the public record (and other) data obtained, reported, and maintained by TURSS.

       Given these allegations and issues, the Related Actions will all require detailed analysis

of the specific data available within hundreds of public record datasets, and other data

maintained by TURSS, as well as the feasibility of identifying, comparing, and exporting such




                                               - 10 -
    Case Case
         1:18-cv-05141-JPB-AJB
              Pending No. 78 Document
                               Document
                                      1-172-1
                                           FiledFiled
                                                 01/21/20
                                                      01/24/20
                                                            PagePage
                                                                 11 of13
                                                                       18of 199



data. Such analysis will be relevant to issues including TURSS’s potential liability under 15

U.S.C. §§ 1681e(b) and 1681g(a)(2), as well as determination of the composition of the putative

classes. Moreover, these common issues span the various actions, irrespective of the particular

types of public records involved (i.e, criminal vs. eviction) or whether the claim involves the

alleged misattribution of information or use of incomplete or outdated information. If addressed

in separate forums, those common allegations and issues will lead to duplicative discovery and

motion practice and could result in conflicting rulings. They will be addressed most efficiently,

and consistently, in a central forum.

       B.      Transfer And Centralization Will Further The Convenience Of The Parties
               And Witnesses.

       Transfer and centralization will also serve the overall “convenience of the parties and

witnesses” consistent with Section 1407(a). See In re Commodity Exchange, Inc., Gold Futures

& Options Trading Litig., 38 F.Supp.3d 1394, 1395 (J.P.M.L. 2014) (“Centralization will

eliminate duplicative discovery…prevent inconsistent pretrial rulings, and conserve the resources

of the parties, their counsel, and the judiciary.”); see also In re Nat’l Prescription Opiate Litig.,

2018 U.S. Dist. LEXIS 170489, *2-3 (J.P.M.L. 2018) (The JPML will look to the “overall

convenience of the parties and witnesses, not just those of a single plaintiff or defendant in

isolation.”) (citing In re: Watson Fentanyl Patch Prods. Liab. Litig., 883 F.Supp.2d 1350, 1351-

52 (J.P.M.L. 2012).

       As noted, the Related Actions all include substantially similar allegations regarding

TURSS’s policies and practices that will most certainly lead to duplicative discovery and pretrial

motions in multiple judicial districts, unless the Related Actions are transferred and centralized.

The plaintiffs will undoubtedly request many of the same documents and seek to depose many of

the same witnesses. Indeed, this phenomenon has already occurred in Hall and Francis.



                                                - 11 -
      Case Case
           1:18-cv-05141-JPB-AJB
                Pending No. 78 Document
                                 Document
                                        1-172-1
                                             FiledFiled
                                                   01/21/20
                                                        01/24/20
                                                              PagePage
                                                                   12 of14
                                                                         18of 199



Disputes over discovery and other matters are inevitable. Centralization will help minimize

duplicative discovery and depositions, reduce deposition-related travel, and facilitate resolution

of disputes in a manner that avoids redundancy and conflicting rulings.

        C.     Transfer And Centralization Will Promote The Just And Efficient Conduct
               Of The Related Actions.

        Transfer and centralization of the Related Actions for pretrial proceedings will also

“promote the just and efficient conduct of such actions” under Section 1407(a). As stated, due to

the overlapping factual and legal theories, as well as the potentially overlapping putative classes,

the Related Actions will involve many of the same pretrial issues—including with respect to

discovery, class certification and dispositive motions—and will benefit from centralized

management and coordination. On the other hand, addressing these issues court-by-court will

likely result in duplication of effort and wasted resources, while increasing the risk of

inconsistent rulings. See In re Commercial Money Ctr., Inc. Equip. Lease Litig., 229 F. Supp. 2d

1379, 1380 (J.P.M.L. 2002) (finding that centralization of cases filed nationwide would prevent

inconsistent pretrial rulings); see also Gelboim v. Bank of Am. Corp., 574 U.S. 405, 410 (noting

that one of the aims of Section 1407 is to “eliminate duplication in discovery.”). Transfer and

centralization for consolidated or coordinated pretrial proceedings is needed here to avoid

inefficiencies and potential inconsistencies and to promote the just and efficient conduct of the

Related Actions.

II.     THE RELATED ACTIONS SHOULD BE TRANSFERRED TO AND CENTRALIZED IN THE
        NORTHERN DISTRICT OF GEORGIA.

        The United States District Court for the Northern District of Georgia, Atlanta Division, is

the most appropriate venue for transfer and centralization of the Related Actions and any tag-

along actions because: (1) it is the district with the action that is the most advanced procedurally;




                                               - 12 -
     Case Case
          1:18-cv-05141-JPB-AJB
               Pending No. 78 Document
                                Document
                                       1-172-1
                                            FiledFiled
                                                  01/21/20
                                                       01/24/20
                                                             PagePage
                                                                  13 of15
                                                                        18of 199



(2) it is a district court experienced in managing multidistrict litigation; and (3) it is conveniently

located in a major metropolitan area with ready access from every region in the country.

        A.       The Northern District Of Georgia Has The Most Advanced Action.

        An important factor in the JPML’s determination of the proper transferee court is which

district has the most procedurally-advanced action. See In re Hyundai & Kia Fuel Econ. Litig.,

923 F.Supp.2d 1364, 1365 (J.P.M.L. 2013) (finding court presiding over the most procedurally-

advanced action proper transferee district); In re Johnson & Johnson Talcum Powder Prod.

Mktg., Sales Practices & Prod. Liab. Litig., 220 F. Supp. 3d 1356, 1359 (J.P.M.L. 2016) (finding

judge who presided over most procedurally-advanced action was “well suited to structure this

litigation so as to minimize delay and avoid unnecessary duplication of discovery and motion

practice”); In re: Convergent Tel. Consumer Prot. Act Litig., 981 F. Supp. 2d 1385, 1387

(J.P.M.L. 2013) (same); In re: Bank of Am. Credit Prot. Mktg. & Sales Practices Litig., 804 F.

Supp. 2d 1372, 1373 (J.P.M.L. 2011) (approving transfer to forum where the “first-filed and

relatively most procedurally advanced action was pending”).

        While these decisions suggest that the court presiding over the first-filed action is best

suited to serve as the transferee court, this is largely because the first-filed suit is typically the

most procedurally advanced. Here, although the Hall case is the second-filed action, it is the

only procedurally-advanced action of the Related Actions.2 The rationale for transferring to a

district with the most procedurally-advanced litigation is that the judge presiding over the most

procedurally-advanced action is in the best position to facilitate the efficiencies contemplated by



 2
   Although McIntyre was filed two months before Hall, the McIntyre action has been effectively stayed while the
court considers TURSS’ and Trans Union’s motion to strike the class allegations against TURSS (and Trans Union’s
separate motion to dismiss). No Rule 16 conference has been held, nor has any discovery begun. Only one of the
other six Related Actions, Francis, has advanced beyond the pleadings stage. However, discovery in that case was
recently stayed. (See supra at 5.)



                                                    - 13 -
    Case Case
         1:18-cv-05141-JPB-AJB
              Pending No. 78 Document
                               Document
                                      1-172-1
                                           FiledFiled
                                                 01/21/20
                                                      01/24/20
                                                            PagePage
                                                                 14 of16
                                                                       18of 199



the JPML in ordering centralization, i.e., to structure the litigation so as to avoid duplication of

discovery and motion practice. Because Hall is the only procedurally-advanced action, the Hall

court is in the best position to achieve these efficiencies encouraged by the JPML. See In re

Smith & Nephew BHR & R3 Hip Implant Prod. Liab. Litig., 249 F. Supp. 3d 1348, 1352

(J.P.M.L. 2017) (“Further, as Judge Blake is presiding over one of the most procedurally-

advanced actions, she is well situated to structure this litigation so as to minimize delay and

avoid unnecessary duplication of discovery and motion practice.”); In re: Simply Orange Orange

Juice Mktg. & Sales Practices Litig., 867 F. Supp. 2d 1344, 1345–46 (J.P.M.L. 2012) (“While no

action is particularly advanced procedurally, plaintiff's counsel in the Western District of

Missouri appear to have significantly investigated and developed the factual issues underpinning

their complaint.); In re: Discover Card Payment Prot. Plan Mktg. & Sales Practices Litig., 764

F. Supp. 2d 1341, 1343 (J.P.M.L. 2011) (“The Northern District of Illinois, where the first-filed

and relatively most procedurally advanced action is pending, stands out as an appropriate

transferee forum.”); In re Imagitas, Inc., Drivers' Privacy Prot. Act Litig., 486 F. Supp. 2d 1371,

1372 (J.P.M.L. 2007) (“We are of the view that the Middle District of Florida is an appropriate

transferee forum for this docket. The constituent action pending in the Middle District of

Florida, which was the first action filed, is relatively more procedurally advanced than the other

actions. By selecting Judge Timothy J. Corrigan to serve as transferee judge, we are assigning

this docket to a jurist already familiar with the contours of the litigation and able to steer this

matter on a prudent course.”)

        Again, Hall is the most advanced litigation of all the Related Actions. Indeed, it is the

only one of the Related Actions that has advanced past the pleadings stage. There,

representatives of both parties have been deposed, and multiple third-party subpoenas have been




                                                 - 14 -
    Case Case
         1:18-cv-05141-JPB-AJB
              Pending No. 78 Document
                               Document
                                      1-172-1
                                           FiledFiled
                                                 01/21/20
                                                      01/24/20
                                                            PagePage
                                                                 15 of17
                                                                       18of 199



issued and responded to. Moreover, the parties have engaged in extended ongoing negotiations

regarding the nature and scope of large-scale data exports and productions by TURSS, and

TURSS has produced electronic data, an exercise that will undoubtedly be needed in other

Related Actions.

        In Hall—as in all of the Related Actions—proof of the plaintiff’s claim, as well as the

ability to identify and certify the putative class, is driven by the availability (or unavailability) of

an array of identifying, public record, and historical report data within TURSS’s systems and

databases. (Hall, ECF 21, at 7.) Accordingly, the plaintiff requested that TURSS identify and

export data that plaintiff contends may be used to identify the putative class of persons about

whom TURSS reported inaccurate public records due to flawed procedures. (Hall, ECF 21, at 7-

8.) Because TURSS had never performed such an export before, it first needed to determine the

feasibility of complying with the plaintiff’s request. (Hall, ECF 21, at 7.) Initially, this required

TURSS to design, test, and implement a custom process to perform an initial, sample data export

relating to only one day of reports from one of the TURSS products at issue. (Hall, ECF 43, at

2.) This process was time consuming, and a complete data export sufficient for plaintiff’s

purposes would take an undefined amount of time. (Id.) Therefore, at the parties’ request, the

Hall court suspended indefinitely the deadline for the parties expert disclosures under Rule

26(a)(2), as well as the deadline for plaintiff to file a Rule 23 motion for class certification.

        After receiving the initial one-day sample export, the plaintiff in Hall deposed a TURSS

employee about that process, and then requested an additional data export. (Hall, ECF 67, at 1-

2.) This additional requested export included an additional six days of data relating to the same

product as the first export, as well as a single day of data relating to a second product. (Id.) Like

the first request, the additional request for data required TURSS to design, implement, and test a




                                                 - 15 -
    Case Case
         1:18-cv-05141-JPB-AJB
              Pending No. 78 Document
                               Document
                                      1-172-1
                                           FiledFiled
                                                 01/21/20
                                                      01/24/20
                                                            PagePage
                                                                 16 of18
                                                                       18of 199



custom process for identifying and producing data. (Id. at 2.) Due to the complex, time-

consuming nature of the iterative data export process, the Hall court recently conducted a status

conference with the parties, and its later order recognized that the parties would likely need the

court’s assistance to work through the issues. (Hall, ECF 69.)

        Because the ability to identify putative class members in the other Related Actions is

similarly data-driven, the Hall court is already well-positioned to address the same discovery

issues that will arise in all of the Related Actions. The parties—with the assistance of the

court—are working through those thorny data-export issues in Hall. The key issue ultimately

will be whether TURSS can identify and export data that the plaintiff believes will be sufficient

to demonstrate that the putative class can be identified based on objective, data-based criteria.

TURSS and the plaintiffs in all of the other Related Actions will need to engage in similar data-

export discovery focused on the same issues, albeit based on slightly different class definitions.

Although the data exported in Hall will not necessarily identify the putative classes in other

cases, TURSS will need to employ the same or similar processes to determine the feasibility of

identifying and exporting data in all of the Related Actions. To assist the parties, the Hall court

is learning about the types of data maintained by TURSS, how such data can be searched and

exported, and how much time is required for such efforts. Thus, the knowledge gained by the

Hall court will be invaluable in addressing the inevitable and nearly identical discovery issues

that will arise in all of the Related Actions.

        Accordingly, familiarity with the issues that have already arisen in the Hall action, which

will certainly appear in the other Related Actions, makes the Hall court best suited to address

these common issues and serve as the transferee district. See In re: NuvaRing Prod. Liab. Litig.,

572 F. Supp. 2d 1382, 1383 (J.P.M.L. 2008) (transferring cases to “jurist who is familiar with the




                                                 - 16 -
    Case Case
         1:18-cv-05141-JPB-AJB
              Pending No. 78 Document
                               Document
                                      1-172-1
                                           FiledFiled
                                                 01/21/20
                                                      01/24/20
                                                            PagePage
                                                                 17 of19
                                                                       18of 199



contours of this litigation by virtue of having presided over the most procedurally advanced

action”); In re Dollar Gen. Corp. Fair Labor Standards Act Litig., 346 F. Supp. 2d 1368, 1370

(J.P.M.L. 2004) (approving transfer and observing that “the judge presiding over the action . . .

has gained familiarity with the issues involved in the litigation”). This procedural advancement

and familiarity with the issues is unique to the Hall court, which weighs heavily in favor of

transferring the Related Actions to the Northern District of Georgia.

       B.      The Northern District Of Georgia Has Experienced Judges Capable Of
               Managing Multidistrict Litigation.

       Hall is presently assigned to the Honorable J.P. Boulee and Magistrate Judge Alan J.

Baverman. Judge Boulee currently has several complex cases on his docket. Judge Baverman

has served as a Magistrate Judge since 2001. Further, the Hall court has already presided over a

number of discovery and case management issues, including crucial, complex data-compilation

issues that will be encompassed in all of the Related Actions. Accordingly, TURSS believes that

the Hall court would capably manage the Related Actions and that assignment to Judge Boulee is

appropriate.

       C.      The Northern District Of Georgia Is Conveniently Located.

       The JPML has also considered whether a district is “an easily accessible, metropolitan

district that is well equipped with the resources that this complex docket is likely to require.” In

re Compression Labs, Inc., Patent Litig., 360 F. Supp. 2d 1367, 1369 (J.P.M.L. 2005); see also

In re Roundup Prods. Liab. Litig., 214 F. Supp. 3d 1346, 1348 (J.P.M.L. 2016). The Northern

District of Georgia, Atlanta Division, easily meets this criterion. Atlanta is a major metropolitan

area and travel hub, with a large international airport, an abundance of local travel and lodging

options, and the business resources needed for complex litigation. Accordingly, this factor, too,

weighs in favor of transferring the Related Actions to the Northern District of Georgia.



                                               - 17 -
    Case Case
         1:18-cv-05141-JPB-AJB
              Pending No. 78 Document
                               Document
                                      1-172-1
                                           FiledFiled
                                                 01/21/20
                                                      01/24/20
                                                            PagePage
                                                                 18 of20
                                                                       18of 199



                                         CONCLUSION

   For all of the foregoing reasons, Defendants respectfully request that the JPML transfer the

Related Actions to the Northern District of Georgia for the centralization of the actions for

coordinated or consolidated pretrial proceedings.



Dated: January 21, 2020                       Respectfully submitted,

                                               /s/ Michael O’Neil

                                              Michael O’Neil
                                              Albert E. Hartmann
                                              REED SMITH LLP
                                              10 South Wacker Drive, 40th Floor
                                              Chicago, IL 60606
                                              T: 312-207-1000
                                              michael.oneil@reedsmith.com
                                              ahartmann@reedsmith.com

                                              -and-

                                              Terence N. Hawley
                                              REED SMITH LLP
                                              101 Second Street, Suite 1800
                                              San Franscisco, CA 94105-3659
                                              T: 415-543-8700
                                              thawley@reedsmith.com

                                              Counsel for Defendants TransUnion Rental
                                              Screening Solutions, Inc. and Trans Union LLC




                                               - 18 -
   Case 1:18-cv-05141-JPB-AJB
         Case Pending No. 78 Document
                              Document1-2
                                        72-1
                                           Filed
                                               Filed
                                                  01/21/20
                                                     01/24/20
                                                            Page
                                                              Page
                                                                 1 of21
                                                                      2 of 199



                  BEFORE THE UNITED STATES JUDICIAL PANEL
                       ON MULTIDISTRICT LITIGATION

IN RE: RENTAL SCREENING                                       MDL DOCKET NO. _______
FCRA CLASS LITIGATION

                                SCHEDULE OF ACTIONS

         The docket sheets and complaints for each action are attached as Exhibits.


                                                                Civil Action
 No.   Caption                           District Court         Number           Judge
 1.    Chris Robinson and Jonathan       United States          8:19-cv-01994-   Hon. Josephine L.
       Wright, on behalf of              District Court for     JLS-KES          Staton
       themselves and all others         the Central
       similarly situated, Plaintiffs,   District of
       v.                                California
       TransUnion Rental Screening       (Southern
       Solutions, Inc., Defendant.       Division)



  2.   Michael Reid Lewis,               United States          2:20-CV-00531    Not yet assigned
       individually and on behalf of     District Court for
       those similarly situated,         the Central
       Plaintiff,                        District of
       v.                                California
       TransUnion Rental Screening       (Western
       Solutions, Inc., Defendant        Division)



  3.   William R. Hall, Jr.,             United States          1:18-cv-05141-   Hon. J. P. Boulee
       individually and as a             District Court for     JPB-AJB
       representative of the classes,    the Northern
       Plaintiff,                        District of
       v.                                Georgia (Atlanta)
       TransUnion Rental Screening
       Solutions, Inc., Defendant.
 Case 1:18-cv-05141-JPB-AJB
       Case Pending No. 78 Document
                            Document1-2
                                      72-1
                                         Filed
                                             Filed
                                                01/21/20
                                                   01/24/20
                                                          Page
                                                            Page
                                                               2 of22
                                                                    2 of 199



4.   Patricia McIntyre, on behalf of    United States        2:18-cv-03865-   Hon. R. Barclay
     herself and all others similarly   District Court for   RBS              Surrick
     situated, Plaintiff,               the Eastern
     v.                                 District of
     Trans Union LLC, and               Pennsylvania
     TransUnion Rental Screening        (Philadelphia)
     Solutions, Inc., Defendants.



5.   Karl Anthony Francis,              United States        1:19-cv-1185     Hon. T. S. Ellis,
     Plaintiff,                         District Court for                    III
     v.                                 the Eastern
     TransUnion Rental Screening        District of
     Solutions, Inc., Defendant.        Virginia
                                        (Alexandria
                                        Division)
6.   Kaila Hector and William           United States        3:19-cv-790      Hon. M. Hannah
     Aird, on behalf of themselves      District Court for                    Lauck
     and all others similarly           the Eastern
     situated, Plaintiff,               District of
     v.                                 Virginia
     TransUnion Rental Screening        (Richmond
     Solutions, Inc., Defendant.        Division)




                                            -2-
     Case 1:18-cv-05141-JPB-AJB
           Case Pending No. 78 Document
                                Document1-3
                                          72-1
                                             Filed
                                                 Filed
                                                    01/21/20
                                                       01/24/20
                                                              Page
                                                                Page
                                                                   1 of23
                                                                        2 of 199




UNITED STATES JUDICIAL PANEL ON MULTIDISTRICT LITIGATION
            NOTICE OF PRESENTATION OR WAIVER OF ORAL ARGUMENT


MDL No. _______ & TITLE - IN RE: RENTAL SCREENING FCRA CLASS LITIGATION

1.     Oral Argument – Check ONE of the following boxes:

               ✔     The attorney designated below shall PRESENT ORAL ARGUMENT at the Panel
                     hearing session on behalf of the designated party or parties. (Note: All attorneys
                     presenting oral argument should be mindful of Panel Rule 11.1(d)(i), which states
                     that:

                             Absent Panel approval and for good cause shown, only those parties to
                             actions who have filed a motion or written response to a motion or order
                             shall be permitted to present oral argument.

                     Also note that Rule 11.1(e) requires counsel with like positions to confer prior to
                     oral argument for the purpose of selecting a spokesperson to avoid duplication
                     during oral argument.)

                     The party or parties listed hereafter will WAIVE ORAL ARGUMENT pursuant to
                     Rule 11.1(b)(i). (Note: A party waiving oral argument need not appear at the
                     hearing session, through counsel or otherwise.)

                     The party or parties listed hereafter will WAIVE ORAL ARGUMENT IF ALL
                     OTHER PARTIES IN THIS MATTER WAIVE ORAL ARGUMENT; otherwise,
                     the attorney designated below shall present oral argument at the Panel hearing
                     session on behalf of the designated party or parties pursuant to Rule 11.1. (Note:
                     In the event of a global waiver, the parties and their counsel need not attend the
                     hearing session.)

2.     Position on Centralization – Check ONE of the following boxes:

              ✔      Support Centralization

                     Oppose Centralization

                     Other ____________________________________________________________

3.     Position on Transferee District. If you SUPPORT Centralization or if you OPPOSE
       centralization but ALTERNATIVELY SUPPORT Centralization in a particular venue(s),
       if the Panel orders centralization over your objections, indicate your proposed transferee
       district(s) here:

       ________________________________________________________________________
       United States District Court for the Northern District of Georgia (Atlanta Division)
     Case 1:18-cv-05141-JPB-AJB
           Case Pending No. 78 Document
                                Document1-3
                                          72-1
                                             Filed
                                                 Filed
                                                    01/21/20
                                                       01/24/20
                                                              Page
                                                                Page
                                                                   2 of24
                                                                        2 of 199



4.     Change of Position from Written Response – If your position regarding Centralization or
       the choice of transferee district has changed from the position set forth in your motion or
       written response to the motion or order, check the following box:

5.     Parties Represented – Indicate party name and state whether plaintiff or defendant. Attach
       list if more than one action:
        Trans Union LLC and Trans Union Rental Screening Solutions, Inc., Defendants.




6.     Short Case Caption(s) – Include District(s) and Civil Action No(s). Attach list if more than
       one action:
        See attached list.




7.     Name and Address of Attorney Designated to Present Oral Argument:

       Michael O'Neil
       ____________________________________________________
       Name

       Reed Smith LLP
       ____________________________________________________
       Law Firm

       Chicago
       __________________________________________            _____
                                                               IL
       City                                                  State


       Telephone No.: _____________________________
                       312-207-1000

       Email Address: _______________________________________________________
                      michael.oneil@reedsmith.com




_______________
1/21/2020               __________________________
                        Michael O'Neil                       ______________________________
                                                             _________________
                                                                             _ ___________
                                                                                        ______
       Date                    Printed Name                        A th i d Si
                                                                   Authorized      t
                                                                              Signature




                                                                               JPML Form 9 (12/15)
    Case 1:18-cv-05141-JPB-AJB
          Case Pending No. 78 Document
                               Document1-4
                                         72-1
                                            Filed
                                                Filed
                                                   01/21/20
                                                      01/24/20
                                                             Page
                                                               Page
                                                                  1 of25
                                                                       6 of 199



                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION

  IN RE: RENTAL SCREENING                                      MDL DOCKET NO._____
  FCRA CLASS LITIGATION


                                      PROOF OF SERVICE

       The undersigned, an attorney, hereby certifies that on January 21, 2020, a copy of the

foregoing Motion, Brief, Schedule of Actions and this Certificate of Service were served upon

the following district courts via U.S. First Class mail postage prepaid:


                                United States District Court Clerks

Clerk of the Court                                Clerk of the Court
United States District Court                      United States District Court
  for the District of Georgia                       for the Eastern District of Virginia
(Atlanta Division)                                (Alexandria Division)
Richard B. Russell Federal Building               Albert V. Bryan U.S. Courthouse
2211 United States Courthouse                     401 Courthouse Square
75 Ted Turner Drive, SW                           Alexandria, VA 22314
Atlanta, GA 30303-3309

Clerk of the Court                                Clerk of the Court
United States District Court                      United States District Court
  for the Central District of California            for the Eastern District of Pennsylvania
(Southern Division)                               James A. Byrne U.S. Courthouse
Ronald Reagan Federal Building                    601 Market Street
 and U.S. Courthouse                              Philadelphia, PA 19106
411 West 4th Street, Room 1053
Santa Ana, CA 92701-4516

Clerk of the Court                                Clerk of the Court
United States District Court                      United States District Court
  for the Central District of California            for the Eastern District of Virginia
(Western Division)                                (Richmond Division)
Edward R. Roybal Federal Building                 Spottswood W. Robinson III and Robert R.
 and U.S. Courthouse                               Merhige, Jr., Federal Courthouse
255 East Temple Street                            701 East Broad Street
Los Angeles, CA 90012-3332                        Richmond, VA 23219
    Case 1:18-cv-05141-JPB-AJB
          Case Pending No. 78 Document
                               Document1-4
                                         72-1
                                            Filed
                                                Filed
                                                   01/21/20
                                                      01/24/20
                                                             Page
                                                               Page
                                                                  2 of26
                                                                       6 of 199



       The undersigned, an attorney, hereby further certifies that on January 21, 2020, a copy of

the foregoing Motion, Brief, Schedule of Actions, and this Certificate of Service were served on

each person listed below via electronic mail:

                                        SERVICE LIST

Case Name: Chris Robinson and Jonathan Wright, on behalf of themselves and all others similarly
situated v. TransUnion Rental Screening Solutions, Inc.
Central District of California
Case No: 8:19-cv-01994-JLS-KES

 Benjamin Galdston                                    Michael O’Neil (Pro Hac Vice)
 BERGER MONTAGUE, P.C.                                Albert E. Hartmann (Pro Hac Vice)
 12544 High Bluff Drive, Suite 340                    Maxwell J. Eichenberger (Pro Hac Vice)
 San Diego, CA 92130                                  REED SMITH LLP
 T: (619) 489-0300                                    10 South Wacker Drive, 40th Floor
 bgaldston@bm.net                                     Chicago, IL 60606
                                                      T: (312) 207-1000
 E. Michelle Drake                                    michael.oneil@reedsmith.com
 Joseph C. Hashmall                                   ahartmann@reedsmith.com
 BERGER MONTAGUE, P.C.
 43 SE Main St, Suite 505                             Raymond Y. Kim
 Minneapolis, MN 55414                                Bryan D. Trader
 T: (612) 594-5996                                    REED SMITH LLP
 emdrake@bm.net                                       355 South Grand Avenue, Suite 2900
 jhashmall@bm.net                                     Los Angeles, CA, 90071
                                                      T: (213) 457-8000
 James A. Francis                                     btrader@reedsmith.com
 Lauren KW Brennan                                    rkim@reedsmith.com
 FRANCIS MAILMAN SOUMILAS PC
 1600 Market St, 2510                                 Counsel for Defendant TransUnion
 Philadelphia, PA 19103                               Rental Screening Solutions, Inc.
 T: (215) 735-8600
 jfrancis@consumerlawfirm.com
 lbrennan@consumerlawfirm.com

 Counsel for Plaintiff


 Case Name: Michael Reid Lewis, individually and on behalf of those similarly situated v. TransUnion
 Rental Screening Solutions, Inc.,
 United States District Court for the Central District of California
 Case No: 2:20-CV-00531




                                                -2-
    Case 1:18-cv-05141-JPB-AJB
          Case Pending No. 78 Document
                               Document1-4
                                         72-1
                                            Filed
                                                Filed
                                                   01/21/20
                                                      01/24/20
                                                             Page
                                                               Page
                                                                  3 of27
                                                                       6 of 199



 Benjamin Galdston                                    Raymond Y. Kim
 BERGER MONTAGUE PC                                   Bryan D. Trader
 12544 High Bluff Dr., Suite 340                      REED SMITH LLP
 San Diego, CA 92130                                  355 South Grand Avenue, Suite 2900
 T: (619) 489-0300                                    Los Angeles, CA, 90071
 bgaldston@bm.net                                     T: (213) 457-8000
                                                      btrader@reedsmith.com
 Counsel for Plaintiff                                rkim@reedsmith.com

                                                      Counsel for Defendant TransUnion
                                                      Rental Screening Solutions, Inc.


Case Name: William R. Hall, Jr., individually and as a representative of the class v. TransUnion Rental
Screening Solutions, Inc.,
Northern District of Georgia
Case No: 1:18-cv-05141-JPB-AJB

 E. Michelle Drake                                    Robert B. Remar
 Joseph C. Hashmall                                   Joshua P. Gunnemann
 BERGER MONTAGUE, P.C.                                Cameron B. Roberts
 43 SE Main St, Suite 505                             ROGERS & HARDIN LLP
 Minneapolis, MN 55414                                2700 International Tower
 T: (612) 594-5996                                    229 Peachtree Street N.E.
 emdrake@bm.net                                       Atlanta, GA 30303-1601
 jhashmall@bm.net                                     T: (404) 522-4700
                                                      rremar@rh-law.com
 Gary B. Andrews, Jr.,                                jgunnemann@rhlaw.com
 BLAKE ANDREWS LAW FIRM, LLC                          croberts@rh-law.com
 1831 Timothy Dr.
 Atlanta, GA 30329                                    Michael O’Neil (Pro Hac Vice)
 blake@blakeandrewslaw.com                            Albert E. Hartmann (Pro Hac Vice)
                                                      William S. Weltman (Pro Hac Vice)
 Counsel for Plaintiff                                REED SMITH LLP
                                                      10 South Wacker Drive, 40th Floor
                                                      Chicago, IL 60606-7507
                                                      T: (312) 207-1000
                                                      michael.oneil@reedsmith.com
                                                      ahartmann@reedsmith.com
                                                      wweltman@reedsmith.com

                                                      Counsel for Defendant
                                                      TransUnion Rental Screening Solutions, Inc.




                                              -3-
    Case 1:18-cv-05141-JPB-AJB
          Case Pending No. 78 Document
                               Document1-4
                                         72-1
                                            Filed
                                                Filed
                                                   01/21/20
                                                      01/24/20
                                                             Page
                                                               Page
                                                                  4 of28
                                                                       6 of 199



Case Name: Patricia McIntyre, on behalf of herself and all others similarly situated v. TransUnion,
LLC, and TransUnion Resident Screening Solutions, Inc.
Eastern District of Pennsylvania
Case No: 2:18-cv-03865-RBS

 James A. Francis                                     Michael O’Neil (Pro Hac Vice)
 Lauren KW Brennan                                    Albert E. Hartmann (Pro Hac Vice)
 John Soumilas                                        REED SMITH LLP
 FRANCIS MAILMAN SOUMILAS PC                          10 South Wacker Drive, 40th Floor
 1600 Market St, 2510                                 Chicago, IL 60606
 Philadelphia, PA 19103                               T: (312) 207-1000
 T: (215) 735-8600                                    michael.oneil@reedsmith.com
 jfrancis@consumerlawfirm.com                         ahartmann@reedsmith.com
 lbrennan@consumerlawfirm.com
 jsoumilas@consumerlawfirm.com                        Michael C. Falk
                                                      REED SMITH LLP
 Leonard A. Bennett                                   Three Logan Square
 CONSUMER LITIGATION ASSOCIATES, P.C.                 1717 Arch Street, Suite 3100
 763 J. Clyde Morris Blvd, Suite 1-A                  Philadelphia, PA 19103
 Newport News, VA 23601                               T: (215) 851-8210
 T: (757) 930-3660                                    mfalk@reedsmith.com
 lenbennett@clalegal.com
                                                      Daniel P. Wotherspoon
 Counsel for Plaintiff                                SAUL EWING ARNSTEIN & LEHR LLP
                                                      Centre Square West
                                                      1500 Market Street, 38th Floor
                                                      Philadelphia, PA 19102
                                                      T: (215) 972-7786
                                                      daniel.wotherspoon@saul.com

                                                      Counsel for Defendants Trans Union LLC and
                                                      TransUnion Rental Screening Solutions, Inc.


Case Name: Karl Anthony Francis v. TransUnion Rental Screening Solutions, LLC
Eastern District of Virginia
Case No: 1:19-cv-1185

 Kristi Cahoon Kelly                                  Travis A. Sabalewski
 Andrew J. Guzzo                                      Alison R.W. Toepp
 Casey S. Nash                                        REED SMITH LLP
 KELLY GUZZO PLC                                      Riverfront Plaza – West Tower
 3925 Chain Bridge Road, Suite 202                    901 East Byrd Street, Suite 1900
 Fairfax, VA 22030                                    Richmond, Virginia 23219
 T: (703) 424-7570                                    T: (804) 344-3400
 kkelly@kellyguzzo.com                                tsabalewski@reedsmith.com



                                              -4-
    Case 1:18-cv-05141-JPB-AJB
          Case Pending No. 78 Document
                               Document1-4
                                         72-1
                                            Filed
                                                Filed
                                                   01/21/20
                                                      01/24/20
                                                             Page
                                                               Page
                                                                  5 of29
                                                                       6 of 199



 aguzzo@kellyguzzo.com                               atoepp@reedsmith.com
 casey@kellyguzzo.com
                                                     Michael O’Neil (Pro Hac Vice)
 E. Michelle Drake                                   Albert E. Hartmann (Pro Hac Vice)
 Joseph C. Hashmall                                  Kristen A. DeGrande (Pro Hac Vice)
 BERGER MONTAGUE, P.C.                               REED SMITH LLP
 43 SE Main St, Suite 505                            10 South Wacker Drive, 40th Floor
 Minneapolis, MN 55414                               Chicago, IL 60606
 T: (612) 594-5996                                   T: (312) 207-1000
 emdrake@bm.net                                      michael.oneil@reedsmith.com
 jhashmall@bm.net                                    ahartmann@reedsmith.com
                                                     kdegrande@reedsmith.com
 Leonard A. Bennett
 CONSUMER LITIGATION ASSOCIATES, P.C.                Counsel for Defendant TransUnion
 763 J. Clyde Morris Boulevard, Suite 1-A            Rental Screening Solutions, Inc.
 Newport News, VA 23601
 T: (757) 930-3660
 lenbennett@clalegal.com

 Counsel for Plaintiff

Case Name: Kaila Hector and William Aird, on behalf of themselves and all others similarly situated v.
TransUnion Rental Screening Solutions, Inc.
Eastern District of Virginia
Case No: 3:19-cv-790

 Leonard A. Bennett                                  Travis A. Sabalewski
 Craig Carley Marchiando                             Alison R.W. Toepp
 CONSUMER LITIGATION ASSOCIATES, P.C.                REED SMITH LLP
 763 J. Clyde Morris Blvd., Suite 1-A                Riverfront Plaza – West Tower
 Newport News, VA 23601                              901 East Byrd Street, Suite 1900
 T: (757) 930-3660                                   Richmond, Virginia 23219
 lenbennett@clalegal.com                             T: (804) 344-3400
 craig@clalegal.com                                  F: (804) 344-3410
                                                     tsabalewski@reedsmith.com
 Elizabeth W. Hanes                                  atoepp@reedsmith.com
 CONSUMER LITIGATION ASSOCIATES, P.C.
 626 E. Broad Street, Suite 300                      Michael O’Neil (Pro Hac Vice)
 Richmond, VA 23219                                  Albert E. Hartmann (Pro Hac Vice)
 T: (804) 905-9900                                   Kristen DeGrande (Pro Hac Vice)
 elizabeth@clalegal.com                              REED SMITH LLP
                                                     10 South Wacker Drive, 40th Floor
 E. Michelle Drake                                   Chicago, IL 60606
 Joseph C. Hashmall                                  T: (312) 207-1000
 BERGER MONTAGUE, P.C.                               michael.oneil@reedsmith.com
 43 SE Main St, Suite 505                            ahartmann@reedsmith.com
 Minneapolis, MN 55414                               kdegrande@reedsmith.com


                                              -5-
    Case 1:18-cv-05141-JPB-AJB
          Case Pending No. 78 Document
                               Document1-4
                                         72-1
                                            Filed
                                                Filed
                                                   01/21/20
                                                      01/24/20
                                                             Page
                                                               Page
                                                                  6 of30
                                                                       6 of 199



 T: (612) 594-5999
 emdrake@bm.net                               Counsel for Defendant
 jhashmall@bm.net                             TransUnion Rental Screening Solutions, Inc.

 Kristi Cahoon Kelly
 Andrew J. Guzzo
 Casey S. Nash
 KELLY GUZZO PLC
 3925 Chain Bridge Road, Suite 202
 Fairfax, VA 22030
 T: (703) 424-7570
 kkelly@kellyguzzo.com
 aguzzo@kellyguzzo.com
 casey@kellyguzzo.com

 Attorneys for Plaintiffs




DATED: January 21, 2020                      /s/ Michael O’Neil
                                             Michael O’Neil
                                             Albert E. Hartmann
                                             REED SMITH LLP
                                             10 South Wacker Drive, 40th Floor
                                             Chicago, IL 60606
                                             T: 312-207-1000
                                             michael.oneil@reedsmith.com
                                             ahartmann@reedsmith.com

                                             Terence N. Hawley
                                             REED SMITH LLP
                                             101 Second Street, Suite 1800
                                             San Francisco, CA 94105-3659
                                             T: 415-543-8700
                                             thawley@reedsmith.com

                                             Counsel for Defendants
                                             Trans Union LLC and TransUnion Rental
                                             Screening Solutions, Inc.




                                       -6-
Case 1:18-cv-05141-JPB-AJB
     Case Pending No. 78 Document
                           Document
                                  1-572-1
                                       Filed
                                           Filed
                                             01/21/20
                                                 01/24/20
                                                        Page
                                                           Page
                                                             1 of31
                                                                  29of 199




                EXHIBIT 1
                  Case 1:18-cv-05141-JPB-AJB
                       Case Pending No. 78 Document
                                             Document
                                                    1-572-1
                                                         Filed
                                                             Filed
                                                               01/21/20
                                                                   01/24/20
                                                                          Page
                                                                             Page
                                                                               2 of32
                                                                                    29of 199
Chris Robinson v. TransUnion Rental Screening Solutions, Inc., Docket No. 8_19-cv-01994 (C.D. Cal. Oct 18, 2019), Court Docket




                                        Current on Bloomberg Law as of Jan. 21, 2020 12:30:10
                                           UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA (Southern Division - Santa Ana)
                                   CIVIL DOCKET FOR CASE #: 8:19-cv-01994-JLS-KES



          Chris Robinson v. TransUnion Rental Screening Solutions, Inc.
DOCKET INFORMATION
Minimize
Date Filed:                         Oct 18, 2019
Nature of suit:                     480 Consumer Credit
Assigned to:                        Judge Josephine L. Staton
Cause:                              15:1681 Fair Credit Reporting Act
Jurisdiction:                       Federal Question
Jury demand:                        Plaintiff
Referred to:                        Magistrate Judge Karen E. Scott


Parties and Attorneys
Expand All Minimize

   Plaintiff                                   Chris Robinson
                                               Plaintiff
 Representation
 Benjamin Galdston                             E Michelle Drake                             James A Francis
 Berger Montague                               Berger and Montague PC                       Francis Mailman Soumilas PC
 12544 High Bluff Drive Suite 340              43 SE Main Street Suite 505                  1600 Market Street Suite 2510
 San Diego, CA 92130                           Minneapolis, MN 55414                        Philadelphia, PA 19103
 (619) 489-0300                                (612) 594-5933                               (215) 735-8600
 bgaldston@bm.net                              Fax: (215) 584-4470                          Fax: (215) 940-8000
 LEAD ATTORNEY                                 emdrake@bm.net                               jfrancis@consumerlawfirm.com
 ATTORNEY TO BE NOTICED                        PRO HAC VICE                                 PRO HAC VICE
                                               ATTORNEY TO BE NOTICED                       ATTORNEY TO BE NOTICED

 Joseph C Hashmall                             Lauren KW Brennan
 Berger and Montague PC                        Francis Mailman Soumilas PC
 43 SE Main Street Suite 505                   1600 Market Street Suite 2510
 Minneapolis, MN 55414                         Philadelphia, PA 19103
 (612) 594-5996                                (215) 735-8600
 Fax: (612) 584-4470                           Fax: (215) 940-8000
 jhashmall@bm.net                              lbrennan@consumerlawfirm.com
 PRO HAC VICE                                  PRO HAC VICE
 ATTORNEY TO BE NOTICED                        ATTORNEY TO BE NOTICED



   Plaintiff                                  Jonathan Wright
                                              on behalf of themselves and all others similarly situated
                                              Plaintiff
 Representation

 Benjamin Galdston                            E Michelle Drake                             James A Francis


                                               © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                   // PAGE 1
               Case 1:18-cv-05141-JPB-AJB
                    Case Pending No. 78 Document
                                          Document
                                                 1-572-1
                                                      Filed
                                                          Filed
                                                            01/21/20
                                                                01/24/20
                                                                       Page
                                                                          Page
                                                                            3 of33
                                                                                 29of 199
Chris Robinson v. TransUnion Rental Screening Solutions, Inc., Docket No. 8_19-cv-01994 (C.D. Cal. Oct 18, 2019), Court Docket



 (See above for address)                    (See above for address)                          (See above for address)
 LEAD ATTORNEY                              PRO HAC VICE                                     PRO HAC VICE
 ATTORNEY TO BE NOTICED                     ATTORNEY TO BE NOTICED                           ATTORNEY TO BE NOTICED

 Joseph C Hashmall                          Lauren KW Brennan
 (See above for address)                    (See above for address)
 PRO HAC VICE                               PRO HAC VICE
 ATTORNEY TO BE NOTICED                     ATTORNEY TO BE NOTICED



   Defendant                                 TransUnion Rental Screening Solutions, Inc.
                                             Defendant
 Representation

 Albert E Hartmann                           Maxwell J Eichenberger                             Michael C O'Neil
 Reed Smith LLP                              Reed Smith LLP                                     Reed Smith LLP
 10 South Wacker Drive 40th Floor            10 South Wacker Drive 40th Floor                   10 South Wacker Drive 40th Floor
 Chicago, IL 60606                           Chicago, IL 60606                                  Chicago, IL 60606
 (312) 207-2821                              (312) 207-2861                                     (312) 207-2879
 Fax: (312) 207-6400                         Fax: (312) 207-6400                                Fax: (312) 207-6400
 ahartmann@reedsmith.com                     meichenberger@reedsmith.com                        michael.oneil@reedsmith.com
 PRO HAC VICE                                PRO HAC VICE                                       PRO HAC VICE
 ATTORNEY TO BE NOTICED                      ATTORNEY TO BE NOTICED                             ATTORNEY TO BE NOTICED

 Raymond Yoon Ho Kim                         Bryan David Trader
 Reed Smith LLP                              Reed Smith LLP
 355 South Grand Avenue Suite 2900           355 South Grand Avenue Suite 2900
 Los Angeles, CA 90071                       Los Angeles, CA 90071-1514
 (213) 457-8000                              (213) 457-8000
 Fax: (213) 457-8080                         Fax: (213) 457-8080
 rkim@reedsmith.com                          btrader@reedsmith.com
 ATTORNEY TO BE NOTICED                      ATTORNEY TO BE NOTICED



Docket Entries
Print Entries Request Entries Reverse Entries
Numbers shown are court assigned numbers
 Entry                Filed                  Description

     1                Oct 18, 2019           COMPLAINT with filing fee previously paid ($400.00 paid on 10/18/2019, receipt number
                                             26KUUOS3), filed by Plaintiff Chris Robinson. (Attachments: # 1 Civil Cover Sheet Civil Cover
                                             Sheet, # 2 Exhibit Summons, # 3 Exhibit Notice of Interested Parties) (Attorney Benjamin
                                             Galdston added to party Chris Robinson(pty:pla))(Galdston, Benjamin) (Entered: 10/18/2019)

     2                Oct 21, 2019           NOTICE OF ASSIGNMENT to District Judge Josephine L. Staton and Magistrate Judge Karen
                                             E. Scott. (et) (Entered: 10/21/2019)

     3                Oct 21, 2019           NOTICE TO PARTIES OF COURT-DIRECTED ADR PROGRAM filed. (et) (Entered:
                                             10/21/2019)

     4                Oct 21, 2019           21 DAY Summons Issued re Complaint (Attorney Civil Case Opening) 1 as to Defendant
                                             TransUnion Rental Screening Solutions, Inc. (et) (Entered: 10/21/2019)

     5                Oct 21, 2019           NOTICE OF DEFICIENCIES in Attorney Case Opening RE: Complaint (Attorney Civil Case
                                             Opening) 1 . The following error(s) was found: Attachments # 1 Civil Case Cover Sheet,
                                             Attachment # 2 Summons and Attachment # 3 Notice of Interested Parties should not have
                                             been attached to Docket Entry No.1 Each document should have been filed separately. You
                                             are not required to take any action to correct this deficiency unless the Court so directs. (et)
                                             (Entered: 10/21/2019)


                                            © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                          // PAGE 2
             Case 1:18-cv-05141-JPB-AJB
                  Case Pending No. 78 Document
                                        Document
                                               1-572-1
                                                    Filed
                                                        Filed
                                                          01/21/20
                                                              01/24/20
                                                                     Page
                                                                        Page
                                                                          4 of34
                                                                               29of 199
Chris Robinson v. TransUnion Rental Screening Solutions, Inc., Docket No. 8_19-cv-01994 (C.D. Cal. Oct 18, 2019), Court Docket




    6                 Oct 22, 2019           INITIAL STANDING ORDER FOR CASES ASSIGNED TO JUDGE JOSEPHINE L. STATON.
                                             (tg) (Entered: 10/22/2019)

    7                 Oct 29, 2019           PROOF OF SERVICE Executed by Defendant Chris Robinson, upon Defendant TransUnion
                                             Rental Screening Solutions, Inc. served on 10/24/2019, answer due 11/14/2019. Service of the
                                             Summons and Complaint were executed upon Lai Saevang, Service Corp., Registered Agent
                                             for Service of Process for Defendant TransUnion Rental Screening Solutions, Inc. in
                                             compliance with Federal Rules of Civil Procedure by personal service.Original Summons NOT
                                             returned. (Galdston, Benjamin) (Entered: 10/29/2019)

    8                 Nov 7, 2019            STIPULATION Extending Time to Answer the complaint as to TransUnion Rental Screening
                                             Solutions, Inc. answer now due 12/12/2019, re Complaint (Attorney Civil Case Opening), 1 filed
                                             by Defendant TransUnion Rental Screening Solutions, Inc..(Attorney Bryan David Trader
                                             added to party TransUnion Rental Screening Solutions, Inc.(pty:dft))(Trader, Bryan) (Entered:
                                             11/07/2019)

    9                 Nov 7, 2019            CORPORATE DISCLOSURE STATEMENT filed by Defendant TransUnion Rental Screening
                                             Solutions, Inc. identifying Trans Union LLC as Corporate Parent. (Trader, Bryan) (Entered:
                                             11/07/2019)

    10                Nov 12, 2019           NOTICE OF LODGING filed re Stipulation Extending Time to Answer (30 days or less), 8
                                             (Attachments: # 1 Proposed Order)(Trader, Bryan) (Entered: 11/12/2019)

    11                Nov 12, 2019           ORDER Re Stipulation to Extend Time to Respond to initial Complaint By Not More Than 30
                                             Days (L.R. 8-3) 8 by Judge Josephine L. Staton that Defendant TransUnion Rental Screening
                                             Solutions Inc.s time to respond to Plaintiff Chris Robinsons Complaint is extended to
                                             12/12/2019. (jp) (Entered: 11/12/2019)

    12                Nov 14, 2019           FIRST AMENDED COMPLAINT against DEFENDANT All Plaintiffs amending Complaint
                                             (Attorney Civil Case Opening), 1 , filed by Plaintiffs Chris Robinson(Galdston, Benjamin)
                                             (Entered: 11/14/2019)

    13                Dec 4, 2019            STIPULATION Extending Time to Answer the complaint as to TransUnion Rental Screening
                                             Solutions, Inc. answer now due 1/9/2020, re Amended Complaint/Petition 12 filed by Defendant
                                             TransUnion Rental Screening Solutions, Inc.. (Attachments: # 1 Proposed Order)(Trader,
                                             Bryan) (Entered: 12/04/2019)

    14                Dec 5, 2019            APPLICATION of Non-Resident Attorney E. Michelle Drake to Appear Pro Hac Vice on behalf
                                             of Plaintiff Chris Robinson (Pro Hac Vice Fee - $400 Fee Paid, Receipt No. 0973-24898402)
                                             filed by Plaintiff Chris Robinson. (Attachments: # 1 Proposed Order [Proposed] Order)
                                             (Galdston, Benjamin) (Entered: 12/05/2019)

    15                Dec 5, 2019            APPLICATION of Non-Resident Attorney Joseph C. Hashmall to Appear Pro Hac Vice on
                                             behalf of Plaintiff Chris Robinson (Pro Hac Vice Fee - $400 Fee Paid, Receipt No.
                                             0973-24898536) filed by Plaintiff Chris Robinson. (Attachments: # 1 Proposed Order
                                             [Proposed] Order) (Galdston, Benjamin) (Entered: 12/05/2019)

    16                Dec 5, 2019            ORDER Re Stipulation to Extend Time to Respond to Plaintiffs' Amended Class Action
                                             Complaint 13 by Judge Josephine L. Staton that Defendant TransUnion Rental Screening
                                             Solutions Inc.'s time to respond to Plaintiffs Chris Robinson and Jonathan Wright's Amended
                                             Class Action Complaint is extended to 1/9/2020. (jp) (Entered: 12/05/2019)

    17                Dec 11, 2019           APPLICATION of Non-Resident Attorney Albert E Hartmann. to Appear Pro Hac Vice on behalf
                                             of Defendant TransUnion Rental Screening Solutions, Inc. (Pro Hac Vice Fee - $400 Fee Paid,
                                             Receipt No. 0973-24934411) filed by Defendant TransUnion Rental Screening Solutions, Inc..
                                             (Attachments: # 1 Proposed Order) (Trader, Bryan) (Entered: 12/11/2019)

    18                Dec 11, 2019           APPLICATION of Non-Resident Attorney Michael O'Neil to Appear Pro Hac Vice on behalf of
                                             Defendant TransUnion Rental Screening Solutions, Inc. (Pro Hac Vice Fee - $400 Fee Paid,
                                             Receipt No. 0973-24934510) filed by Defendant TransUnion Rental Screening Solutions, Inc..
                                             (Attachments: # 1 Proposed Order) (Trader, Bryan) (Entered: 12/11/2019)

    19                Dec 12, 2019           NOTICE of Deficiency in Electronically Filed Pro Hac Vice Application RE: APPLICATION of
                                             Non-Resident Attorney Michael O'Neil to Appear Pro Hac Vice on behalf of Defendant
                                             TransUnion Rental Screening Solutions, Inc. (Pro Hac Vice Fee - $400 Fee Paid, Receipt No.
                                             0973-24934510) 18 , APPLICATION of Non-Resident Attorney Albert E Hartmann. to Appear
                                             Pro Hac Vice on behalf of Defendant TransUnion Rental Screening Solutions, Inc. (Pro Hac
                                             Vice Fee - $400 Fee Paid, Receipt No. 0973-24934411) 17 . The following error(s) was/were
                                             found: Local Rule 5-4.3.4 Application not hand-signed. Other error(s) with document(s): Please
                                             note that electronic, image or stamp signatures are not allowed. (lt) (Entered: 12/12/2019)


                                            © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                       // PAGE 3
             Case 1:18-cv-05141-JPB-AJB
                  Case Pending No. 78 Document
                                        Document
                                               1-572-1
                                                    Filed
                                                        Filed
                                                          01/21/20
                                                              01/24/20
                                                                     Page
                                                                        Page
                                                                          5 of35
                                                                               29of 199
Chris Robinson v. TransUnion Rental Screening Solutions, Inc., Docket No. 8_19-cv-01994 (C.D. Cal. Oct 18, 2019), Court Docket




    20                Dec 16, 2019           ORDER by Judge Josephine L. Staton: granting 14 Non-Resident Attorney E. Michelle Drake
                                             APPLICATION to Appear Pro Hac Vice on behalf of Chris Robinson, designating Benjamin
                                             Galdston as local counsel. (lom) (Entered: 12/16/2019)

    21                Dec 16, 2019           ORDER by Judge Josephine L. Staton: granting 15 Non-Resident Attorney Joseph C.
                                             Hashmall APPLICATION to Appear Pro Hac Vice on behalf of Chris Robinson, designating
                                             Benjamin Galdston as local counsel. (lom) (Entered: 12/16/2019)

    22                Dec 16, 2019           ORDER by Judge Josephine L. Staton: granting 17 Non-Resident Attorney Albert E Hartmann
                                             APPLICATION to Appear Pro Hac Vice on behalf of Bryan David Trader, designating
                                             TransUnion Rental Screening Solutions, Inc. as local counsel. (lom) (Entered: 12/16/2019)

    23                Dec 16, 2019           ORDER by Judge Josephine L. Staton: granting 18 Non-Resident Attorney Michael O'Neil
                                             APPLICATION to Appear Pro Hac Vice on behalf of TransUnion Rental Screening Solutions,
                                             Inc., designating Bryan Trader as local counsel. (lom) (Entered: 12/16/2019)

    24                Jan 2, 2020            APPLICATION of Non-Resident Attorney James A. Francis to Appear Pro Hac Vice on behalf
                                             of Plaintiffs Chris Robinson, Jonathan Wright (Pro Hac Vice Fee - $400 Fee Paid, Receipt No.
                                             0973-25044118) filed by Plaintiff Chris Robinson, Jonathan Wright. (Attachments: # 1
                                             Proposed Order) (Galdston, Benjamin) (Entered: 01/02/2020)

    25                Jan 2, 2020            APPLICATION of Non-Resident Attorney Lauren KW Brennan to Appear Pro Hac Vice on
                                             behalf of Plaintiffs Chris Robinson, Jonathan Wright (Pro Hac Vice Fee - $400 Fee Paid,
                                             Receipt No. 0973-25044299) filed by Plaintiff Chris Robinson, Jonathan Wright. (Attachments:
                                             # 1 Proposed Order) (Galdston, Benjamin) (Entered: 01/02/2020)

    26                Jan 3, 2020            ORDER by Judge Josephine L. Staton: granting 24 Non-Resident Attorney James A Francis
                                             APPLICATION to Appear Pro Hac Vice on behalf of Plaintiffs Chris Robinson and Jonathan
                                             Wright, designating Benjamin Galdston as local counsel. (bm) (Entered: 01/03/2020)

    27                Jan 3, 2020            ORDER by Judge Josephine L. Staton: granting 25 Non-Resident Attorney Lauren K W
                                             Brennan APPLICATION to Appear Pro Hac Vice on behalf of Plaintiffs Chris Robinson and
                                             Jonathan Wright, designating Benjamin Galdston as local counsel. (bm) (Entered: 01/03/2020)

    28                Jan 6, 2020            Joint STIPULATION for Extension of Time to File Second Amended Class Action Complaint
                                             and Defendant's Response to Same filed by Defendant TransUnion Rental Screening
                                             Solutions, Inc.. (Attachments: # 1 Proposed Order)(O'Neil, Michael) (Entered: 01/06/2020)

    29                Jan 7, 2020            APPLICATION of Non-Resident Attorney Maxwell J. Eichenberger to Appear Pro Hac Vice on
                                             behalf of Defendant TransUnion Rental Screening Solutions, Inc. (Pro Hac Vice Fee - $400
                                             Fee Paid, Receipt No. 0973-25075033) filed by Defandant TransUnion Rental Screening
                                             Solutions, Inc.. (Attachments: # 1 Proposed Order) (Trader, Bryan) (Entered: 01/07/2020)

    30                Jan 9, 2020            ORDER by Judge Josephine L. Staton: granting 29 Non-Resident Attorney Maxwell J
                                             Eichenberger APPLICATION to Appear Pro Hac Vice on behalf of Defendant TransUnion
                                             Rental Screening Solutions, Inc., designating Bryan D Trader as local counsel. (jp) (Entered:
                                             01/09/2020)

    31                Jan 13, 2020           ORDER Setting Deadlines for Plaintiffs to File Second Amended Class Action Complaint and
                                             for Defendant to Respond to Same 28 by Judge Josephine L. Staton that Plaintiffs Chris
                                             Robinson and Jonathan Wright shall file their Second Amended Complaint by 1/30/2020, and
                                             Defendant TransUnion Rental Screening Solutions Inc.'s deadline to file a responsive pleading
                                             is extended to 2/20/2020. (jp) (Entered: 01/14/2020)




                                            © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                       // PAGE 4
             Case 1:18-cv-05141-JPB-AJB
                  Case Pending No. 78 Document
                                        Document
                                               1-572-1
                                                    Filed
                                                        Filed
                                                          01/21/20
                                                              01/24/20
                                                                     Page
                                                                        Page
                                                                          6 of36
                                                                               29of 199
Chris Robinson v. TransUnion Rental Screening Solutions, Inc., Docket No. 8_19-cv-01994 (C.D. Cal. Oct 18, 2019), Court Docket




                                         General Information



Court                                    United States District Court for the Central District of California;
                                         United States District Court for the Central District of California

Federal Nature of Suit                   Consumer Credit[480]

Docket Number                            8:19-cv-01994




                                            © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                // PAGE 5
     CaseCase
         8:19-cv-01994-JLS-KES
              1:18-cv-05141-JPB-AJB
              Case Pending No. 78Document
                                   Document
                                     Document
                                          12 1-5
                                              Filed
                                               72-1
                                                  Filed
                                                    11/14/19
                                                      Filed
                                                        01/21/20
                                                            01/24/20
                                                               PagePage
                                                                     1Page
                                                                      of723
                                                                          of37
                                                                             29
                                                                              Page
                                                                               of 199
                                                                                   ID #:44



 1    Benjamin Galdston, SBN 211114
 2    BERGER MONTAGUE PC
      12544 High Bluff Drive, Suite 340
 3    San Diego, CA 92130
 4    T. 619.489.0300
      bgaldston@bm.net
 5

 6    Attorneys for Plaintiffs
      Additional counsel listed on signature page
 7

 8                    IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 9                             Orange County Division
10
       CHRIS ROBINSON and JONATHAN Case No. 8:19-cv-01994-JLS-KES
11     WRIGHT, on behalf of themselves and
       all others similarly situated,
12                                         FIRST AMENDED COMPLAINT –
                                           CLASS ACTION
13                          Plaintiffs,
14         v.                              JURY TRIAL DEMANDED
15
       TRANSUNION RENTAL
16     SCREENING SOLUTIONS, INC.,
17
                          Defendant.
18

19

20          COME NOW, Chris Robinson and Jonathan Wright (“Plaintiffs”) and state as
21    follows:
22                                     INTRODUCTION
23          1.     This is an action for damages and injunctive relief brought against
24    Defendant TransUnion Rental Screening Solutions, Inc. (“Defendant” or “TURSS”)
25    pursuant to the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”) and
26    the California Investigative Consumer Reporting Agencies Act, CAL. CIV. CODE §
27    1786 et seq. (“ICRAA”).
28


                                                CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     CaseCase
         8:19-cv-01994-JLS-KES
              1:18-cv-05141-JPB-AJB
              Case Pending No. 78Document
                                   Document
                                     Document
                                          12 1-5
                                              Filed
                                               72-1
                                                  Filed
                                                    11/14/19
                                                      Filed
                                                        01/21/20
                                                            01/24/20
                                                               PagePage
                                                                     2Page
                                                                      of823
                                                                          of38
                                                                             29
                                                                              Page
                                                                               of 199
                                                                                   ID #:45



 1          2.     The rights of consumers to inspect and correct consumer information
 2    sold about them are at the heart of the FCRA and the California state law. Defendant
 3    deprives consumers of these rights by willfully failing to comply with the laws,
 4    refusing to adopt procedures to assure maximum possible accuracy with respect to
 5    the inclusion of criminal record information on the reports it sells about consumers,
 6    including by failing to obtain and use all of the publicly available personal
 7
      identifying information, and failing to include the final disposition(s) of such
 8
      records.
 9
            3.     Defendant compounds these errors by systematically misrepresenting
10
      the sources from which it obtains such public records, claiming in disclosures to
11
      consumers that it obtains the records directly from courthouses, when in fact it
12
      obtains these records from private vendors.         Defendant thus fails to provide
13
      consumers with all of the information in their files, including the true sources from
14
      which that information is obtained, upon request as required by law, prejudicing
15
      consumers’ ability to correct errors that may stem from a vendor’s records.
16
            4.     Defendant’s practices harm consumers seeking residential leases by
17
      prejudicing their landlords with inaccurate, adverse information and by depriving
18
      those consumers of valuable congressionally-mandated information.
19
            5.     Defendant is a consumer reporting agency that compiles and maintains
20
      files on consumers on a nationwide basis. It sells consumer reports generated from
21
      its database and furnishes these consumer reports to landlords who use the reports
22
      to make decisions regarding whether to rent to certain consumers.
23
            6.     Defendant falsely reported to Plaintiffs’ potential landlords that
24
      Plaintiffs had been charged and convicted of criminal offenses and, as a result,
25
      Plaintiffs were denied rental opportunities.
26
            7.     With respect to both Plaintiffs, the convictions reported belonged to
27
      another individual with a similar name. Defendant’s reporting cost Plaintiffs their
28

                                                -2-
                                                 CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     CaseCase
         8:19-cv-01994-JLS-KES
              1:18-cv-05141-JPB-AJB
              Case Pending No. 78Document
                                   Document
                                     Document
                                          12 1-5
                                              Filed
                                               72-1
                                                  Filed
                                                    11/14/19
                                                      Filed
                                                        01/21/20
                                                            01/24/20
                                                               PagePage
                                                                     3Page
                                                                      of923
                                                                          of39
                                                                             29
                                                                              Page
                                                                               of 199
                                                                                   ID #:46



 1    chance to rent the properties of their choice, caused them serious distress and
 2    embarrassment, and in the case of Plaintiff Robinson, caused financial loss,
 3    including forfeiture of a $1,650 deposit.
 4          8.     Many publicly available criminal records lack meaningful personal
 5    identifying information about the offender. Many such records only contain the
 6    offender’s name, and do not contain any other identifiers, such as date of birth, age,
 7
      address, or Social Security Number.
 8
            9.     Even when publicly available criminal records contain such personal
 9
      identifying information, Defendant does not use it.
10
            10.    Relying on such public records, Defendant matched Plaintiff Robinson
11
      (who has a very common first and last name) with a criminal record that did not
12
      belong to him. Given the paucity of information in the underlying public records,
13
      the only personal identifier Defendant could have used to get a match is Plaintiff
14
      Robinson’s name.
15
            11.    With respect to Plaintiff Wright, Defendant failed to use the full date of
16
      birth of the true criminal, which is available in the public record and completely
17
      different from Plaintiff Wright’s, to exclude the mis-matched criminal record from
18
      its report about Plaintiff Wright.
19
            12.    Defendant’s matching procedures are not reasonable procedures to
20
      ensure the maximum possible accuracy of the records it reports. Defendant’s failure
21
      to employ reasonable procedures resulted in Defendant’s reports being inaccurate.
22
      Accordingly, Plaintiffs bring claims against Defendant under the FCRA and ICRAA.
23
                               PARTIES AND JURISDICTION
24
            13.    Plaintiffs are natural persons and “consumers” as protected and
25
      governed by the FCRA and ICRAA.
26
            14.    Plaintiff Robinson is a resident of Orange County, California.
27
            15.    Plaintiff Wright is a resident of San Marcos, California.
28

                                                  -3-
                                                  CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     CaseCase
         8:19-cv-01994-JLS-KES
              Case
              1:18-cv-05141-JPB-AJB
                   Pending No. 78Document
                                  Document
                                     Document
                                          121-5Filed
                                                72-1
                                                  Filed
                                                     11/14/19
                                                       Filed
                                                        01/21/20
                                                             01/24/20
                                                                Page
                                                                   Page
                                                                      4Page
                                                                       of1023of40
                                                                                29
                                                                                Page
                                                                                  of 199
                                                                                      ID #:47



 1           16.   Defendant TransUnion Rental Screening Solutions, Inc. provides
 2    consumer reports for rental screening purposes. Defendant sells background reports
 3    containing, inter alia, information about consumers’ criminal backgrounds to
 4    prospective landlords. Defendant is a consumer reporting agency as contemplated
 5    by the FCRA, 15 U.S.C. § 1681a. Defendant is regularly engaged in the business of
 6    assembling, evaluating, and disbursing information concerning consumers for the
 7
      purpose of furnishing consumer reports to third parties.
 8
             17.   Among other things, Defendant provides background checks and credit
 9
      reports to landlords for their use in deciding whether to rent to a prospective tenant.
10
      These reports are provided in connection with a business transaction initiated by the
11
      consumer.
12
             18.   Defendant is a Delaware corporation headquartered in Colorado.
13
             19.   The Court has personal jurisdiction over Defendant.                 Defendant
14
      conducts substantial business in this District, including issuing background checks
15
      and credit reports on residents of this Division, including Plaintiff Robinson.
16
             20.   This Court has jurisdiction over this action pursuant to 15 U.S.C. §
17
      1681p and CAL. CIV. CODE § 410.10.
18
                                FACTUAL ALLEGATIONS
19                    Defendant’s Acquisition and Use of Criminal Record
20                          Information for Background Reporting
21           21.   For many years, Defendant has purchased records of criminal cases
22    (“criminal record information”) from one or more private sources known as
23    “vendors,” rather than retrieving the actual underlying court records, for purposes of
24    creating and selling tenant screening reports to prospective landlords and rental
25    property managers.
26           22.   The tenant screening reports that Defendant sells to landlords and
27    property managers about thousands of consumers each year are “consumer reports”
28    within the meaning of 15 U.S.C. § 1681a(d) because they are used and expected to

                                                -4-
                                                 CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     CaseCase
         8:19-cv-01994-JLS-KES
              Case
              1:18-cv-05141-JPB-AJB
                   Pending No. 78Document
                                  Document
                                     Document
                                          121-5Filed
                                                72-1
                                                  Filed
                                                     11/14/19
                                                       Filed
                                                        01/21/20
                                                             01/24/20
                                                                Page
                                                                   Page
                                                                      5Page
                                                                       of1123of41
                                                                                29
                                                                                Page
                                                                                  of 199
                                                                                      ID #:48



 1    be used for multiple purposes governed by 15 U.S.C. § 1681b and the criminal record
 2    information included within bears on the, reputation, personal characteristics, and
 3    mode of living of the subjects of the reports.
 4           23.   Therefore, Defendant is required by the FCRA to follow reasonable
 5    procedures to assure maximum possible accuracy of the information concerning the
 6    individual about whom the consumer reports it prepares relates. 15 U.S.C. §
 7
      1681e(b).
 8
             24.   Similarly, Defendant’s tenant screening reports as “investigative
 9
      consumer reports” within the meaning of CAL. CIV. CODE 1786.2 because the
10
      information contained therein bears upon consumers’ character, general reputation,
11
      personal characteristics, and mode of living.
12
             25.   Therefore, Defendant is required by the ICRAA to follow reasonable
13
      procedures to assure maximum possible accuracy of the information concerning the
14
      individual about whom the report relates. CAL. CIV. CODE § 1786.20(b).
15
             26.   However, Defendant does not follow such procedures, but instead fails
16
      to obtain sufficient data to provide accurate information on the reports it prepares
17
      and sells.    Defendant thus regularly and illegally includes criminal record
18
      information on reports which does not pertain to the individual who is the subject of
19
      the report. Defendant also regularly and illegally issues reports containing so little
20
      information about the offenses associated with the consumers that the reports cannot
21
      be considered accurate under the FCRA and ICRAA.
22
             27.   Defendant’s practices and procedures regarding the reporting of
23
      criminal record information, including the failure to obtain, use, and report sufficient
24
      identifying information and information about the record at issue, cause widespread
25
      harm to consumers and to interstate commerce as a whole.
26
             28.   This phenomenon is the result of Defendant’s intentional business
27
      decisions. The criminal record information Defendant obtains from its vendor(s) is
28

                                                 -5-
                                                  CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     CaseCase
         8:19-cv-01994-JLS-KES
              Case
              1:18-cv-05141-JPB-AJB
                   Pending No. 78Document
                                  Document
                                     Document
                                          121-5Filed
                                                72-1
                                                  Filed
                                                     11/14/19
                                                       Filed
                                                        01/21/20
                                                             01/24/20
                                                                Page
                                                                   Page
                                                                      6Page
                                                                       of1223of42
                                                                                29
                                                                                Page
                                                                                  of 199
                                                                                      ID #:49



 1    merely a summary which does not include all of the information or the most up to
 2    date information available at the courthouses or government offices where the
 3    records themselves are housed in conjunction with the functioning of those entities.
 4           29.   Defendant knows that its vendor(s) make mistakes in the condensed,
 5    summary eviction information that it purchases for background reporting purposes,
 6    and that such information routinely does not contain basic personal identifying
 7
      information such as date of birth, Social Security Number, or middle name, and that
 8
      such information routinely does not include an accurate description of the charge
 9
      and/or disposition.
10
             30.   Purchasing distilled, incomplete civil public records information was
11
      the impetus for regulatory investigations of its corporate parent and partner, Trans
12
      Union, LLC and other consumer reporting agencies, and dozens of FCRA class
13
      action lawsuits throughout the United States, which ultimately resulted in a
14
      nationwide settlement. Clark v. Trans Union, LLC, No. 3:15-cv-00391-MHL, ECF
15
      No. 272 (E.D. Va. Aug. 29, 2018).
16
             31.   For example, in 2015, the Consumer Financial Protection Bureau
17
      (“CFPB”) noted that consumer reporting agencies (“CRAs”) did not adequately
18
      oversee their public records vendors:
19
20           Examiners found that the oversight of public records providers by one
             or more CRAs was weak and required corrective action. For example,
21
             one or more CRAs had never conducted a formal audit of their public
22           records providers. In addition, one or more CRAs did not have defined
             processes to verify the accuracy of public record information provided
23
             by their public records providers. In light of such weaknesses,
24           Supervision directed one or more CRAs to establish and implement
25
             suitable and effective oversight of public records providers.1

26
27    1
               CFPB, Supervisory Highlights, 2.1.1 (Summer 2015), available at
28
      http://files.consumerfinance.gov/f/201506_cfpb_supervisory-highlights.pdf (last
      viewed July 9, 2018).

                                                -6-
                                                 CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     CaseCase
         8:19-cv-01994-JLS-KES
              Case
              1:18-cv-05141-JPB-AJB
                   Pending No. 78Document
                                  Document
                                     Document
                                          121-5Filed
                                                72-1
                                                  Filed
                                                     11/14/19
                                                       Filed
                                                        01/21/20
                                                             01/24/20
                                                                Page
                                                                   Page
                                                                      7Page
                                                                       of1323of43
                                                                                29
                                                                                Page
                                                                                  of 199
                                                                                      ID #:50



 1           32.   Further, the CFPB expressed concern about the accuracy of public
 2    records information that the CRAs imported into their consumer databases:
 3
             Examiners reviewed quality control processes with respect to the
 4
             accuracy of consumer reports produced by one or more CRAs and
 5           found that, with certain exceptions, there were no quality control
             policies and procedures to test compiled consumer reports for accuracy.
 6
             While processes existed to analyze and improve the quality of incoming
 7           data, there was no post-compilation report review or sampling to test
 8
             the accuracy of consumer reports. In light of these weaknesses,
             Supervision directed one or more CRAs to develop a plan with
 9           implementation timelines to establish quality controls that regularly
10           assess the accuracy and integrity of the consumer reports and consumer
             file disclosures produced.2
11
12           33.   Despite the fact that it is fully aware of the problems associated with
13    incomplete information purchased from vendors, Defendant has not stopped
14    acquiring and profiting from incomplete and inaccurate information.
15           34.   TURSS markets its services to landlords by noting that it can provide
16    “accurate credit, criminal and eviction histories on renters.” It purports to offer
17    “more accurate matching” using “advanced matching logic to match your rental
18    applicants to our report histories.”3
19           35.   Defendant further claims that its background screening products
20    provide “[b]road coverage and more precise matching capabilities provide
21    comprehensive, targeted and filtered screening results.”4
22                 Defendant’s Failure to Fully Disclose Information to Consumers
23           36.   Additionally, and despite the clear mandate of FCRA section
24    1681g(a)(1)-(2) and ICRAA section 1786.28, Defendant never identifies on reports
25
      2
26      Id. at 2.1.2.
      3
        Tenant Screening | TransUnion SmartMove | Tenant Background Check,
27    https://www.transunion.com/product/smartmove (last visited Oct. 2, 2019).
      4
28      https://www.transunion.com/product/background-data-solutions (last visited Oct.
      2, 2019).
                                                -7-
                                                 CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     CaseCase
         8:19-cv-01994-JLS-KES
              Case
              1:18-cv-05141-JPB-AJB
                   Pending No. 78Document
                                  Document
                                     Document
                                          121-5Filed
                                                72-1
                                                  Filed
                                                     11/14/19
                                                       Filed
                                                        01/21/20
                                                             01/24/20
                                                                Page
                                                                   Page
                                                                      8Page
                                                                       of1423of44
                                                                                29
                                                                                Page
                                                                                  of 199
                                                                                      ID #:51



 1    or discloses to consumers the source(s) from which it obtains the criminal record
 2    information it includes on its reports to third parties.
 3           37.    The FCRA mandates that upon request, consumer reporting agencies
 4    such as Defendant must “clearly and accurately disclose to the consumer” who
 5    requests his or her file “the sources” that supplied any “information” to the CRA
 6    about that consumer. 15 U.S.C. § 1681g(a)(2).
 7
             38.    The ICRAA requires that investigative consumer reporting agencies
 8
      which include matters of public record on their reports “shall specify in any report
 9
      containing public record information the source from which that information was
10
      obtained….” CAL. CIV. CODE § 1786.28(a).
11
             39.    Identification of the true source of a CRA’s information is vital to
12
      correcting errors and to informing consumers about who is furnishing important
13
      information about them.
14
             40.    Defendant does not obtain criminal records information directly from
15
      public sources.
16
             41.    Much of the criminal records information Defendant obtains comes
17
      from private vendors.
18
             42.    Defendant conceals the identities of its source(s) for criminal record
19
      information, which are private vendors, including other consumer reporting
20
      agencies, that supply Defendant with incomplete information on a bulk basis.
21
             43.    Defendant is more interested in maintaining the appearance that it
22
      obtains actual public records from true government sources and in protecting its low-
23
      cost private sources of public record data than in disclosing to consumers vital
24
      information that Congress required CRAs to disclose in FCRA section 1681g(a)(2),
25
      and which California state law requires them to provide pursuant to ICRAA section
26
      1786.28(a).
27
28

                                                 -8-
                                                  CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     CaseCase
         8:19-cv-01994-JLS-KES
              Case
              1:18-cv-05141-JPB-AJB
                   Pending No. 78Document
                                  Document
                                     Document
                                          121-5Filed
                                                72-1
                                                  Filed
                                                     11/14/19
                                                       Filed
                                                        01/21/20
                                                             01/24/20
                                                                Page
                                                                   Page
                                                                      9Page
                                                                       of1523of45
                                                                                29
                                                                                Page
                                                                                  of 199
                                                                                      ID #:52



 1           44.   Defendant fails, as a matter of common policy and procedure, to
 2    provide consumers who request file disclosures with all information Defendant
 3    maintains about the requesting consumer, including never disclosing to consumers
 4    the source of the criminal record information collected and reported about them.
 5           45.   Defendant’s practices not only violate the FCRA and ICRAA as a
 6    matter of law, the practices exact serious consequences on rental housing applicants
 7
      and interstate commerce. Consumers are prejudiced in their ability to obtain leased
 8
      housing and are deprived of complete information regarding the nature and source(s)
 9
      of the information Defendant maintains and sells about them.
10
                           The Experience of Plaintiff Chris Robinson
11
             46.   In June 2018, Plaintiff Robinson applied to rent a condo at Laguna
12
      Woods Village, a residential community for active adults over the age of 55. Excited
13
      about the amenities, conveniences, and facilities, Plaintiff Robinson quickly moved
14
      to apply and put down a $1,650 deposit.
15
             47.   On or around June 23, 2018, Laguna Woods Village (or an agent
16
      working on its behalf) conducted a background check on Plaintiff Robinson by
17
      ordering a tenant background search from Defendant.
18
             48.   In response, Defendant furnished a consumer report to Laguna Woods
19
      Village that indicated Plaintiff Robinson had a criminal history, including a
20
      conviction for illegal dumping, i.e., littering.
21
             49.   As a result of the criminal record contained in the consumer report
22
      attributed to him, Plaintiff Robinson was denied the opportunity to rent the condo
23
      and lost the $1,650 deposit.
24
             50.   After Plaintiff Robinson was denied the opportunity to rent the condo,
25
      he obtained a copy of the report Defendant prepared about him, and was shocked to
26
      see that it contained a criminal conviction for a person named “Christopher A.
27
      Robinson” whose height was “6’1,” age of thirty-three years old, and who had
28

                                                  -9-
                                                   CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES
          Case Case
                1:18-cv-05141-JPB-AJB
                     Pending No. 78Document
                                     Document
                                       Document
                                            12 1-5
                                                 Filed
                                                  72-1
                                                     Filed
                                                       11/14/19
                                                          Filed
                                                           01/21/20
                                                                01/24/20
                                                                   Page
                                                                      Page
                                                                        10Page
                                                                           of
                                                                           1623
                                                                              of46
                                                                                 29
                                                                                  Page
                                                                                   of 199
                                                                                        ID #:53



 1     committed the offense in Texas.
 2           51.    Plaintiff Robinson does not have a middle name and has never lived in
 3     Texas. Additionally, Plaintiff Robinson’s height is 5’9” and he was seventy-five
 4     years old at the time he was denied housing.
 5           52.    Based on the fact that Plaintiff Robinson does not have a middle name
 6     and is over forty years older than the person who committed this offense, it should
 7
       have been immediately obvious to Defendant that the criminal offender in the
 8
       reported criminal case was misattributed to Plaintiff Robinson. Defendant also could
 9
       have cross-checked Plaintiff Robinson’s height, date of birth and residence.
10
             53.    Plaintiff Robinson disputed these results with Defendant, and after a
11
       reinvestigation, Defendant created a revised report which removed the conviction
12
       which did not belong to Plaintiff Robinson. However, Plaintiff Robinson had
13
       already lost the opportunity to rent his preferred housing, and despite a request, he
14
       was unable to receive a refund of his application fee.
15
             54.    The report that Defendant prepared about Plaintiff Robinson did not
16
       identify the vendor from whom Defendant received the reported criminal record
17
       information. This omission made it impossible to fix the problem at its source -
18
       Plaintiff Robinson does not and cannot know if the vendor is supplying similarly
19
       incomplete information to other consumer reporting agencies.
20
                           The Experience of Plaintiff Jonathan Wright
21
             55.    On or about April 3, 2019, Plaintiff Jonathan Wright applied to rent an
22
       apartment at Bella Vista at Warner Ridge (“Bella Vista”), an apartment complex in
23
       San Diego, California. Plaintiff Wright provided the accurate spelling of his name,
24
       complete date of birth, full social security number, and current address in connection
25
       with his application.
26
             56.    Plaintiff Wright has never lived in or near Sacramento, California, and
27
       has no criminal record.
28

                                                -10-
                                                  CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES
          Case Case
                1:18-cv-05141-JPB-AJB
                     Pending No. 78Document
                                     Document
                                       Document
                                            12 1-5
                                                 Filed
                                                  72-1
                                                     Filed
                                                       11/14/19
                                                          Filed
                                                           01/21/20
                                                                01/24/20
                                                                   Page
                                                                      Page
                                                                        11Page
                                                                           of
                                                                           1723
                                                                              of47
                                                                                 29
                                                                                  Page
                                                                                   of 199
                                                                                        ID #:54



 1           57.    In connection with his application, Bella Vista obtained a tenant
 2     screening report from Defendant on or about April 3, 2019. Bella Vista provided
 3     Defendant with Plaintiff Wright’s full date of birth, full social security number, and
 4     address, and Defendant provided Bella Vista with a consumer report purportedly
 5     about Plaintiff Wright for a fee.
 6           58.    The April 3, 2019 report Defendant prepared and sold to Bella Vista
 7
       about Plaintiff Wright contained a criminal record which was inaccurate in
 8
       numerous respects.
 9
             59.    The criminal record Defendant attributed to Plaintiff Wright was a
10
       “CRIMINAL/TRAFFIC” offense, with Case No. 14F04623, allegedly obtained
11
       from the “CA Sacramento Superior Court.” The report does not contain any details
12
       about the nature of the charges, nor does it contain any disposition information – it
13
       simply shows a case filing date of July 9, 2014.
14
             60.    Defendant’s April 3, 2019 report represents that this offense pertains to
15
       an individual named “Jonathan C. Wright,” and suggests that no additional personal
16
       identifying information is available in the public record, by stating “N/A” in the
17
       fields on the report for “DOB,” “Age,” “SSN,” and “Residence.”
18
             61.    In reality, the publicly available records for Case No. 14F04623 in the
19
       Superior Court of Sacramento, CA include substantial personal identifying
20
       information. Most importantly, they identify the criminal as “Johnathon Calvin
21
       Wright,” different first and middle names from Plaintiff Wright’s, and a different
22
       first name than the offender name contained on Defendant’s April 12, 2019 report.
23
             62.    Furthermore, the public record of Case No. 14F04623 contains the true
24
       criminal’s full date of birth, which is completely different from Plaintiff Wright’s.
25
             63.    Additionally, these records include the details of the nature of the
26
       charges, which were for felony kidnapping, felony criminal threats, and
27
       misdemeanor resisting arrest. Furthermore, the records show that the charges were
28

                                                -11-
                                                  CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES
          Case Case
                1:18-cv-05141-JPB-AJB
                     Pending No. 78Document
                                     Document
                                       Document
                                            12 1-5
                                                 Filed
                                                  72-1
                                                     Filed
                                                       11/14/19
                                                          Filed
                                                           01/21/20
                                                                01/24/20
                                                                   Page
                                                                      Page
                                                                        12Page
                                                                           of
                                                                           1823
                                                                              of48
                                                                                 29
                                                                                  Page
                                                                                   of 199
                                                                                        ID #:55



 1     disposed of on May 26, 2017, and were no longer pending.
 2           64.    Defendant failed to obtain sufficient information, available on the
 3     public record, to accurately attribute this record, or even to provide basic information
 4     such as the nature of the charges and the existence of a disposition.
 5           65.    Defendant obtained its information regarding Case No. 14F04623 from
 6     a private vendor.
 7
             66.    The April 3, 2019 report does not identify the private vendor from
 8
       which Defendant obtained the criminal record information contained therein.
 9
             67.    Pursuant to its agreement with Bella Vista, and solely as a result of the
10
       inclusion of the inaccurate criminal record on the report, Defendant recommended
11
       that Bella Vista deny Plaintiff Wright’s rental application.
12
             68.    Bella Vista in fact denied Plaintiff Wright’s rental application as a result
13
       of Defendant’s inaccurate and derogatory reporting.
14
             69.    Plaintiff Wright subsequently made a request to Defendant for a copy
15
       of his complete consumer file.
16
             70.    Plaintiff Wright thereafter received a file disclosure from Defendant,
17
       dated April 12, 2019.
18
             71.    The file disclosure did not accurately identify the source from which
19
       Defendant obtained the inaccurate criminal record included on its report to Bella
20
       Vista. Instead, it stated that the record “was collected from public record sources by
21
       TransUnion Rental Screening Solutions or a company TURSS hired to collect such
22
       information.” This statement misrepresents the nature of Defendant’s practices by
23
       suggesting that records are obtained on an individualized basis, rather than the
24
       reality, which is that Defendant obtains criminal records on a bulk basis from private
25
       vendors, including other consumer reporting agencies. It also fails to identify the
26
       specific source from which Plaintiff Wright’s records were obtained.
27
             72.    Because Plaintiff Wright will seek housing in the future, and because
28

                                                 -12-
                                                   CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES
          Case Case
                1:18-cv-05141-JPB-AJB
                     Pending No. 78Document
                                     Document
                                       Document
                                            12 1-5
                                                 Filed
                                                  72-1
                                                     Filed
                                                       11/14/19
                                                          Filed
                                                           01/21/20
                                                                01/24/20
                                                                   Page
                                                                      Page
                                                                        13Page
                                                                           of
                                                                           1923
                                                                              of49
                                                                                 29
                                                                                  Page
                                                                                   of 199
                                                                                        ID #:56



 1     of the ubiquity of pre-rental background checks, there is a real and immediate threat
 2     that Plaintiff Wright will suffer the same injury with respect to future rental
 3     applications.
 4                       Facts Demonstrating That Defendant Willfully Failed
                                    To Comply With The FCRA
 5
             73.       If Defendant had reasonable procedures to ensure maximum possible
 6
       accuracy, it would have determined that the criminal records it reported did not
 7
       belong to Plaintiffs.
 8
             74.       Based on the paucity of information available in Defendant’s reporting
 9
       of the public records it misattributed to Plaintiff Robinson, it is apparent that the only
10
       personal identifier Defendant could have relied on is Plaintiff Robinson’s name. On
11
       its face, matching where the only personal identifier used is the name is
12
13
       unreasonable. But, Defendant added insult to injury by ignoring the obvious

14
       mismatch between the offender, who had a middle name and different date of birth,

15     and Plaintiff Robinson, who does not have a middle name.

16           75.       With respect to Plaintiff Wright, Defendant failed to obtain and/or use

17     the date of birth of the true offender, which is available in the public record and is

18     completely different from Plaintiff’s Wright’s date of birth.
19           76.       If Defendant had conducted its searches to require a match of the
20     middle name or date of birth, it would have avoided the false positives. If Defendant
21     required that the middle names or dates of birth on the records it reported matched
22     one another it would have avoided false positives. If Defendant had looked for
23     additional data on the offenders whose records were matched to Plaintiffs, it could
24     have avoided false positives.
25           77.       Defendant makes it appear as if its matching criteria are more stringent
26     than they are in actuality by putting Plaintiffs’ personally identifying information
27     above every record on the report, including the records that do not belong to them.
28     For example, on page 1 of the report about Plaintiff Robinson, it lists Plaintiff

                                                   -13-
                                                    CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES
          Case Case
                1:18-cv-05141-JPB-AJB
                     Pending No. 78Document
                                     Document
                                       Document
                                            12 1-5
                                                 Filed
                                                  72-1
                                                     Filed
                                                       11/14/19
                                                          Filed
                                                           01/21/20
                                                                01/24/20
                                                                   Page
                                                                      Page
                                                                        14Page
                                                                           of
                                                                           2023
                                                                              of50
                                                                                 29
                                                                                  Page
                                                                                   of 199
                                                                                        ID #:57



 1     Robinson’s actual date of birth and address in the upper right corner of the page, but
 2     the remainder of the page is devoted to a record that is not Plaintiff Robinson’s and
 3     that was not associated with that address or date of birth. This tactic is misleading,
 4     as it makes it appear to the reader as though the information in the public criminal
 5     record matches Plaintiff Robinson’s date of birth and address when in reality it was
 6     matched to neither personal identifier.
 7
             78.      Other tenant screening agencies have faced governmental scrutiny for
 8
       substantially similar activities. See, e.g., FTC v. Realpage, Inc., No 3:18-cv-2737
 9
       (FTC settlement with tenant screening agency which failed to comply with 15 U.S.C.
10
       § 1681e(b) because it used loose matching criteria to link potential tenants with
11
       criminal records).
12
             79.      In addition to employing matching criteria that are obviously flawed,
13
       Defendant also fails to fully and accurately report the criminal records it includes in
14
       its reports, including so little information about the underlying criminal record itself
15
       as to make the reports misleading. For example, Defendant’s report on Plaintiff
16
       Wright not only includes a misattributed record, it also fails to include even basic
17
       information about what the plea was, what the disposition was, or what fine or
18
       sentence was imposed. Including this kind of vague innuendo about supposed
19
       criminal activity is wholly inconsistent with the Fair Credit Reporting Act’s
20
       requirement of maximum possible accuracy.
21
             80.      Finally, Defendant fails to identify the vendors from which it obtained
22
       the records included on Plaintiffs’ reports, both on the reports themselves and in
23
       Defendant’s file disclosures to consumers.
24
             81.      In addition to the conduct set forth above, Defendant’s willful conduct
25
       is further reflected by, inter alia, the following:
26
             a. The FCRA was enacted in 1970; Defendant has had 49 years to become
27
                   compliant;
28

                                                  -14-
                                                   CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES
          Case Case
                1:18-cv-05141-JPB-AJB
                     Pending No. 78Document
                                     Document
                                       Document
                                            12 1-5
                                                 Filed
                                                  72-1
                                                     Filed
                                                       11/14/19
                                                          Filed
                                                           01/21/20
                                                                01/24/20
                                                                   Page
                                                                      Page
                                                                        15Page
                                                                           of
                                                                           2123
                                                                              of51
                                                                                 29
                                                                                  Page
                                                                                   of 199
                                                                                        ID #:58



 1           b. Defendant and its parent company have been repeatedly sued for
 2                 misreporting public record information;
 3           c. Defendant is a corporation with access to legal advice through its own
 4                 general counsel’s office and outside litigation counsel. Yet, there is no
 5                 contemporaneous evidence that it determined that its conduct was lawful;
 6           d. Defendant knew or had reason to know that its conduct was inconsistent
 7
                   with FTC guidance, caselaw, and the plain language of the FCRA;
 8
             e. Defendant voluntarily ran a risk of violating the law substantially greater
 9
                   than the risk associated with a reading that was merely careless;
10
             f. Defendant knew that matching individuals to criminal records using
11
                   limited information would result in false positives. However, it persisted
12
                   in doing so; and
13
             g. Defendant’s violations of the FCRA were repeated and systematic.
14
             82.      At all times relevant hereto, Defendant’s conduct was willful and
15
       carried out in knowing or reckless disregard for consumers’ rights under the FCRA.
16
       Defendant’s conduct was intentionally accomplished through its intended
17
       procedures; these procedures have continued despite the fact that other consumer
18
       reporting agencies have been subject to court decisions and consumer complaints
19
       critical of similar conduct; and Defendant will continue to engage in this conduct
20
       because it believes there is greater economic value in selling over-inclusive
21
       consumer reports than in producing accurate reports.
22
                                CLASS ACTION ALLEGATIONS
23
             83.      Plaintiffs bring this action on behalf of the following Classes:
24
25
             (a)      For Defendant’s violations of Section 1681g of the FCRA (the
26
             “FCRA Disclosure Class”):
27
28           All persons residing in the United States and its Territories who, during

                                                  -15-
                                                    CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES
          Case Case
                1:18-cv-05141-JPB-AJB
                     Pending No. 78Document
                                     Document
                                       Document
                                            12 1-5
                                                 Filed
                                                  72-1
                                                     Filed
                                                       11/14/19
                                                          Filed
                                                           01/21/20
                                                                01/24/20
                                                                   Page
                                                                      Page
                                                                        16Page
                                                                           of
                                                                           2223
                                                                              of52
                                                                                 29
                                                                                  Page
                                                                                   of 199
                                                                                        ID #:59



 1           the period beginning five (5) years prior to the filing of the original
             complaint and continuing through the date of the resolution of this case,
 2           requested a copy of their consumer file from Defendant, to whom
 3           Defendant provided a response which included one or more items of
             criminal record information obtained from a third party vendor, and
 4
             which did not identify the third party vendor source.
 5
 6           (b)    For Defendant’s violations of Section 1681e(b) of the FCRA
 7           (the “Inaccurate Matching Class”):
 8
             All natural persons residing in the United States and its Territories who,
 9           during the period beginning five (5) years prior to the filing of the
10           original complaint and continuing through the resolution of this case,
             were the subjects of a consumer report that Defendant prepared and
11           delivered to a third party which (i) contained one or more items of
12           criminal record information, (ii) Defendant’s information about the
             criminal record does not include date of birth, social security number,
13           or street-level address information that matches both the offender and
14           the consumer, and (iii) the name of the offender on the report does not
             fully match the name of the subject of the report, meaning it does not
15           match the first name, the middle name, and the last name of the subject
16           of the report.
17
             (c)    For Defendant’s violations of Section 1786.20(b) of the ICRAA
18
             (the “California Inaccurate Matching Subclass”):
19
20           All members of the Inaccurate Matching Class residing in California at
21
             the time that they were subjects of a consumer report that Defendant
             prepared and delivered to a third party.
22
23           (d)    For Defendant’s violations of Section 1786.28 of the ICRAA
24           (“the ICRAA Disclosure Class”):
25
             All natural persons residing within the State of California who, during
26           the period beginning five (5) years prior to the filing of the original
27           complaint and continuing through the date of the resolution of this case,
             were the subject of a consumer report prepared by Defendant which
28           included one or more items of criminal record information obtained

                                                -16-
                                                  CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES
          Case Case
                1:18-cv-05141-JPB-AJB
                     Pending No. 78Document
                                     Document
                                       Document
                                            12 1-5
                                                 Filed
                                                  72-1
                                                     Filed
                                                       11/14/19
                                                          Filed
                                                           01/21/20
                                                                01/24/20
                                                                   Page
                                                                      Page
                                                                        17Page
                                                                           of
                                                                           2323
                                                                              of53
                                                                                 29
                                                                                  Page
                                                                                   of 199
                                                                                        ID #:60



 1           from a third party vendor, and which did not identify the third party
             vendor source.
 2
 3           84.    Plaintiffs seek certification of all Classes pursuant to Fed. R. Civ. P.
 4     23(b)(3) and certification of the ICRAA Disclosure Class and California Inaccurate
 5     Matching Class pursuant to Fed. R. Civ. P. 23(b)(2).
 6           85.    The Classes are so numerous that joinder of all members is
 7
       impracticable. Although the precise number of class members is known only to
 8
       Defendant, Plaintiffs aver upon information and belief that the Classes number in
 9
       the thousands.
10
             86.    There are questions of law and fact common to the Classes that
11
       predominate over any questions affecting only individual class members. The
12
       principal questions concern whether Defendant willfully and/or negligently violated
13
       the FCRA by failing to identify its private sources of criminal record information
14
       and, by failing to follow reasonable procedures to assure the maximum possible
15
       accuracy of the information contained in consumers’ files with respect to criminal
16
       record information.
17
             87.    Plaintiffs’ claims are typical of the claims of the Classes, which all arise
18
       from the same operative facts and are based on the same legal theories.
19
             88.    Plaintiffs will fairly and adequately protect the interests of the Classes.
20
       Plaintiffs are committed to vigorously litigating this matter. Further, Plaintiffs have
21
       secured counsel who are very experienced in handling consumer class actions.
22
       Neither Plaintiffs nor their counsel have any interests which might cause them not
23
       to vigorously pursue this claim.
24
             89.    This action should be maintained as a class action because the
25
       prosecution of separate actions by individual members of the Classes would create
26
       a risk of inconsistent or varying adjudications with respect to individual members
27
       which would establish incompatible standards of conduct for the parties opposing
28

                                                 -17-
                                                   CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES
          Case Case
                1:18-cv-05141-JPB-AJB
                     Pending No. 78Document
                                     Document
                                       Document
                                            12 1-5
                                                 Filed
                                                  72-1
                                                     Filed
                                                       11/14/19
                                                          Filed
                                                           01/21/20
                                                                01/24/20
                                                                   Page
                                                                      Page
                                                                        18Page
                                                                           of
                                                                           2423
                                                                              of54
                                                                                 29
                                                                                  Page
                                                                                   of 199
                                                                                        ID #:61



 1     the Classes, as well as a risk of adjudications with respect to individual members
 2     which would as a practical matter be dispositive of the interests of other members
 3     not parties to the adjudications or substantially impair or impede their ability to
 4     protect their interests.
 5            90.    Defendant has acted or refused to act on grounds generally applicable
 6     to the Classes, thereby making appropriate final injunctive relief or corresponding
 7
       declaratory relief with respect to the ICRAA Disclosure Class and California
 8
       Inaccurate Matching Class.
 9
              91.    Whether Defendant violated the FCRA can be easily determined by
10
       Defendant’s policies and a ministerial inspection of Defendant’s business records.
11
              92.    A class action is a superior method for the fair and efficient adjudication
12
       of this controversy.       Management of the Classes’ claims is likely to present
13
       significantly fewer difficulties than those presented in many individual claims. The
14
       identities of the class members may be derived from Defendant’s records and
15
       publicly available records.
16
17                                       COUNT I
                                    15 U.S.C. § 1681e(b)
18           (Plaintiffs Robinson and Wright – Individually and on behalf of the
19                               Inaccurate Matching Class
20            93.    Plaintiffs reiterate each of the allegations in the preceding paragraphs
21     as if set forth at length herein.
22            94.    Defendant violated 15 U.S.C. § 1681e(b) by failing to establish or to
23     follow reasonable procedures to assure maximum possible accuracy in the
24     preparation of the consumer reports it furnished regarding Plaintiffs and the
25     proposed Inaccurate Matching Class by selling criminal record information without
26     obtaining sufficient personal identifying information to adequately attribute the
27     records, and without obtaining sufficient information to adequately identify the
28     nature of the criminal records and their dispositions.

                                                  -18-
                                                   CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES
          Case Case
                1:18-cv-05141-JPB-AJB
                     Pending No. 78Document
                                     Document
                                       Document
                                            12 1-5
                                                 Filed
                                                  72-1
                                                     Filed
                                                       11/14/19
                                                          Filed
                                                           01/21/20
                                                                01/24/20
                                                                   Page
                                                                      Page
                                                                        19Page
                                                                           of
                                                                           2523
                                                                              of55
                                                                                 29
                                                                                  Page
                                                                                   of 199
                                                                                        ID #:62



 1           95.    The foregoing violations were negligent and/or willful. Defendant
 2     acted in knowing or reckless disregard of its obligations and the rights of Plaintiffs
 3     under 15 U.S.C. § 1681e(b). See ¶¶ 70-78, inter alia, above.
 4           96.    As a result of Defendant’s conduct, Plaintiffs suffered damages
 5     including but not limited to: denial of a rental opportunity, forfeiture of deposit
 6     funds, damage to reputation, embarrassment, humiliation and other mental and
 7
       emotional distress.
 8
             97.    Plaintiffs and members of the Inaccurate Matching Class are entitled to
 9
       recover actual damages and/or statutory damages, punitive damages, costs and
10
       attorneys’ fees from Defendant in an amount to be determined by the Court pursuant
11
       to 15 U.S.C. §§ 1681n and 1681o.
12
13                                      COUNT II
                                 CAL. CIV. CODE § 1786.20
14     (Plaintiffs Robinson and Wright – Individually and on behalf of the California
15                              Inaccurate Matching Class)
16           98.    Plaintiffs incorporate the paragraphs above.

17           99.    Defendant is an investigative consumer reporting agency as defined by
18     the ICRAA, and Defendant was required to adhere to the requirements of the
19     ICRAA.
20           100. The ICRAA required Defendant to follow reasonable procedures to
21     assure maximum possible accuracy of the information it reported. CAL. CIV. CODE
22     § 1786.20(b).
23           101. Defendant violated this provision by failing to establish or to follow
24     reasonable procedures to assure maximum possible accuracy in the preparation of
25     the consumer reports it furnished regarding Plaintiffs. Specifically, Defendant
26     misidentified Plaintiffs as criminals based only on inadequate procedures for
27     obtaining criminal record information and matching it to consumers.
28           102. Because Plaintiffs will seek housing in the future, and because of the

                                                -19-
                                                  CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES
          Case Case
                1:18-cv-05141-JPB-AJB
                     Pending No. 78Document
                                     Document
                                       Document
                                            12 1-5
                                                 Filed
                                                  72-1
                                                     Filed
                                                       11/14/19
                                                          Filed
                                                           01/21/20
                                                                01/24/20
                                                                   Page
                                                                      Page
                                                                        20Page
                                                                           of
                                                                           2623
                                                                              of56
                                                                                 29
                                                                                  Page
                                                                                   of 199
                                                                                        ID #:63



 1     ubiquity of pre-rental background checks, there is a real and immediate threat that
 2     Plaintiffs will suffer the same injury with respect to future rental applications.
 3           103. Accordingly, Plaintiffs and the California Inaccurate Matching Class
 4     are entitled to injunctive relief and to the recovery of attorneys’ fees and costs.
 5                                            COUNT III
                                       15 U.S.C. § 1681g(a)(2)
 6
                         (Plaintiff Wright – Individually and on behalf of
 7                                  the FCRA Disclosure Class)
 8           104. Plaintiff Wright incorporates the paragraphs above.
 9           105. Defendant violated 15 U.S.C. § 1681g(a)(2) by failing to provide
10     consumers throughout the United States, such as Plaintiff Wright, upon request, with
11     all information in the consumers’ files, including the sources of such information.
12           106. The foregoing violations were negligent and/or willful. Defendant
13     acted in knowing or reckless disregard of its obligations and the rights of Plaintiff
14     Wright and members of the proposed FCRA Disclosure Class under 15 U.S.C. §
15     1681g(a)(2). See ¶¶ 27-43, inter alia, above.
16           107. As a result of Defendant’s conduct, Plaintiff Wright and members of
17     the FCRA Disclosure Class suffered damages including but not limited to: denial of
18     statutorily-mandated disclosure of information.
19           108. Plaintiff Wright and members of the FCRA Disclosure Class are
20     entitled to recover actual damages and/or statutory damages, punitive damages, costs
21     and attorneys’ fees from Defendant in an amount to be determined by the Court
22
       pursuant to 15 U.S.C. §§ 1681n and 1681o.
23
                                         COUNT IV
24                                 CAL. CIV. CODE § 1786.28
25
               (Plaintiffs Robinson and Wright – Individually and on behalf of
                                 the ICRAA Disclosure Class)
26
             109. Plaintiffs incorporate the paragraphs above.
27
             110. The ICRAA required Defendant to include the specific sources of
28

                                                 -20-
                                                   CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES
          Case Case
                1:18-cv-05141-JPB-AJB
                     Pending No. 78Document
                                     Document
                                       Document
                                            12 1-5
                                                 Filed
                                                  72-1
                                                     Filed
                                                       11/14/19
                                                          Filed
                                                           01/21/20
                                                                01/24/20
                                                                   Page
                                                                      Page
                                                                        21Page
                                                                           of
                                                                           2723
                                                                              of57
                                                                                 29
                                                                                  Page
                                                                                   of 199
                                                                                        ID #:64



 1     information reported any time it included public records on a report to a third party.
 2     CAL. CIV. CODE 1786.28.
 3           111. Defendant violated this provision by failing to include the specific
 4     source(s) of the criminal record information it sold about Plaintiffs and members of
 5     the proposed ICRAA Disclosure Class.
 6           112. Because Plaintiffs will seek housing in the future, and because of the
 7
       ubiquity of pre-rental background checks, there is a real and immediate threat that
 8
       he will suffer the same injury with respect to future rental applications.
 9
             113. Accordingly, Plaintiffs and the ICRAA Disclosure Class are entitled to
10
       injunctive relief and to the recovery of attorneys’ fees and costs.
11
12                                      COUNT V
                              Cal. Bus. & Prof. Code § 17200
13             (Plaintiffs Robinson and Wright individually and on behalf of the
14          ICRAA Disclosure Class and California Inaccurate Matching Class)
15
             114. Plaintiffs incorporate the paragraphs above.
16
             115. Defendant was required to adhere to the requirements of the California
17
       Unfair Competition Law (“UCL”).
18
             116. Defendant’s inaccurate reporting and inaccurate disclosures constituted
19
       unlawful, unfair, and fraudulent business practices.
20
             117. Defendant’s practices were unlawful because they violate the FCRA
21
       and/or the ICRAA.
22
             118. Defendant’s practices were unfair because it is unethical, immoral,
23
       unscrupulous, oppressive, and substantially injurious to consumers to match them to
24
       criminal records based on insufficient criteria.
25
             119. Defendant’s practices were fraudulent because the report recipients
26
       were deceived and/or were likely to be deceived by Defendant’s inaccurate
27
28
       representations that Plaintiffs were likely criminals.

                                                 -21-
                                                  CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
Case 8:19-cv-01994-JLS-KES
     Case Case
           1:18-cv-05141-JPB-AJB
                Pending No. 78Document
                                Document
                                  Document
                                       12 1-5
                                            Filed
                                             72-1
                                                Filed
                                                  11/14/19
                                                     Filed
                                                      01/21/20
                                                           01/24/20
                                                              Page
                                                                 Page
                                                                   22Page
                                                                      of
                                                                      2823
                                                                         of58
                                                                            29
                                                                             Page
                                                                              of 199
                                                                                   ID #:65
Case 8:19-cv-01994-JLS-KES
     Case Case
           1:18-cv-05141-JPB-AJB
                Pending No. 78Document
                                Document
                                  Document
                                       12 1-5
                                            Filed
                                             72-1
                                                Filed
                                                  11/14/19
                                                     Filed
                                                      01/21/20
                                                           01/24/20
                                                              Page
                                                                 Page
                                                                   23Page
                                                                      of
                                                                      2923
                                                                         of59
                                                                            29
                                                                             Page
                                                                              of 199
                                                                                   ID #:66
Case 1:18-cv-05141-JPB-AJB
     Case Pending No. 78 Document
                           Document
                                  1-672-1
                                       Filed
                                           Filed
                                             01/21/20
                                                 01/24/20
                                                        Page
                                                           Page
                                                             1 of60
                                                                  33of 199




                EXHIBIT 2
0123ÿ56789 1Case
              5861:18-cv-05141-JPB-AJB
                 Case Pending No. 78 Document
                                       Document
                                              1-672-1
                                                   Filed
                                                       Filed
                                                         01/21/20
                                                             01/24/20
                                                                    Page
                                                                       Page
                                                                         2 of61
                                                                              33of 199
     ÿ ÿÿÿÿÿÿ ! "ÿ#"$%&ÿÿ'!(ÿ$)!$ÿÿ*+ÿ,-ÿÿ'-ÿ#,-
./01ÿ3456178ÿÿ9:&! ;<=:>9
)#"?ÿ"*ÿ?"@&ÿ;&ÿ!$& $$ÿ"$!?ÿ& ""$$%ÿ&? !$&Aÿ$ B
CDEDFGÿ.H47IJH4018ÿÿÿ&Kÿ&ÿ+L+
CDEDFGÿM/I18ÿÿ9NOPQONP9:
./01ÿRST18ÿÿLÿK,ÿUVOVK,WXÿU%,ÿY+-X
ZI/I408ÿÿ'-
   ,[ÿLÿÿÿ-+ÿ ÿÿLÿÿÿ
ÿLÿ,[ÿ,Aÿ\+ÿ \ÿÿÿLÿ ÿ*+ÿ ÿÿ-ÿ Lÿ+ÿLÿÿ+]ÿ-K,\-ÿÿLÿK 


7^ ^93ÿ_31956`2
    ÿ ÿÿÿÿÿÿ ! "ÿ#"$%&ÿÿ'!(ÿ$)!$ÿÿ*+ÿ,-ÿÿ'-ÿ#,-
abcdaceaeaÿÿ9PfPPÿ)ÿÿ*K ÿ:ÿÿ=9Nÿ$Lÿ&Kÿ&Aÿ?ÿ,Aÿÿ:PP9N
,ÿ&+ÿ


g19 hÿ56789 1 586
  ÿ ÿÿÿÿÿÿ ! "ÿ#"$%&ÿÿ'!(ÿ$)!$ÿÿ*+ÿ,-ÿÿ'-ÿ#,-
%?*&!$ÿi"$Y)$ÿVÿ\ÿÿ',
?"@&ÿ)#"?ÿ"*ÿVÿ',
!$& $$ÿ"$!?ÿ& ""$$%ÿ&? !$&ÿ$ BÿVÿ*- 


j80^ 36 2ÿ75k3j
  ÿ ÿÿÿÿÿÿ ! "ÿ#"$%&ÿÿ'!(ÿ$)!$ÿÿ*+ÿ,-ÿÿ'-ÿ#,-
jlmnopqrsÿ7tupvÿw7tutqxÿvyrpsÿutsrpvÿtqÿvpsmpqvtqxÿlzvpz{
adca|ceaeaÿ'ÿÿ&}ÿ]\ÿ) ,
,-ÿ]\ÿ)L ,ÿ-ÿ?~ÿU',X
adcaceaeaÿ'ÿÿ' ,ÿ&}
,-ÿ]\ÿ)L ,ÿ-ÿ?~ÿU',X
adcaceaeaÿ'ÿÿ&}ÿ]\ÿ) ,
,-ÿ]\ÿ)L ,ÿ-ÿ?~ÿU',X
adcaeceaeaÿÿÿ) ,ÿÿUU+ÿ-ÿfÿÿ,ÿ&+ÿXÿÿP9OPNONPNPAÿ,ÿ+ÿÿ-X
,-ÿ]\ÿ,[
adcaeceaeaÿ)+ÿ-ÿUÿU+ÿ-ÿfÿÿ,ÿ&+ÿXX
,-ÿ]\ÿ,[
adcaeceaeaÿ,ÿ&+ÿÿ-
,-ÿ]\ÿ,[
decdceadÿÿÿ) ,ÿÿUU+ÿ-ÿfÿ$ÿÿ,-ÿ Xÿÿ9NO9ONP9:X
,-ÿ]\ÿ,[
decdceadÿ)+ÿ-ÿUÿU+ÿ-ÿfÿ$ÿÿ,-ÿ XX
,-ÿ]\ÿ,[
0123421305ÿ789 ÿ8ÿ 9ÿ
ÿÿ  ÿ ÿCase
                   ÿ9Pending No. 78 Document
                         1:18-cv-05141-JPB-AJB
                         Case                    Document
                                                       1-672-1
                                                            Filed
                                                                Filed
                                                                  01/21/20
                                                                      01/24/20
                                                                             Page
                                                                                Page
                                                                                  3 of62
                                                                                       33of 199
0123421305ÿ789 ÿ8ÿÿ ! 9ÿ"ÿ#!9ÿ$ÿ
ÿÿ%&
0123421305ÿ'(!!8ÿ8ÿ8!)9
ÿÿ%&
0123421305ÿ$ÿÿ8$%ÿ' 9
ÿÿ  ÿ ÿ ÿ9
0123421305ÿ8!)9
ÿÿ  ÿ ÿ ÿ9ÿ

*+,-../0123ÿ5.6/
ÿ78%!98ÿ8ÿ 9%ÿ9ÿ 98ÿ8ÿ#:#;ÿ<;77='ÿ8ÿ:>ÿ779:797ÿ8ÿ?8(! 9ÿÿ8ÿ%8  ÿ< 
*@ABCCDEFGHÿ5CIDÿJ*@ABCCDEFGÿDKLCHÿIEHLCDÿEFÿDCHBCFDEFGÿA@DC@M
3023121313ÿ9ÿNOPQOÿÿÿ? )%9! 9ÿRSÿ>$99ÿTÿU( 8Sÿ%
8(%9ÿ9% %
0120V21305ÿ9ÿQRPWXÿÿÿ? )%9! 9ÿRSÿ>$99ÿTÿU( 8Sÿ%
8(%9ÿ9% %


+.203Y.+ÿ,Zÿ[-Y0,13
ÿ78%!98ÿ8ÿ 9%ÿ9ÿ 98ÿ8ÿ#:#;ÿ<;77='ÿ8ÿ:>ÿ779:797ÿ8ÿ?8(! 9ÿÿ8ÿ%8  ÿ< 
+CGEHLC@ÿA\ÿ[BLEAFHÿJ6EHLCDÿEFÿDCHBCFDEFGÿA@DC@M
3023]21313ÿ%88ÿ8ÿ' %$ ÿÿ
ÿÿ  ÿ ÿ ÿ9
3023^21313ÿ%88ÿ8ÿ %8ÿ' %$
ÿÿ  ÿ ÿ ÿ9
3023^21313ÿ%88ÿ8ÿ' %$ ÿÿ
ÿÿ  ÿ ÿ ÿ9
3023121313ÿ9ÿNOPQOÿÿÿ? )%9! 9ÿRSÿ>$99ÿTÿU( 8Sÿ%
8(%9ÿ9% %
3023121313ÿ(9ÿ9% %ÿÿ8(%9ÿ9% %ÿ%Pÿ99 ÿ79ÿ'99(ÿ8 % 
ÿÿ%&
3023121313ÿ79ÿ'99(ÿ8 % ÿ9% %
ÿÿ%&
3023121313ÿ %9 9ÿ8ÿ ÿ8%ÿ8(%9ÿ9% %ÿ%Pÿ99 ÿ79ÿ'99(ÿ8 % ÿ8ÿQN_QO_OQOQSÿ9ÿ99(ÿ8 % ÿ8% %
ÿÿ%&
0120V21305ÿ9ÿQRPWXÿÿÿ? )%9! 9ÿRSÿ>$99ÿTÿU( 8Sÿ%
8(%9ÿ9% %
0120V21305ÿ(9ÿ9% %ÿÿ8(%9ÿ9% %ÿ%Pÿ789 ÿ8ÿ 9ÿ
ÿÿ%&
0120V21305ÿ %9 9ÿ8ÿ ÿ8%ÿ8(%9ÿ9% %ÿ%Pÿ789 ÿ8ÿ 9ÿÿ8ÿNO_NX_OQNR
ÿÿ%&
0123421305ÿ$ÿÿ8$%ÿ' 9
ÿÿ  ÿ ÿ ÿ9
0123421305ÿ789 
ÿÿ ÿÿCase
                   ÿ1:18-cv-05141-JPB-AJB
                            Pending No. 78 Document
                          Case                     Document
                                                         1-672-1
                                                              Filed
                                                                  Filed
                                                                    01/21/20
                                                                        01/24/20
                                                                               Page
                                                                                  Page
                                                                                    4 of63
                                                                                         33of 199
0123421305ÿ8ÿ8ÿ ÿ7 
ÿÿ ÿÿÿ 
0123421305ÿ8ÿ8ÿ7 ÿ!"9ÿ#ÿ$9ÿ7%ÿ7 
ÿÿ7&'
0123421305ÿ()998ÿ8ÿ789 
ÿÿ7&'
Case 1:18-cv-05141-JPB-AJB
     Case Pending No. 78 Document
                           Document
                                  1-672-1
                                       Filed
                                           Filed
                                             01/21/20
                                                 01/24/20
                                                        Page
                                                           Page
                                                             5 of64
                                                                  33of 199
Case 1:18-cv-05141-JPB-AJB
     Case Pending No. 78 Document
                           Document
                                  1-672-1
                                       Filed
                                           Filed
                                             01/21/20
                                                 01/24/20
                                                        Page
                                                           Page
                                                             6 of65
                                                                  33of 199
Case 1:18-cv-05141-JPB-AJB
     Case Pending No. 78 Document
                           Document
                                  1-672-1
                                       Filed
                                           Filed
                                             01/21/20
                                                 01/24/20
                                                        Page
                                                           Page
                                                             7 of66
                                                                  33of 199
Case 1:18-cv-05141-JPB-AJB
     Case Pending No. 78 Document
                           Document
                                  1-672-1
                                       Filed
                                           Filed
                                             01/21/20
                                                 01/24/20
                                                        Page
                                                           Page
                                                             8 of67
                                                                  33of 199
Case 1:18-cv-05141-JPB-AJB
     Case Pending No. 78 Document
                           Document
                                  1-672-1
                                       Filed
                                           Filed
                                             01/21/20
                                                 01/24/20
                                                        Page
                                                           Page
                                                             9 of68
                                                                  33of 199
Case Case
     1:18-cv-05141-JPB-AJB
          Pending No. 78 Document
                           Document
                                  1-672-1
                                       FiledFiled
                                             01/21/20
                                                  01/24/20
                                                        PagePage
                                                             10 of69
                                                                   33of 199
Case Case
     1:18-cv-05141-JPB-AJB
          Pending No. 78 Document
                           Document
                                  1-672-1
                                       FiledFiled
                                             01/21/20
                                                  01/24/20
                                                        PagePage
                                                             11 of70
                                                                   33of 199
Case Case
     1:18-cv-05141-JPB-AJB
          Pending No. 78 Document
                           Document
                                  1-672-1
                                       FiledFiled
                                             01/21/20
                                                  01/24/20
                                                        PagePage
                                                             12 of71
                                                                   33of 199
Case Case
     1:18-cv-05141-JPB-AJB
          Pending No. 78 Document
                           Document
                                  1-672-1
                                       FiledFiled
                                             01/21/20
                                                  01/24/20
                                                        PagePage
                                                             13 of72
                                                                   33of 199
Case Case
     1:18-cv-05141-JPB-AJB
          Pending No. 78 Document
                           Document
                                  1-672-1
                                       FiledFiled
                                             01/21/20
                                                  01/24/20
                                                        PagePage
                                                             14 of73
                                                                   33of 199
Case Case
     1:18-cv-05141-JPB-AJB
          Pending No. 78 Document
                           Document
                                  1-672-1
                                       FiledFiled
                                             01/21/20
                                                  01/24/20
                                                        PagePage
                                                             15 of74
                                                                   33of 199
Case Case
     1:18-cv-05141-JPB-AJB
          Pending No. 78 Document
                           Document
                                  1-672-1
                                       FiledFiled
                                             01/21/20
                                                  01/24/20
                                                        PagePage
                                                             16 of75
                                                                   33of 199
Case Case
     1:18-cv-05141-JPB-AJB
          Pending No. 78 Document
                           Document
                                  1-672-1
                                       FiledFiled
                                             01/21/20
                                                  01/24/20
                                                        PagePage
                                                             17 of76
                                                                   33of 199
Case Case
     1:18-cv-05141-JPB-AJB
          Pending No. 78 Document
                           Document
                                  1-672-1
                                       FiledFiled
                                             01/21/20
                                                  01/24/20
                                                        PagePage
                                                             18 of77
                                                                   33of 199
Case Case
     1:18-cv-05141-JPB-AJB
          Pending No. 78 Document
                           Document
                                  1-672-1
                                       FiledFiled
                                             01/21/20
                                                  01/24/20
                                                        PagePage
                                                             19 of78
                                                                   33of 199
Case Case
     1:18-cv-05141-JPB-AJB
          Pending No. 78 Document
                           Document
                                  1-672-1
                                       FiledFiled
                                             01/21/20
                                                  01/24/20
                                                        PagePage
                                                             20 of79
                                                                   33of 199
Case Case
     1:18-cv-05141-JPB-AJB
          Pending No. 78 Document
                           Document
                                  1-672-1
                                       FiledFiled
                                             01/21/20
                                                  01/24/20
                                                        PagePage
                                                             21 of80
                                                                   33of 199
Case Case
     1:18-cv-05141-JPB-AJB
          Pending No. 78 Document
                           Document
                                  1-672-1
                                       FiledFiled
                                             01/21/20
                                                  01/24/20
                                                        PagePage
                                                             22 of81
                                                                   33of 199
Case Case
     1:18-cv-05141-JPB-AJB
          Pending No. 78 Document
                           Document
                                  1-672-1
                                       FiledFiled
                                             01/21/20
                                                  01/24/20
                                                        PagePage
                                                             23 of82
                                                                   33of 199
Case Case
     1:18-cv-05141-JPB-AJB
          Pending No. 78 Document
                           Document
                                  1-672-1
                                       FiledFiled
                                             01/21/20
                                                  01/24/20
                                                        PagePage
                                                             24 of83
                                                                   33of 199
Case Case
     1:18-cv-05141-JPB-AJB
          Pending No. 78 Document
                           Document
                                  1-672-1
                                       FiledFiled
                                             01/21/20
                                                  01/24/20
                                                        PagePage
                                                             25 of84
                                                                   33of 199
Case Case
     1:18-cv-05141-JPB-AJB
          Pending No. 78 Document
                           Document
                                  1-672-1
                                       FiledFiled
                                             01/21/20
                                                  01/24/20
                                                        PagePage
                                                             26 of85
                                                                   33of 199
Case Case
     1:18-cv-05141-JPB-AJB
          Pending No. 78 Document
                           Document
                                  1-672-1
                                       FiledFiled
                                             01/21/20
                                                  01/24/20
                                                        PagePage
                                                             27 of86
                                                                   33of 199
Case Case
     1:18-cv-05141-JPB-AJB
          Pending No. 78 Document
                           Document
                                  1-672-1
                                       FiledFiled
                                             01/21/20
                                                  01/24/20
                                                        PagePage
                                                             28 of87
                                                                   33of 199
Case Case
     1:18-cv-05141-JPB-AJB
          Pending No. 78 Document
                           Document
                                  1-672-1
                                       FiledFiled
                                             01/21/20
                                                  01/24/20
                                                        PagePage
                                                             29 of88
                                                                   33of 199
Case Case
     1:18-cv-05141-JPB-AJB
          Pending No. 78 Document
                           Document
                                  1-672-1
                                       FiledFiled
                                             01/21/20
                                                  01/24/20
                                                        PagePage
                                                             30 of89
                                                                   33of 199
Case Case
     1:18-cv-05141-JPB-AJB
          Pending No. 78 Document
                           Document
                                  1-672-1
                                       FiledFiled
                                             01/21/20
                                                  01/24/20
                                                        PagePage
                                                             31 of90
                                                                   33of 199
Case Case
     1:18-cv-05141-JPB-AJB
          Pending No. 78 Document
                           Document
                                  1-672-1
                                       FiledFiled
                                             01/21/20
                                                  01/24/20
                                                        PagePage
                                                             32 of91
                                                                   33of 199
Case Case
     1:18-cv-05141-JPB-AJB
          Pending No. 78 Document
                           Document
                                  1-672-1
                                       FiledFiled
                                             01/21/20
                                                  01/24/20
                                                        PagePage
                                                             33 of92
                                                                   33of 199
Case 1:18-cv-05141-JPB-AJB
     Case Pending No. 78 Document
                           Document
                                  1-772-1
                                       Filed
                                           Filed
                                             01/21/20
                                                 01/24/20
                                                        Page
                                                           Page
                                                             1 of93
                                                                  24of 199




                EXHIBIT 3
                  Case 1:18-cv-05141-JPB-AJB
                       Case Pending No. 78 Document
                                             Document
                                                    1-772-1
                                                         Filed
                                                             Filed
                                                               01/21/20
                                                                   01/24/20
                                                                          Page
                                                                             Page
                                                                               2 of94
                                                                                    24of 199
Hall v. TransUnion Rental Screening Solutions, Inc., Docket No. 1_18-cv-05141 (N.D. Ga. Nov 07, 2018), Court Docket




                                      Current on Bloomberg Law as of Jan. 21, 2020 12:23:14
                                                       U.S. District Court
                                              Northern District of Georgia (Atlanta)
                                      CIVIL DOCKET FOR CASE #: 1:18-cv-05141-JPB-AJB



                      Hall v. TransUnion Rental Screening Solutions, Inc.
DOCKET INFORMATION
Minimize
Date Filed:                      Nov 7, 2018
Nature of suit:                  480 Consumer Credit
Assigned to:                     Judge J. P. Boulee
Cause:                           15:1681 Fair Credit Reporting Act
Jurisdiction:                    Federal Question
Jury demand:                     Plaintiff
Referred to:                     Magistrate Judge Alan J. Baverman


Parties and Attorneys
Expand All Minimize

   Plaintiff                               William R. Hall, Jr.
                                           individually and as a representative of the classes
                                           Plaintiff
 Representation

 E. Michelle Drake                         Joseph C. Hashmall                          Gary B. Andrews , Jr.
 Berger & Montague, P.C. -MN               Berger & Montague, P.C. -MN                 Blake Andrews Law Firm, LLC
 Suite 505                                 Suite 505                                   1831 Timothy Dr.
 43 SE Main Street                         43 SE Main Street                           Atlanta, GA 30329
 Minneapolis, MN 55414                     Minneapolis, MN 55414                       (770) 828-6225
 (612) 594-5999                            (612) 594-5999                              blake@blakeandrewslaw.com
 Fax: (612) 584-4470                       Fax: (612) 584-4470                         ATTORNEY TO BE NOTICED
 emdrake@bm.net                            jhashmall@bm.net
 LEAD ATTORNEY                             LEAD ATTORNEY
 ATTORNEY TO BE NOTICED                    ATTORNEY TO BE NOTICED



   Defendant                      TransUnion Rental Screening Solutions, Inc.
                                  Defendant

 Representation
 Albert E. Hartmann               Joshua Paul Gunnemann                            Michael O'Neil
 DLA Piper LLP (US)-IL            Rogers & Hardin, LLP                             Reed Smith LLP -IL
 Suite 1900                       2700 International Tower, Peachtree Center       10 South Wacker Drive
 203 North Lasalle Street         229 Peachtree St., N.E.                          40th Floor
 Chicago, IL 60601                Atlanta, GA 30303-1601                           Chicago, IL 60606
 (312) 207-1000                   (404) 522-4700                                   (312) 207-1000
 Fax: (312) 630-7317              jgunnemann@rh-law.com                            michael.oneil@reedsmith.com
 ahartmann@reedsmith.com          LEAD ATTORNEY                                    LEAD ATTORNEY
 LEAD ATTORNEY                    ATTORNEY TO BE NOTICED                           ATTORNEY TO BE NOTICED
 ATTORNEY TO BE NOTICED


                                            © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                // PAGE 1
             Case 1:18-cv-05141-JPB-AJB
                  Case Pending No. 78 Document
                                        Document
                                               1-772-1
                                                    Filed
                                                        Filed
                                                          01/21/20
                                                              01/24/20
                                                                     Page
                                                                        Page
                                                                          3 of95
                                                                               24of 199
Hall v. TransUnion Rental Screening Solutions, Inc., Docket No. 1_18-cv-05141 (N.D. Ga. Nov 07, 2018), Court Docket




 William S. Weltman                  Cameron Blaine Roberts                              Robert B. Remar
 Reed Smith LLP -IL                  Rogers & Hardin, LLP                                Rogers & Hardin, LLP
 10 South Wacker Drive               2700 International Tower, Peachtree Center          2700 International Tower, Peachtree Center
 40th Floor                          229 Peachtree St., N.E.                             229 Peachtree St., N.E.
 Chicago, IL 60606                   Atlanta, GA 30303-1601                              Atlanta, GA 30303-1601
 (312) 207-6551                      (404) 420-4638                                      (404) 522-4700
 wweltman@reedsmith.com              croberts@rh-law.com                                 rbr@rh-law.com
 LEAD ATTORNEY                       ATTORNEY TO BE NOTICED                              ATTORNEY TO BE NOTICED
 ATTORNEY TO BE NOTICED



Docket Entries
Print Entries Request Entries Reverse Entries
Numbers shown are court assigned numbers
 Entry                Filed                   Description

     1                Nov 7, 2018             COMPLAINT with Jury Demand filed by William R. Hall, Jr. (Filing fee $400, receipt number
                                              113E-8259800) (Attachments: # 1 Civil Cover Sheet, # 2 Exhibit A, # 3 Exhibit B)(bnw) Please
                                              visit our website at http://www.gand.uscourts.gov/commonly-used-forms to obtain Pretrial
                                              Instructions and Pretrial Associated Forms which includes the Consent To Proceed Before U.S.
                                              Magistrate form. (Entered: 11/09/2018)

     2                Nov 8, 2018             Electronic Summons Issued as to TransUnion Rental Screening Solutions, Inc. (bnw) (Entered:
                                              11/09/2018)

     3                Nov 12, 2018            Certificate of Interested Persons by William R. Hall, Jr. (Drake, E.) (Entered: 11/12/2018)

                      Nov 14, 2018            Clerks Notation re 3 Certificate of Interested Persons Reviewed and approved by Magistrate
                                              Judge Alan J. Baverman on 11/14/2018. (ecb) (Entered: 11/14/2018)

     4                Nov 14, 2018            ORDER REASSIGNING CASE. Case reassigned to Judge William M Ray, II for all further
                                              proceedings. Judge Charles A. Pannell, Jr. no longer assigned to case. NOTICE TO ALL
                                              COUNSEL OF RECORD: The Judge designation in the civil action number assigned to this
                                              case has been changed to 1:18-cv-05141-WMR-AJB. Please make note of this change in order
                                              to facilitate the docketing of pleadings in this case. Signed by Judge Charles A. Pannell, Jr. on
                                              11/14/2018. (tcc) (Entered: 11/14/2018)

     5                Nov 21, 2018            NOTICE of Appearance by Gary B. Andrews, Jr on behalf of William R. Hall, Jr (Andrews,
                                              Gary) (Entered: 11/21/2018)

     6                Nov 21, 2018            APPLICATION for Admission of Joseph Hashmall Pro Hac Vice (Application fee $ 150, receipt
                                              number 113E-8287303) with Brief In Support by William R. Hall, Jr. (Andrews, Gary) (Entered:
                                              11/21/2018)

     7                Nov 28, 2018            Consent MOTION for Extension of Time to File Answer by TransUnion Rental Screening
                                              Solutions, Inc.. (Remar, Robert) (Entered: 11/28/2018)

     8                Nov 28, 2018            Certificate of Interested Persons and Corporate Disclosure Statement by TransUnion Rental
                                              Screening Solutions, Inc. identifying Corporate Parent TransUnion LLC, Corporate Parent
                                              TransUnion Intermediate Holdings, Inc. and Corporate Parent TransUnion for TransUnion
                                              Rental Screening Solutions, Inc.. (Remar, Robert) (Entered: 11/28/2018)

     9                Nov 29, 2018            ORDER granting the parties' 7 Consent Motion for Extension of Time, to and including January
                                              4, 2019, for Defendant to respond to 1 Plaintiff's Complaint. Signed by Magistrate Judge Alan
                                              J. Baverman on 11/29/18. (ddm) (Entered: 11/29/2018)

                      Nov 29, 2018            Clerks Notation re 8 Certificate of Interested Persons, Reviewed and approved by Magistrate
                                              Judge Alan J. Baverman on 11/29/2018.(ecb) (Entered: 11/29/2018)

     10               Nov 29, 2018            APPLICATION for Admission of Michael O'Neil Pro Hac Vice (Application fee $ 150, receipt
                                              number 113E-8299591)by TransUnion Rental Screening Solutions, Inc.. (Remar, Robert)
                                              (Entered: 11/29/2018)

     11               Nov 29, 2018            APPLICATION for Admission of Albert E. Hartmann Pro Hac Vice (Application fee $ 150,
                                              receipt number 113E-8299637)by TransUnion Rental Screening Solutions, Inc.. (Remar,


                                              © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                         // PAGE 2
             Case 1:18-cv-05141-JPB-AJB
                  Case Pending No. 78 Document
                                        Document
                                               1-772-1
                                                    Filed
                                                        Filed
                                                          01/21/20
                                                              01/24/20
                                                                     Page
                                                                        Page
                                                                          4 of96
                                                                               24of 199
Hall v. TransUnion Rental Screening Solutions, Inc., Docket No. 1_18-cv-05141 (N.D. Ga. Nov 07, 2018), Court Docket



                                             Robert) (Entered: 11/29/2018)

                      Nov 29, 2018           Clerks Notation re 8 Certificate of Interested Persons, 3 Certificate of Interested Persons - OK
                                             with WMRI (sll) (Entered: 11/29/2018)

    12                Nov 30, 2018           NOTICE of Appearance by Cameron Blaine Roberts on behalf of TransUnion Rental Screening
                                             Solutions, Inc. (Roberts, Cameron) (Entered: 11/30/2018)

                      Nov 30, 2018           APPROVAL by Clerks Office re: 6 APPLICATION for Admission of Joseph Hashmall Pro Hac
                                             Vice (Application fee $ 150, receipt number 113E-8287303). Attorney Joseph C. Hashmall
                                             added appearing on behalf of William R. Hall, Jr. (pmb) (Entered: 11/30/2018)

    13                Dec 3, 2018            ORDER granting 6 Application for Admission Pro Hac Vice filed by Joseph Hashmall. Signed
                                             by Judge William M Ray, II on 12/3/18. (ddm) (Entered: 12/03/2018)

    14                Dec 12, 2018           STATUS REPORT [Joint LR 23.1(C) Statement] by William R. Hall, Jr. (Hashmall, Joseph)
                                             (Entered: 12/12/2018)

                      Dec 13, 2018           APPROVAL by Clerks Office re: 11 APPLICATION for Admission of Albert E. Hartmann Pro
                                             Hac Vice (Application fee $ 150, receipt number 113E-8299637). Attorney Albert E. Hartmann
                                             added appearing on behalf of TransUnion Rental Screening Solutions, Inc. (pmb) (Entered:
                                             12/13/2018)

                      Dec 13, 2018           APPROVAL by Clerks Office re: 10 APPLICATION for Admission of Michael O'Neil Pro Hac
                                             Vice (Application fee $ 150, receipt number 113E-8299591). Attorney Michael O'Neil added
                                             appearing on behalf of TransUnion Rental Screening Solutions, Inc. (pmb) (Entered:
                                             12/13/2018)

    15                Dec 13, 2018           ORDER granting 10 Application for Admission Pro Hac Vice filed by Michael O'Neil. Signed by
                                             Judge William M Ray, II on 12/13/18. (ddm) (Entered: 12/13/2018)

    16                Dec 13, 2018           ORDER granting 11 Application for Admission Pro Hac Vice filed by Albert E. Hartmann.
                                             Signed by Judge William M Ray, II on 12/13/18. (ddm) (Entered: 12/13/2018)

                      Dec 13, 2018           Clerk's Certificate of Mailing to Michael O'Neill re 15 Order and to Albert E. Hartmann re 16
                                             Order. (ddm) (Entered: 12/13/2018)

    17                Dec 31, 2018           Mail Returned as Undeliverable. Mail sent to Albert E. Hartmann re 16 Order returned via
                                             USPS. (ddm) (Entered: 01/02/2019)

    18                Jan 4, 2019            ANSWER to 1 COMPLAINT by TransUnion Rental Screening Solutions, Inc.. Discovery ends
                                             on 6/3/2019.(Remar, Robert) Please visit our website at http://www.gand.uscourts.gov to obtain
                                             Pretrial Instructions. (Entered: 01/04/2019)

    19                Jan 17, 2019           Consent MOTION to Continue LR 23.1(B) Class Certification Deadline by William R. Hall, Jr.
                                             (Attachments: # 1 Text of Proposed Order)(Drake, E.) (Entered: 01/17/2019)

    20                Jan 25, 2019           ORDER granting 19 Motion to Suspend the Class Certification Motion Deadline. The 2/5/19
                                             deadline is SUSPENDED; and The parties shall propose an alternate deadline for the filing of a
                                             class certification motion in their Joint Preliminary Report and Discovery Plan, due on or before
                                             February 4, 2019. Signed by Magistrate Judge Alan J. Baverman on 1/25/19. (jpa) (Entered:
                                             01/25/2019)

    21                Feb 1, 2019            JOINT PRELIMINARY REPORT AND DISCOVERY PLAN filed by William R. Hall, Jr. (Drake,
                                             E.) (Entered: 02/01/2019)

    22                Feb 4, 2019            SCHEDULING ORDER: re: 21 Joint Preliminary Report and Discovery Plan. Signed by
                                             Magistrate Judge Alan J. Baverman on 2/4/19. (jpa) (Entered: 02/04/2019)

    23                Feb 4, 2019            Initial Disclosures by William R. Hall, Jr.(Hashmall, Joseph) (Entered: 02/04/2019)

    24                Feb 4, 2019            CERTIFICATE OF SERVICE of Discovery by William R. Hall, Jr.(Hashmall, Joseph) (Entered:
                                             02/04/2019)

    25                Feb 4, 2019            CERTIFICATE OF SERVICE of Initial Disclosures by TransUnion Rental Screening Solutions,
                                             Inc..(Remar, Robert) (Entered: 02/04/2019)

    26                Mar 6, 2019            CERTIFICATE OF SERVICE of Discovery Materials by TransUnion Rental Screening
                                             Solutions, Inc..(Remar, Robert) (Entered: 03/06/2019)

    27                Mar 7, 2019            APPLICATION for Admission of William S. Weltman Pro Hac Vice (Application fee $ 150,


                                            © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                        // PAGE 3
             Case 1:18-cv-05141-JPB-AJB
                  Case Pending No. 78 Document
                                        Document
                                               1-772-1
                                                    Filed
                                                        Filed
                                                          01/21/20
                                                              01/24/20
                                                                     Page
                                                                        Page
                                                                          5 of97
                                                                               24of 199
Hall v. TransUnion Rental Screening Solutions, Inc., Docket No. 1_18-cv-05141 (N.D. Ga. Nov 07, 2018), Court Docket



                                             receipt number 113E-8496878)by TransUnion Rental Screening Solutions, Inc. (Remar,
                                             Robert) (Entered: 03/07/2019)

                      Mar 14, 2019           APPROVAL by Clerks Office re: 27 APPLICATION for Admission of William S. Weltman Pro
                                             Hac Vice (Application fee $ 150, receipt number 113E-8496878). Attorney William S. Weltman
                                             added appearing on behalf of TransUnion Rental Screening Solutions, Inc. (pmb) (Entered:
                                             03/14/2019)

    28                Mar 27, 2019           CERTIFICATE OF SERVICE of Plf's Requests for Admission, Set II & Notice of Deposition
                                             pursuant to FRCP 30(b)(6) by William R. Hall, Jr.(Hashmall, Joseph) (Entered: 03/27/2019)

    29                Apr 10, 2019           ORDER granting 27 Application for Admission Pro Hac Vice for William S. Weltman. Signed by
                                             Judge William M Ray, II on 4/10/19. (rlb) (Entered: 04/10/2019)

                      Apr 10, 2019           Clerk's Certificate of Mailing re 29 Order on Application for Admission PHV for William S.
                                             Weltman. (rlb) (Entered: 04/10/2019)

    30                Apr 11, 2019           Consent MOTION for Protective Order by TransUnion Rental Screening Solutions, Inc..
                                             (Remar, Robert) (Entered: 04/11/2019)

    31                Apr 12, 2019           STIPULATED CONFIDENTIALITY ORDER. Signed by Magistrate Judge Alan J. Baverman on
                                             4/12/19. (bnw) (Entered: 04/13/2019)

    32                Apr 26, 2019           CERTIFICATE OF SERVICE of Discovery Materials by TransUnion Rental Screening
                                             Solutions, Inc..(Roberts, Cameron) (Entered: 04/26/2019)

    33                May 13, 2019           CERTIFICATE OF SERVICE of Discovery Materials by TransUnion Rental Screening
                                             Solutions, Inc..(Roberts, Cameron) (Entered: 05/13/2019)

                      June 18, 2019          Case Reassigned to Judge Jean-Paul Boulee. Judge William M Ray, II no longer assigned to
                                             case. NOTICE TO ALL COUNSEL OF RECORD: The Judge designation in the civil action
                                             number assigned to this case has been changed to 1:18-CV-5141-JPB-AJB. Please make note
                                             of this change in order to facilitate the docketing of pleadings in this case. (rlb) (Entered:
                                             06/18/2019)

    34                June 20, 2019          CERTIFICATE OF SERVICE of Plf's Amended 30(b)(6) Notice of Deposition by William R. Hall,
                                             Jr.(Hashmall, Joseph) (Entered: 06/20/2019)

    35                July 8, 2019           CERTIFICATE OF SERVICE of Plf.'s Am. 30(b)(6) Notice of Deposition by William R. Hall,
                                             Jr.(Hashmall, Joseph) (Entered: 07/08/2019)

    36                July 16, 2019          Consent MOTION for Extension of Time Schedule re: 22 Scheduling Order, 21 Joint
                                             Preliminary Report and Discovery Plan by William R. Hall, Jr. (Attachments: # 1 Text of
                                             Proposed Order)(Drake, E.) (Entered: 07/16/2019)

    37                July 25, 2019          ORDER granting 36 Plaintiff's Consent Motion to Extend the Schedule in this Matters. The
                                             deadline for discovery and to file motions to compel is extended until December 3, 2019 The
                                             deadline for Plaintiff to designate experts is extended until September 17, 2019. The deadline
                                             for Defendant to designate experts is extended until October 29, 2019. The deadline for
                                             Plaintiff to file a motion for class certification is January 3, 2020. Signed by Magistrate Judge
                                             Alan J. Baverman on 7/25/19. (ddm) (Entered: 07/25/2019)

    38                July 29, 2019          CERTIFICATE OF SERVICE of Plf's 30(b)(1) Notice of Deposition, Subpoenas (2) by William
                                             R. Hall, Jr.(Hashmall, Joseph) (Entered: 07/29/2019)

    39                July 31, 2019          CERTIFICATE OF SERVICE of Plf's 30(b)(6) Notice of Deposition by William R. Hall,
                                             Jr.(Hashmall, Joseph) (Entered: 07/31/2019)

    40                Aug 15, 2019           CERTIFICATE OF SERVICE of Am. Notice of Deposition by William R. Hall, Jr.(Hashmall,
                                             Joseph) (Entered: 08/15/2019)

    41                Sept 3, 2019           CERTIFICATE OF SERVICE of Plf.'s Interrogs. to Def., Set III by William R. Hall, Jr.(Hashmall,
                                             Joseph) (Entered: 09/03/2019)

    42                Sept 6, 2019           CERTIFICATE OF SERVICE of Plf's RFPs to Def, Set II by William R. Hall, Jr.(Hashmall,
                                             Joseph) (Entered: 09/06/2019)

    43                Sept 13, 2019          Consent MOTION to Continue [to Suspend Expert Deadlines] by William R. Hall, Jr.
                                             (Attachments: # 1 Text of Proposed Order)(Drake, E.) (Entered: 09/13/2019)

    44                Sept 16, 2019          ORDER Suspending Expert Disclosure Deadlines. The parties are to file a joint status report on


                                            © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                         // PAGE 4
             Case 1:18-cv-05141-JPB-AJB
                  Case Pending No. 78 Document
                                        Document
                                               1-772-1
                                                    Filed
                                                        Filed
                                                          01/21/20
                                                              01/24/20
                                                                     Page
                                                                        Page
                                                                          6 of98
                                                                               24of 199
Hall v. TransUnion Rental Screening Solutions, Inc., Docket No. 1_18-cv-05141 (N.D. Ga. Nov 07, 2018), Court Docket



                                             or before October 1, 2019, that proposes new dates for the designation deadlines. All other
                                             deadlines and provisions set forth in the Order filed as ECF No. 37 remain in effect. Signed by
                                             Magistrate Judge Alan J. Baverman on 9/16/19. (ddm) (Entered: 09/16/2019)

    45                Sept 16, 2019          CERTIFICATE OF SERVICE of Plf's RFPs, Set III by William R. Hall, Jr.(Hashmall, Joseph)
                                             (Entered: 09/16/2019)

    46                Sept 17, 2019          CERTIFICATE OF SERVICE of Plaintiff Subpoena for Production to Broward County by
                                             William R. Hall, Jr.(Hashmall, Joseph) (Entered: 09/17/2019)

    47                Sept 19, 2019          CERTIFICATE OF SERVICE of Plf's RFPs, Set IV, Interrogs. Set IV, 2d 30(b)(6) NOD, 30(b)(1)
                                             NOD, 2d 30(b)(6) NOD to TransUnion, and RFI by William R. Hall, Jr.(Hashmall, Joseph)
                                             (Entered: 09/19/2019)

    48                Oct 1, 2019            STATUS REPORT (Joint) regarding Deadlines for Expert Discovery by TransUnion Rental
                                             Screening Solutions, Inc.. (Hartmann, Albert) (Entered: 10/01/2019)

    49                Oct 1, 2019            Consent MOTION for Extension of Time to Provide Expert Disclosure Proposal re: 48 Status
                                             Report, 44 Order on Motion to Continue, by William R. Hall, Jr. (Attachments: # 1 Text of
                                             Proposed Order)(Drake, E.) (Entered: 10/01/2019)

    50                Oct 3, 2019            CERTIFICATE OF SERVICE (Local Rule 5.4) by TransUnion Rental Screening Solutions,
                                             Inc..(Roberts, Cameron) (Entered: 10/03/2019)

    51                Oct 7, 2019            ORDER granting the parties' 49 Consent Motion for Extension of Time to Provide a Proposal
                                             for Expert Disclosure. The parties shall file another joint status report by November 1, 2019. All
                                             other deadlines remain in effect. Signed by Magistrate Judge Alan J. Baverman on 10/7/19.
                                             (ddm) (Entered: 10/07/2019)

    52                Oct 7, 2019            CERTIFICATE OF SERVICE of Discovery Materials by TransUnion Rental Screening
                                             Solutions, Inc..(Remar, Robert) (Entered: 10/07/2019)

    53                Oct 15, 2019           CERTIFICATE OF SERVICE Local Rule 5.4 by TransUnion Rental Screening Solutions,
                                             Inc..(Remar, Robert) (Entered: 10/15/2019)

    54                Oct 16, 2019           CERTIFICATE OF SERVICE of Plf's Am. 30(b)(1) and 30(b)(6) NODs by William R. Hall,
                                             Jr.(Hashmall, Joseph) (Entered: 10/16/2019)

    55                Oct 21, 2019           CERTIFICATE OF SERVICE of Discovery Materials by TransUnion Rental Screening
                                             Solutions, Inc..(Roberts, Cameron) (Entered: 10/21/2019)

    56                Oct 23, 2019           Consent MOTION for Leave to File First Amended Complaint by William R. Hall, Jr.
                                             (Attachments: # 1 Exhibit A - First Amended Complaint (Redacted), # 2 Text of Proposed
                                             Order)(Drake, E.) (Entered: 10/23/2019)

    57                Oct 23, 2019           SEALED NOTICE Of Filing Exhibit A to Consent Mot. to File FAC - First Amended Complaint
                                             (Unredacted Version) by William R. Hall, Jr re 56 Consent MOTION for Leave to File First
                                             Amended Complaint (Drake, E.) Modified on 10/31/2019 to edit text(tmf). (Entered: 10/23/2019)

    58                Oct 23, 2019           Consent MOTION for Leave to File Matters Under Seal re: 57 Notice of Filing, by William R.
                                             Hall, Jr. (Attachments: # 1 Text of Proposed Order)(Drake, E.) (Entered: 10/23/2019)

    59                Oct 28, 2019           CERTIFICATE OF SERVICE (Local Rule 5.4) by TransUnion Rental Screening Solutions,
                                             Inc..(Remar, Robert) (Entered: 10/28/2019)

    60                Oct 31, 2019           ORDER: The Court hereby GRANTS Plaintiff's motion to amend the complaint, [Doc. 56 ].
                                             Plaintiff SHALL file the First Amended Complaint, as attached to the Consent Motion, within
                                             three (3) days of this Order and it will thereafter become the operative complaint in this matter.
                                             Plaintiff's Consent Motion to file the Unredacted First Amended Complaint Under Seal is
                                             GRANTED. When Plaintiff files the First Amended Complaint, he mayfile a redacted version
                                             publicly and an unredacted version under seal without filing a second motion to seal. Signed by
                                             Magistrate Judge Alan J. Baverman on 10/31/2019. (tmf) (Entered: 10/31/2019)

    61                Nov 1, 2019            Consent MOTION for Extension of Time expert discovery re: 48 Status Report, 49 Consent
                                             MOTION for Extension of Time to Provide Expert Disclosure Proposal re: 48 Status Report, 44
                                             Order on Motion to Continue, , 51 Order on Motion for Extension of Time, and Joint Status
                                             Report by William R. Hall, Jr. (Attachments: # 1 Text of Proposed Order)(Drake, E.) (Entered:
                                             11/01/2019)

    62                Nov 4, 2019            First AMENDED COMPLAINT [Redacted] against TransUnion Rental Screening Solutions,
                                             Inc.with Jury Demand filed by William R. Hall, Jr. (Attachments: # 1 Exhibit A, # 2 Exhibit


                                            © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                         // PAGE 5
             Case 1:18-cv-05141-JPB-AJB
                  Case Pending No. 78 Document
                                        Document
                                               1-772-1
                                                    Filed
                                                        Filed
                                                          01/21/20
                                                              01/24/20
                                                                     Page
                                                                        Page
                                                                          7 of99
                                                                               24of 199
Hall v. TransUnion Rental Screening Solutions, Inc., Docket No. 1_18-cv-05141 (N.D. Ga. Nov 07, 2018), Court Docket



                                             B)(Drake, E.) Please visit our website at http://www.gand.uscourts.gov/commonly-used-forms
                                             to obtain Pretrial Instructions and Pretrial Associated Forms which includes the Consent To
                                             Proceed Before U.S. Magistrate form. (Entered: 11/04/2019)

    63                Nov 4, 2019            Notice of Court Ordered Sealed Filing of First Amended Complaint [Unredacted] by William R.
                                             Hall, Jr re: 60 Order on Motion for Leave to File,,, Order on Motion for Leave to File Matters
                                             Under Seal,, 62 Amended Complaint, 57 Notice of Filing, (Drake, E.) (Entered: 11/04/2019)

    64                Nov 8, 2019            ORDER on the Joint Status Report and Motion Regarding Deadlines for Expert Discovery. The
                                             deadlines for expert discovery shall be temporarily suspended and the Parties shall file a report
                                             on the status of their meet-and-confer efforts within 14 days. All other deadlines and provisions
                                             set forth in the Court's July 25, 2019 Order, [Doc. 37], remain in effect. Signed by Magistrate
                                             Judge Alan J. Baverman on 11/8/19. (ddm) (Entered: 11/08/2019)

    65                Nov 13, 2019           CERTIFICATE OF SERVICE of Plf's Discovery Responses, Set I by William R. Hall,
                                             Jr.(Hashmall, Joseph) (Entered: 11/13/2019)

    66                Nov 18, 2019           ANSWER to 62 Amended Complaint by TransUnion Rental Screening Solutions, Inc..(Remar,
                                             Robert) Please visit our website at http://www.gand.uscourts.gov to obtain Pretrial Instructions.
                                             (Entered: 11/18/2019)

    67                Nov 22, 2019           Joint MOTION for Extension of Time to Provide Expert Disclosure & Class Certification
                                             Deadlines re: 64 Order on Motion for Extension of Time, by William R. Hall, Jr. (Attachments: #
                                             1 Text of Proposed Order)(Hashmall, Joseph) (Entered: 11/22/2019)

    68                Nov 27, 2019           CERTIFICATE OF SERVICE of Plf's Discovery Responses, Set II by William R. Hall,
                                             Jr.(Hashmall, Joseph) (Entered: 11/27/2019)

                      Dec 3, 2019            ORDER setting a hearing on the parties joint motion for extension of time to provide expert
                                             disclosure and class certification deadlines. [Doc. 67]. TELECONFERENCE set for 12/6/19 at
                                             4:00PM before Chief Magistrate Judge Alan J. Baverman. The Court will email teleconference
                                             instructions to the attorneys of record. Signed by Chief Magistrate Judge Alan J. Baverman on
                                             12/03/2019. (cmb) (Entered: 12/03/2019)

                      Dec 4, 2019            AMENDED ORDER SETTING HEARING - IT IS HEREBY ORDERED that the hearing
                                             previously scheduled for 12/06/19 at 4PM will now take place on 12/13/19 at 2PM.
                                             Teleconference instructions have already been sent to the attorneys of record. Signed by Chief
                                             Magistrate Judge Alan J. Baverman on 12/04/2019. (cmb) (Entered: 12/04/2019)

                      Dec 10, 2019           Submission of 67 Joint MOTION for Extension of Time to Provide Expert Disclosure & Class
                                             Certification Deadlines, to Magistrate Judge Alan J. Baverman. (ddm) (Entered: 12/10/2019)

    69                Dec 13, 2019           ORDER suspending Plaintiff's deadline to move for class certification. By January 31, 2020, the
                                             parties shall either file a proposed schedule for the remaining pretrial deadlines, including the
                                             disclosure of experts and any motions for class certification, or contact the Court in order to
                                             schedule a hearing to discuss and potentially resolve any outstanding issues. All other
                                             deadlines and provisions set forth in the Order filed as ECF No. 37 remain in effect. Signed by
                                             Magistrate Judge Alan J. Baverman on 12/13/19. (ddm) (Entered: 12/16/2019)

    70                Dec 13, 2019           Minute Entry for proceedings held before Magistrate Judge Alan J. Baverman: Discovery
                                             Hearing held on 12/13/2019. Motion for Extension of Time 67 is GRANTED IN PART &
                                             DENIED IN PART Plaintiff's deadline to move for class certification is suspended. By January
                                             31st, 2020, the Parties shall either file a proposed schedule for the remaining pre-trial
                                             deadlines, including the disclosure of experts and any motions for class certification, or contact
                                             the Court in order to schedule a hearing to discuss and potentially resolve any outstanding
                                             issues. All other deadlines and provisions set forth in the Order filed as ECF No. 37 remain in
                                             effect. (Tape #FTR)(ddm) (Entered: 12/16/2019)




                                            © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                         // PAGE 6
            Case 1:18-cv-05141-JPB-AJB
                  Case Pending No. 78 Document
                                       Document1-7
                                                 72-1
                                                    Filed
                                                        Filed
                                                           01/21/20
                                                              01/24/20
                                                                     Page
                                                                       Page
                                                                          8 of100
                                                                               24 of 199
Hall v. TransUnion Rental Screening Solutions, Inc., Docket No. 1_18-cv-05141 (N.D. Ga. Nov 07, 2018), Court Docket




                                         General Information



Court                                    United States District Court for the Northern District of Georgia;
                                         United States District Court for the Northern District of Georgia

Federal Nature of Suit                   Consumer Credit[480]

Docket Number                            1:18-cv-05141




                                            © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                // PAGE 7
     Case
       Case
          1:18-cv-05141-JPB-AJB
           Case
             1:18-cv-05141-JPB-AJB
                 Pending No. 78 Document
                                 Document
                                    Document
                                         1-7
                                           72-1
                                              62
                                              Filed
                                                  Filed
                                                   Filed
                                                     01/21/20
                                                        01/24/20
                                                         11/04/19
                                                               Page
                                                                  Page
                                                                   Page
                                                                    9 of101
                                                                         124ofof16199




                 UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
__________________________________________________________________

William R. Hall, Jr., individually                    Case No.
and as a representative of the class,                 1:18-cv-05141-JPB-AJB

               Plaintiff,
                                                      FIRST AMENDED
                                                      COMPLAINT – CLASS
v.                                                    ACTION

TransUnion Rental Screening Solutions, Inc.,          JURY TRIAL DEMANDED

          Defendant.
__________________________________________________________________

        COMES NOW, William R. Hall, Jr. (“Plaintiff”), on behalf of himself and the

class set forth below and states as follows:

                                  INTRODUCTION

        1.     This is a class action for damages, costs and attorneys’ fees brought

against Defendant TransUnion Rental Screening Solutions, Inc., (“Defendant” or

“TU Rental”) pursuant to the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.

(“FCRA”).

        2.     Defendant is a consumer reporting agency that compiles and maintains

files on consumers on a nationwide basis. It sells consumer reports generated from

its database and furnishes these consumer reports to landlords who use the reports

to make decisions regarding whether to rent to certain consumers.
   Case
     Case
        1:18-cv-05141-JPB-AJB
        Case
           1:18-cv-05141-JPB-AJB
              Pending No. 78 Document
                               Document
                                 Document
                                      1-772-1
                                           Filed
                                            62 Filed
                                                Filed
                                                 01/21/20
                                                     01/24/20
                                                      11/04/19
                                                            Page
                                                               Page
                                                                Page
                                                                 10 of
                                                                    102
                                                                     224
                                                                       ofof16199




        3.   Defendant falsely reported to Plaintiff’s potential landlord that Plaintiff

had been convicted of a serious sexual offense. In fact, the conviction reported

belonged to an entirely different individual with a similar name to Plaintiff. The

individual who was actually convicted of the sexual offense was born more than 30

years before Plaintiff, has a different name than Plaintiff, and has a vastly different

physical description from Plaintiff.

        4.   Defendant’s reporting cost Plaintiff his chance to rent the property of

his choice, caused him serious distress and embarrassment, and caused him financial

loss.

        5.




        6.   Defendant does not employ reasonable procedures to ensure the

maximum possible accuracy of its records.          Its failure to employ reasonable

procedures resulted in Plaintiff’s report being inaccurate.
                                           2
  Case
    Case
       1:18-cv-05141-JPB-AJB
       Case
          1:18-cv-05141-JPB-AJB
             Pending No. 78 Document
                              Document
                                Document
                                     1-772-1
                                          Filed
                                           62 Filed
                                               Filed
                                                01/21/20
                                                    01/24/20
                                                     11/04/19
                                                           Page
                                                              Page
                                                               Page
                                                                11 of
                                                                   103
                                                                    324
                                                                      ofof16199




      7.     On behalf of himself and a class of similarly situated individuals,

Plaintiff brings claims pursuant to § 1681e(b) of the FCRA.

                        PARTIES AND JURISDICTION

      8.     Individual and representative Plaintiff William R. Hall, Jr., is a resident

of Canton, Georgia.

      9.     Plaintiff is a natural person and a “consumer” as protected and governed

by the FCRA.

      10.    Defendant TransUnion Rental Screening Solutions, Inc. provides

consumer reports for rental screening purposes. Defendant sells background reports

containing, inter alia, information about consumers’ criminal backgrounds to

prospective landlords. Defendant is a consumer reporting agency as contemplated

by the FCRA, 15 U.S.C. § 1681a. Defendant is regularly engaged in the business of

assembling, evaluating, and disbursing information concerning consumers for the

purpose of furnishing consumer reports to third parties.

      11.    Among other things, Defendant provides background checks and credit

reports to landlords for their use in deciding whether to rent to a prospective tenant.

These reports are provided in connection with a business transaction initiated by the

consumer.

      12.    Defendant is a Delaware corporation headquartered in Colorado.
                                           3
   Case
     Case
        1:18-cv-05141-JPB-AJB
        Case
           1:18-cv-05141-JPB-AJB
              Pending No. 78 Document
                               Document
                                 Document
                                      1-772-1
                                           Filed
                                            62 Filed
                                                Filed
                                                 01/21/20
                                                     01/24/20
                                                      11/04/19
                                                            Page
                                                               Page
                                                                Page
                                                                 12 of
                                                                    104
                                                                     424
                                                                       ofof16199




      13.    The Court has personal jurisdiction over Defendant.              Defendant

conducts substantial business in this District, including issuing background checks

and credit reports on residents of this District, including Plaintiff’s report.

      14.    This Court has federal question jurisdiction over Plaintiff’s claims

pursuant to 28 U.S.C. § 1331 and 15 U.S.C. § 1681p, which allows claims under the

FCRA to be brought in any appropriate court of competent jurisdiction.

      15.    Venue is proper in this District pursuant to 28 U.S.C. § 1391 because

Plaintiff resides in the District and because a substantial part of the events or

omissions giving rise to the claim occurred in this District.

            FACTUAL ALLEGATIONS RELATING TO PLAINTIFF

      16.    In early 2018, Plaintiff was hired as the manager of an auto dealership

in Newnan, Georgia, to start work in August 2018. Because his new job was over

an hour away from the home he owns with his family in Canton, Georgia, Plaintiff

sought to rent a property in Newnan to use during the work week.

      17.    Plaintiff has a preference for renting newly-constructed property. In

looking for such properties in Newnan, he found only one that met his needs, owned

by non-party Gabriel Calderon. Ms. Calderon arranged for her daughter to show

Plaintiff the property, and Plaintiff sought to rent the property for $1500 a month.

      18.    On July 6, 2018, Ms. Calderon obtained a report from Defendant about
                                            4
   Case
     Case
        1:18-cv-05141-JPB-AJB
        Case
           1:18-cv-05141-JPB-AJB
              Pending No. 78 Document
                               Document
                                 Document
                                      1-772-1
                                           Filed
                                            62 Filed
                                                Filed
                                                 01/21/20
                                                     01/24/20
                                                      11/04/19
                                                            Page
                                                               Page
                                                                Page
                                                                 13 of
                                                                    105
                                                                     524
                                                                       ofof16199




Plaintiff. This report is attached as Exhibit A.

      19.    On that report, Defendant indicated that Plaintiff had been subject to

one criminal “court action:” a charge of “CRIM SEX COND W/MINOR(1ST)” in

Aiken County, South Carolina. (Ex. A at 5.)

      20.    Defendant’s reporting was false. Plaintiff has no criminal record – and

certainly has never been convicted of a sexual offense.

      21.    After receiving Defendant’s report, Ms. Calderon cut off contact with

Plaintiff and refused to rent to him.

      22.    Defendant also sent a copy of the report to Plaintiff. The report was

received by mail and opened by Plaintiff’s wife, causing Plaintiff considerable

embarrassment and confusion.

      23.    In approximately five minutes on the internet, Plaintiff was able to

pinpoint the flaw in Defendant’s reporting: Defendant was reporting the conviction

of another individual named William R. Hall, who had been born in 1936, convicted

in 1994, and who is likely deceased. (See Ex. B.)

      24.    The other William Hall, besides having the same first and last name,

has virtually no other links with Plaintiff. In addition to being born over 30 years

after the other William Hall, Plaintiff is William Hall, Jr.¸ while the other William

Hall is not. Further, Defendant reported a number of physical characteristics of the
                                          5
   Case
     Case
        1:18-cv-05141-JPB-AJB
        Case
           1:18-cv-05141-JPB-AJB
              Pending No. 78 Document
                               Document
                                 Document
                                      1-772-1
                                           Filed
                                            62 Filed
                                                Filed
                                                 01/21/20
                                                     01/24/20
                                                      11/04/19
                                                            Page
                                                               Page
                                                                Page
                                                                 14 of
                                                                    106
                                                                     624
                                                                       ofof16199




other William Hall, including a height of 5’8”, a weight of 150 pounds, hazel eyes,

grey hair and an olive complexion. None of these descriptors fits Plaintiff, and

simply consulting Plaintiff’s driver’s license would confirm this.

      25.    Plaintiff was mortified that his potential landlord now thought he was a

sex offender. He was further mortified when he considered that his potential

landlord had arranged for their young daughter to give him a tour of the property.

      26.    In his new position as the general manager of an auto dealership,

Plaintiff will be the face of the business, including appearing in advertising. Plaintiff

is very concerned that the false perception that he is a sex offender will damage his

effectiveness in his new job. Newnan, Georgia, is a small community, and Plaintiff

has a real concern that false rumors, initiated by Defendant’s erroneous reporting,

could damage his standing in the community.

      27.    Having been denied the ability to rent his desired property, Plaintiff

faced limited time to find a new rental before his employment began. He ended up

renting a unit which is less desirable to him, because it is not new construction, which

costs considerably more ($2100 per month), and which is further from his work.

      28.




                                           6
   Case
     Case
        1:18-cv-05141-JPB-AJB
        Case
           1:18-cv-05141-JPB-AJB
              Pending No. 78 Document
                               Document
                                 Document
                                      1-772-1
                                           Filed
                                            62 Filed
                                                Filed
                                                 01/21/20
                                                     01/24/20
                                                      11/04/19
                                                            Page
                                                               Page
                                                                Page
                                                                 15 of
                                                                    107
                                                                     724
                                                                       ofof16199




                                               .

 FACTS DEMONSTRATING THAT DEFENDANT WILLFULLY FAILED
   TO USE REASONABLE PROCEDURES TO ASSURE MAXIMUM
                  POSSIBLE ACCURACY

       29.      If Defendant had reasonable procedures to ensure maximum possible

accuracy, it would have determined that the sexual offense it reported did not belong

to Plaintiff.

       30.      If Plaintiff was able to find the source of Defendant’s error in five

minutes on a court’s website, Defendant should have been able to avoid that error in

the first instance.

       31.

                                     . If it had, it would have avoided its error.

       32.




                                           7
   Case
     Case
        1:18-cv-05141-JPB-AJB
        Case
           1:18-cv-05141-JPB-AJB
              Pending No. 78 Document
                               Document
                                 Document
                                      1-772-1
                                           Filed
                                            62 Filed
                                                Filed
                                                 01/21/20
                                                     01/24/20
                                                      11/04/19
                                                            Page
                                                               Page
                                                                Page
                                                                 16 of
                                                                    108
                                                                     824
                                                                       ofof16199




                                                             .

      33.

                                             .

      34.    If Defendant had even carefully considered the name, it would have

discovered that Plaintiff was not a match: Plaintiff is William R. Hall, Jr., and the

convicted William R. Hall is not. It is also likely that Plaintiff and the convicted

William R. Hall do not have the same middle name, only the same middle initial.

      35.    Defendant also ran a search which found that Plaintiff was not on any

sex offender registry, a finding that contradicts Defendant’s own reporting. (Ex. A

at 34.) This contradiction, however, did not cause Defendant to reevaluate its

erroneous reporting.

      36.    Other tenant screening agencies have faced governmental scrutiny for

substantially similar activities. See, e.g., FTC v. Realpage, Inc., No 3:18-cv-2737

(FTC settlement with tenant screening agency which failed to comply with 15 U.S.C.

§ 1681e(b) because it used loose matching criteria to link potential tenants with

criminal records).

    GENERAL FACTS REGARDING DEFENDANT’S WILLFULNESS

      37.    In addition to the conduct set forth above, Defendant’s willful conduct

is further reflected by, inter alia, the following:
                                            8
    Case
      Case
         1:18-cv-05141-JPB-AJB
         Case
            1:18-cv-05141-JPB-AJB
               Pending No. 78 Document
                                Document
                                  Document
                                       1-772-1
                                            Filed
                                             62 Filed
                                                 Filed
                                                  01/21/20
                                                      01/24/20
                                                       11/04/19
                                                             Page
                                                                Page
                                                                 Page
                                                                  17 of
                                                                     109
                                                                      924
                                                                        ofof16199




             a. The FCRA was enacted in 1970; Defendant has had 48 years to

                 become compliant;

             b. Defendant and its parent company have been repeatedly sued for

                 misreporting public record information.1

             c. Defendant is a corporation with access to legal advice through its

                 own general counsel’s office and outside litigation counsel. Yet,

                 there is no contemporaneous evidence that it determined that its

                 conduct was lawful;

             d. Defendant knew or had reason to know that its conduct was

                 inconsistent with FTC guidance, caselaw, and the plain language of

                 the FCRA;

             e. Defendant voluntarily ran a risk of violating the law substantially

                 greater than the risk associated with a reading that was merely

                 careless;

             f. Defendant knew that matching individuals to criminal records using

                 limited information would result in false positives. However, it



1
 Anderson v. Trans Union LLC, No. 3:16-cv-588 (E.D. Va.); Clark v Trans Union
LLC, No. 3:15-cv-391 (E.D. Va.); Walsh v. Trans Union, LLC, No. 6:18-cv-00166,
(M.D. Fla.).
                                         9
  Case
    Case
       1:18-cv-05141-JPB-AJB
       Case
         1:18-cv-05141-JPB-AJB
             Pending No. 78 Document
                              Document
                                Document
                                     1-772-1
                                          62
                                          Filed
                                              Filed
                                              Filed
                                                01/21/20
                                                    01/24/20
                                                    11/04/19
                                                           Page
                                                              Page
                                                              Page
                                                                18 of
                                                                   110
                                                                    1024ofof16
                                                                             199




                  persisted in doing so;

               g. Defendant’s violations of the FCRA were repeated and systematic.

      38.      At all times relevant hereto, Defendant’s conduct was willful and

carried out in knowing or reckless disregard for consumers’ rights under the FCRA.

Defendant’s conduct was intentionally accomplished through its intended

procedures; these procedures have continued despite the fact that other consumer

reporting agencies have been subject to court decisions and consumer complaints

critical of similar conduct; and Defendant will continue to engage in this conduct

because it believes there is greater economic value in selling over-inclusive

consumer reports than in producing accurate reports.

                         CLASS ACTION ALLEGATIONS

      39.      Plaintiff brings his Claim as a class action pursuant to Fed. R. Civ. P.

23 on behalf of the Class, defined as:

      All individuals on whom Defendant provided a consumer report to a
      third party where the report:
          1) Includes a criminal record;
          2) Defendant received information about the “age” of the offender
             associated with the criminal record from its criminal records
             provider(s);
          3) The date of birth information Defendant has on file for the
             consumer is inconsistent with the “age” data regarding the
             offender associated with the criminal record.

            The Class begins with reports issued on November 7, 2016 and ends
                                           10
   Case
     Case
        1:18-cv-05141-JPB-AJB
        Case
          1:18-cv-05141-JPB-AJB
              Pending No. 78 Document
                               Document
                                 Document
                                      1-772-1
                                           62
                                           Filed
                                               Filed
                                               Filed
                                                 01/21/20
                                                     01/24/20
                                                     11/04/19
                                                            Page
                                                               Page
                                                               Page
                                                                 19 of
                                                                    111
                                                                     1124ofof16
                                                                              199




            on the date the class list is prepared.

      40.      Class certification is appropriate under Fed. R. Civ. P. 23(a).

      41.      Numerosity: The Class is so numerous that joinder of all class members

is impracticable. Given the volume of Defendant’s business, there are hundreds or

thousands of class members.

      42.      Typicality: Plaintiff’s claims are typical of the members of the Class.

It is typical for Defendant to match consumers to criminal records using name alone,

and to produce inaccurate and inconsistent file disclosures. The FCRA violations

suffered by Plaintiff are typical of those suffered by other class members, and

Defendant treated Plaintiff consistently with other class members in accordance with

its standard policies and practices.

      43.      Adequacy: Plaintiff will fairly and adequately protect the interests of

the Class because he and his experienced counsel are free of any conflicts of interest

and are prepared to vigorously litigate this action on behalf of the Class.

      44.      Commonality: This case presents common questions of law and fact,

including but not limited to:

              a. Whether Defendant violated the FCRA by failing to follow

                  reasonable procedures to ensure maximum possible accuracy in

                  reporting criminal convictions;
                                             11
   Case
     Case
        1:18-cv-05141-JPB-AJB
        Case
          1:18-cv-05141-JPB-AJB
              Pending No. 78 Document
                               Document
                                 Document
                                      1-772-1
                                           62
                                           Filed
                                               Filed
                                               Filed
                                                 01/21/20
                                                     01/24/20
                                                     11/04/19
                                                            Page
                                                               Page
                                                               Page
                                                                 20 of
                                                                    112
                                                                     1224ofof16
                                                                              199




             b. Whether Defendant’s violations of the FCRA were willful; and

             c. The proper measure of damages.

       45.    Class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because,

inter alia, questions of law and fact common to the Class predominate over any

questions affecting only individual members of the Class, and because a class action

is superior to other available methods for the fair and efficient adjudication of this

litigation. Defendant’s conduct described in this Complaint stems from common

and uniform policies and practices, resulting in common violations of the FCRA.

Members of the Class do not have an interest in pursuing separate actions against

Defendant, as the amount of each class member’s individual claim is small compared

to the expense and burden of individual prosecution. Class certification also will

obviate the need for unduly duplicative litigation that might result in inconsistent

judgments concerning Defendant’s practices. Moreover, management of this action

as a class action will not present any likely difficulties. In the interests of justice and

judicial efficiency, it would be desirable to concentrate the litigation of all class

members’ claims in a single forum.

       46.    In view of the complexities of the issues and the expenses of litigation,

the separate claims of individual class members are insufficient in amount to support

separate actions.
                                            12
   Case
     Case
        1:18-cv-05141-JPB-AJB
        Case
          1:18-cv-05141-JPB-AJB
              Pending No. 78 Document
                               Document
                                 Document
                                      1-772-1
                                           62
                                           Filed
                                               Filed
                                               Filed
                                                 01/21/20
                                                     01/24/20
                                                     11/04/19
                                                            Page
                                                               Page
                                                               Page
                                                                 21 of
                                                                    113
                                                                     1324ofof16
                                                                              199




       47.    Yet, the amount which may be recovered by individual class members

will be large enough in relation to the expense and effort of administering the action

to justify a class action. The administration of this action can be handled by class

counsel or a third-party administrator, and the costs of administration will represent

only a small fraction of the ultimate recovery to be achieved.

       48.    Plaintiff intends to send notice to all members of the Class to the extent

required by Rule 23(c)(2). The names and addresses of the class members are

available from Defendant’s records.

                              CLAIM FOR RELIEF
                               15 U.S.C. § 1681e(b)
                         On behalf of Plaintiff and the Class

       49.    Plaintiff reiterates each of the allegations in the preceding paragraphs

as if set forth at length herein.

       50.    Defendant violated 15 U.S.C. § 1681e(b) by failing to establish or to

follow reasonable procedures to assure maximum possible accuracy in the

preparation of the consumer reports it furnished regarding Plaintiff and the class

members.




                                           13
   Case
     Case
        1:18-cv-05141-JPB-AJB
        Case
          1:18-cv-05141-JPB-AJB
              Pending No. 78 Document
                               Document
                                 Document
                                      1-772-1
                                           62
                                           Filed
                                               Filed
                                               Filed
                                                 01/21/20
                                                     01/24/20
                                                     11/04/19
                                                            Page
                                                               Page
                                                               Page
                                                                 22 of
                                                                    114
                                                                     1424ofof16
                                                                              199




       51.   The foregoing violations were negligent and/or willful. Defendant

acted in knowing or reckless disregard of its obligations and the rights of Plaintiff

and other class members under 15 U.S.C. § 1681e(b).

       52.   As a result of Defendant’s conduct, Plaintiff and class members

suffered actual damages including but not limited to: denial of rental opportunities,

damage to reputation, embarrassment, humiliation and other mental and emotional

distress.

       53.   Plaintiff and class members are entitled to recover actual damages

and/or statutory damages, punitive damages, costs and attorneys’ fees from

Defendant in an amount to be determined by the Court pursuant to 15 U.S.C. §§

1681n and 1681o.

                            JURY TRIAL DEMANDED

       Plaintiff demands a jury trial as to all claims so triable.

                              PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of himself and the Class, seek the

following relief:

             a. Determining that this action may proceed as a class action under

                 Rule 23;
                                           14
  Case
    Case
       1:18-cv-05141-JPB-AJB
       Case
         1:18-cv-05141-JPB-AJB
             Pending No. 78 Document
                              Document
                                Document
                                     1-772-1
                                          62
                                          Filed
                                              Filed
                                              Filed
                                                01/21/20
                                                    01/24/20
                                                    11/04/19
                                                           Page
                                                              Page
                                                              Page
                                                                23 of
                                                                   115
                                                                    1524ofof16
                                                                             199




            b. Designating Plaintiff as the class representative for the Class;

            c. Designating Plaintiff’s counsel as counsel for the Class;

            d. Issuing proper notice to the Class at Defendant’s expense;

            e. Declaring that Defendant committed multiple, separate violations of

               the FCRA;

            f. Declaring that Defendant acted negligently, or willfully and in

               deliberate or reckless disregard of the rights of Plaintiff and the

               Class under the FCRA;

            g. Awarding actual and/or statutory damages as provided by the

               FCRA;

            h. Awarding punitive damages;

            i. Awarding reasonable attorneys’ fees and costs and expenses, as

               provided by the FCRA; and

            j. Granting other and further relief, in law or equity, as this Court may

               deem appropriate and just.

                                             Respectfully submitted,
Date: November 4, 2019
                                             /s/E. Michelle Drake
                                             E. Michelle Drake (Bar No. 229202)
                                             Joseph C. Hashmall (pro hac vice)
                                             BERGER MONTAGUE PC
                                             43 SE Main Street, Suite 505
                                        15
Case
  Case
     1:18-cv-05141-JPB-AJB
     Case
       1:18-cv-05141-JPB-AJB
           Pending No. 78 Document
                            Document
                              Document
                                   1-772-1
                                        62
                                        Filed
                                            Filed
                                            Filed
                                              01/21/20
                                                  01/24/20
                                                  11/04/19
                                                         Page
                                                            Page
                                                            Page
                                                              24 of
                                                                 116
                                                                  1624ofof16
                                                                           199




                                          Minneapolis, MN 55414
                                          Tel. 612.594.5999
                                          Fax. 612.584.4470
                                          Email: emdrake@bm.net
                                                 jhashmall@bm.net

                                          Gary B. Andrews, Jr., SBN 019375
                                          Blake Andrews Law Firm, LLC
                                          1831 Timothy Dr.
                                          Atlanta, GA 30329
                                          Tel: (770) 828-6225
                                          Email: blake@blakeandrewslaw.com

                                           Counsel for Plaintiff




                                     16
Case 1:18-cv-05141-JPB-AJB
      Case Pending No. 78 Document
                           Document1-8
                                     72-1
                                        Filed
                                            Filed
                                               01/21/20
                                                  01/24/20
                                                         Page
                                                           Page
                                                              1 of117
                                                                   35 of 199




                EXHIBIT 4
               Case 1:18-cv-05141-JPB-AJB
                     Case Pending No. 78 Document
                                          Document1-8
                                                    72-1
                                                       Filed
                                                           Filed
                                                              01/21/20
                                                                 01/24/20
                                                                        Page
                                                                          Page
                                                                             2 of118
                                                                                  35 of 199
MCINTYRE v. TRANSUNION, LLC et al, Docket No. 2_18-cv-03865 (E.D. Pa. Sep 10, 2018), Court Docket




                                      Current on Bloomberg Law as of 2020-01-21 12:32:33
                                                   United States District Court
                                          Eastern District of Pennsylvania (Philadelphia)
                                        CIVIL DOCKET FOR CASE #: 2:18-cv-03865-RBS



                                MCINTYRE v. TRANSUNION, LLC et al
DOCKET INFORMATION
Minimize
Date Filed:                      Sep 10, 2018
Nature of suit:                  480 Other Statutes: Consumer Credit
Assigned to:                     HONORABLE R. BARCLAY SURRICK
Cause:                           15:1681 Fair Credit Reporting Act
Jurisdiction:                    Federal Question
Jury demand:                     Plaintiff


Parties and Attorneys
Expand All Minimize

   Plaintiff                             PATRICIA MCINTYRE
                                         on behalf of herself and all others similarly situated
                                         Plaintiff
 Representation
 JAMES A. FRANCIS                        LAUREN KW BRENNAN                            LEONARD A. BENNETT
 FRANCIS MAILMAN SOUMILAS, P.C.          FRANCIS MAILMAN SOUMILAS, P.C.               CONSUMER LITIGATION ASSOCIATES
  1600 MARKET ST SUITE 2510               1600 MARKET ST SUITE 2510                   PC
 PHILADELPHIA, PA 19103                  PHILADELPHIA, PA 19103                       763 J CLYDE MORRIS BLVD STE 1-A
 (215) 735-8600                          (215) 735-8600                               NEWPORT NEWS, VA 23601
 Fax: (215) 940-8000                     Fax: (215) 940-8000                          (757) 930-3660
 jfrancis@consumerlawfirm.com            lbrennan@consumerlawfirm.com                 lenbennett@clalegal.com
 ATTORNEY TO BE NOTICED                  ATTORNEY TO BE NOTICED                       ATTORNEY TO BE NOTICED

 JOHN SOUMILAS
 FRANCIS MAILMAN SOUMILAS, P.C.
  1600 MARKET STREET, SUITE 2510
  PHILADELPHIA, PA 19103
 (215) 735-8600
 Fax: (215) 940-8000
 jsoumilas@consumerlawfirm.com
 ATTORNEY TO BE NOTICED



   Defendant                      TRANSUNION, LLC
                                  Defendant

 Representation

 MICHAEL C. FALK                  ALBERT E. HARTMANN                               DANIEL P. WOTHERSPOON
 REED SMITH LLP                   REED SMITH LLP                                   SAUL EWING ARNSTEIN & LEHR LLP
 Three Logan Square               10 SOUTH WACKER DRIVE, 40TH FLOOR                38TH FLOOR
 1717 Arch Street, Suite 3100      CHICAGO, IL 60606                               PHILADELPHIA, PA 19102


                                           © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                               // PAGE 1
            Case 1:18-cv-05141-JPB-AJB
                  Case Pending No. 78 Document
                                       Document1-8
                                                 72-1
                                                    Filed
                                                        Filed
                                                           01/21/20
                                                              01/24/20
                                                                     Page
                                                                       Page
                                                                          3 of119
                                                                               35 of 199
MCINTYRE v. TRANSUNION, LLC et al, Docket No. 2_18-cv-03865 (E.D. Pa. Sep 10, 2018), Court Docket



 PHILADELPHIA, PA 19103              (312) 207-1000                               (215) 972-7786
 (215) 851-8222                      ahartmann@reedsmith.com                      daniel.wotherspoon@saul.com
 Fax: (215) 851-1420                 ATTORNEY TO BE NOTICED                       CENTRE SQUARE WEST, 1500 MARKET ST.
 mfalk@reedsmith.com                                                               ATTORNEY TO BE NOTICED
 LEAD ATTORNEY
 ATTORNEY TO BE NOTICED

 MICHAEL O'NEIL
 REED SMITH LLP
 10 SOUTH WACKER DRIVE
 40TH FLOOR
 CHICAGO, IL 60606
 (312) 207-1000
 michael.oneil@reedsmith.com
  ATTORNEY TO BE
 NOTICED



   Defendant                                TRANSUNION RESIDENT SCREENING SOLUTIONS, INC.
                                            Defendant
 Representation

 MICHAEL C. FALK                            ALBERT E. HARTMANN                          DANIEL P. WOTHERSPOON
 (See above for address)                    (See above for address)                     (See above for address)
 LEAD ATTORNEY                              ATTORNEY TO BE NOTICED                      ATTORNEY TO BE NOTICED
 ATTORNEY TO BE NOTICED

 MICHAEL O'NEIL
 (See above for address)
 ATTORNEY TO BE NOTICED



Docket Entries
Print Entries Request Entries Reverse Entries
Numbers shown are court assigned numbers
 Entry                Filed                  Description

     1                Sep 10, 2018           COMPLAINT against TRANSUNION RESIDENT SCREENING SOLUTIONS, INC.,
                                             TRANSUNION, LLC ( Filing fee $ 400 receipt number 0313-13035179.), filed by PATRICIA
                                             MCINTYRE. (Attachments: # 1 Civil Cover Sheet, # 2 Case Management Track Form, # 3
                                             Designation Form)(SOUMILAS, JOHN) (Entered: 09/10/2018)

                      Sep 10, 2018           Summons Issued as to TRANSUNION RESIDENT SCREENING SOLUTIONS, INC.,
                                             TRANSUNION, LLC. Two Forwarded To: Counsel on 9/10/18 (jwl, ) (Entered: 09/10/2018)

                      Sep 10, 2018           DEMAND for Trial by Jury by PATRICIA MCINTYRE. (jwl, ) (Entered: 09/10/2018)

     2                Sep 20, 2018           NOTICE of Appearance by LAUREN KW BRENNAN on behalf of PATRICIA MCINTYRE
                                             (BRENNAN, LAUREN) (Entered: 09/20/2018)

     3                Sep 20, 2018           NOTICE of Appearance by JAMES A. FRANCIS on behalf of PATRICIA MCINTYRE
                                             (FRANCIS, JAMES) (Entered: 09/20/2018)

     4                Sep 27, 2018           NOTICE of Appearance by MICHAEL C. FALK on behalf of TRANSUNION RESIDENT
                                             SCREENING SOLUTIONS, INC., TRANSUNION, LLC with Certificate of Service(FALK,
                                             MICHAEL) (Entered: 09/27/2018)

     5                Sep 27, 2018           NOTICE of Appearance by DANIEL P. WOTHERSPOON on behalf of TRANSUNION
                                             RESIDENT SCREENING SOLUTIONS, INC., TRANSUNION, LLC with Certificate of
                                             Service(WOTHERSPOON, DANIEL) (Entered: 09/27/2018)


                                            © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                 // PAGE 2
           Case 1:18-cv-05141-JPB-AJB
                 Case Pending No. 78 Document
                                      Document1-8
                                                72-1
                                                   Filed
                                                       Filed
                                                          01/21/20
                                                             01/24/20
                                                                    Page
                                                                      Page
                                                                         4 of120
                                                                              35 of 199
MCINTYRE v. TRANSUNION, LLC et al, Docket No. 2_18-cv-03865 (E.D. Pa. Sep 10, 2018), Court Docket




    6               Sep 27, 2018          Disclosure Statement Form pursuant to FRCP 7.1 including TransUnion with Certificate of
                                          Service by TRANSUNION, LLC.(FALK, MICHAEL) (Entered: 09/27/2018)

    7               Sep 27, 2018          Disclosure Statement Form pursuant to FRCP 7.1 including TransUnion with Certificate of
                                          Service by TRANSUNION RESIDENT SCREENING SOLUTIONS, INC..(FALK, MICHAEL)
                                          (Entered: 09/27/2018)

    8               Sep 28, 2018          MOTION for Pro Hac Vice of Albert E. Hartmann filed by TRANSUNION RESIDENT
                                          SCREENING SOLUTIONS, INC., TRANSUNION, LLC.Certificate of Service.**(FILED IN
                                          ERROR, INCORRECT EVENT SELECTED, ATTY TO REFILE)**(WOTHERSPOON, DANIEL)
                                          Modified on 9/28/2018 (tjd). (Entered: 09/28/2018)

    9               Sep 28, 2018          MOTION for Pro Hac Vice of Michael O'Neil ( Filing fee $ 40 receipt number 0313-13077312.)
                                          filed by TRANSUNION RESIDENT SCREENING SOLUTIONS, INC., TRANSUNION,
                                          LLC.Certificate of Service.(WOTHERSPOON, DANIEL) (Entered: 09/28/2018)

    10              Sep 28, 2018          MOTION for Pro Hac Vice of Albert E. Hartmann ( Filing fee $ 40 receipt number
                                          0313-13077347.) filed by TRANSUNION RESIDENT SCREENING SOLUTIONS, INC.,
                                          TRANSUNION, LLC.Certificate of Servcie.(WOTHERSPOON, DANIEL) (Entered: 09/28/2018)

    11              Sep 28, 2018          AFFIDAVIT of Service by Michael Lauterbach c/o Dennis Richman's Services re: served
                                          Summons & Complaint upon TransUnion, LLC c/o Prentice Hall Corp. by Personal Service on
                                          9/14/2018 (SOUMILAS, JOHN) (Entered: 09/28/2018)

    12              Sep 28, 2018          AFFIDAVIT of Service by William Alexader c/o Dennis Richman's Services re: served
                                          Summons & Complaint upon TransUnion Rental Screening Solutions, Inc. c/o Corp. Service
                                          Company by Personal Service on 9/18/2018 (SOUMILAS, JOHN) (Entered: 09/28/2018)

    13              Sep 28, 2018          STIPULATION AND ORDER THAT TRANSUNION RESIDENT SCREENING SOLUTIONS,
                                          INC. AND TRANSUNION, LLC SHALL HAVE AN ADDITIONAL 28 DAYS FROM THE DATE
                                          TRANS UNTION'S RESPONSE IS DUE, UNTIL 11/2/2018, TO RESPOND TO PLFF'S CLASS
                                          ACTION COMPLAINT, ETC. SIGNED BY HONORABLE R. BARCLAY SURRICK ON 9/28/18.
                                          10/1/18 ENTERED AND COPIES E-MAILED.(kw, ) (Entered: 10/01/2018)

    15              Sep 28, 2018          ORDER THAT APPLICATION OF MICHAEL O'NEIL, ESQ., TO PRACTICE IN THIS COURT
                                          PURSUANT TO L.R.C.P. 83.5.2(b) IS GRANTED. SIGNED BY HONORABLE R. BARCLAY
                                          SURRICK ON 9/28/18. 10/1/18 ENTERED AND COPIES E-MAILED.(kw, ) (Entered:
                                          10/01/2018)

    16              Sep 28, 2018          ORDER THAT APPLICATION OF ALBERT E. HARTMANN, ESQ., TO PRACTICE IN THIS
                                          COURT PURSUANT TO L.R.C.P. 83.5.2(b) IS GRANTED. SIGNED BY HONORABLE R.
                                          BARCLAY SURRICK ON 9/28/18. (ECF FORM MAILED TO COUNSEL ON 10/1/18) 10/1/18
                                          ENTERED AND COPIES MAILED AND E-MAILED.(kw, ) (Entered: 10/01/2018)

    14              Oct 1, 2018           MOTION for Pro Hac Vice of Leonard A. Bennett ( Filing fee $ 40 receipt number
                                          0313-13080589.) filed by PATRICIA MCINTYRE.Certificate of Service.(FRANCIS, JAMES)
                                          (Entered: 10/01/2018)

    17              Oct 2, 2018           ORDER THAT APPLICATION OF LEONARD A. BENNETT, ESQ., TO PRACTICE IN THIS
                                          COURT PURSUANT TO L.R.C.P. 83.5.2(b) IS GRANTED. SIGNED BY HONORABLE R.
                                          BARCLAY SURRICK ON 10/1/18.10/3/18 ENTERED AND COPIES E-MAILED.(kw, ) (Entered:
                                          10/03/2018)

    18              Nov 2, 2018           MOTION to Dismiss COUNT II OF PLAINTIFFS CLASS ACTION COMPLAINT filed by
                                          TRANSUNION RESIDENT SCREENING SOLUTIONS, INC., TRANSUNION, LLC.Brief,
                                          Certificate of Service. (Attachments: # 1 Brief, # 2 Text of Proposed Order)(O'NEIL, MICHAEL)
                                          (Entered: 11/02/2018)

    19              Nov 2, 2018           MOTION to Strike 1 Complaint (Attorney), THE CLASS ALLEGATIONS OF COUNTS I AND III
                                          filed by TRANSUNION RESIDENT SCREENING SOLUTIONS, INC., TRANSUNION,
                                          LLC.Brief, Certificate of Service. (Attachments: # 1 Brief, # 2 Exhibit A, # 3 Text of Proposed
                                          Order)(O'NEIL, MICHAEL) (Entered: 11/02/2018)

    20              Nov 13, 2018          STIPULATION AND ORDER THAT PLAINTIFF'S RESPONSES TO DEFENDANTS' MOTION
                                          WILL BE DUE 12/7/2018. SIGNED BY HONORABLE R. BARCLAY SURRICK ON 11/9/18.
                                          11/13/18 ENTERED AND COPIES E-MAILED.(ti, ) (Entered: 11/13/2018)

    21              Dec 7, 2018           RESPONSE in Opposition re 18 MOTION to Dismiss COUNT II OF PLAINTIFFS CLASS
                                          ACTION COMPLAINT filed by PATRICIA MCINTYRE. (Attachments: # 1 Memorandum, # 2
                                          Text of Proposed Order)(SOUMILAS, JOHN) (Entered: 12/07/2018)


                                         © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                    // PAGE 3
           Case 1:18-cv-05141-JPB-AJB
                 Case Pending No. 78 Document
                                      Document1-8
                                                72-1
                                                   Filed
                                                       Filed
                                                          01/21/20
                                                             01/24/20
                                                                    Page
                                                                      Page
                                                                         5 of121
                                                                              35 of 199
MCINTYRE v. TRANSUNION, LLC et al, Docket No. 2_18-cv-03865 (E.D. Pa. Sep 10, 2018), Court Docket




    22              Dec 7, 2018           RESPONSE in Opposition re 19 MOTION to Strike 1 Complaint (Attorney), THE CLASS
                                          ALLEGATIONS OF COUNTS I AND III filed by PATRICIA MCINTYRE. (Attachments: # 1
                                          Memorandum, # 2 Exhibit A, # 3 Exhibit B, # 4 Text of Proposed Order)(SOUMILAS, JOHN)
                                          (Entered: 12/07/2018)




                                         © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                              // PAGE 4
           Case 1:18-cv-05141-JPB-AJB
                 Case Pending No. 78 Document
                                      Document1-8
                                                72-1
                                                   Filed
                                                       Filed
                                                          01/21/20
                                                             01/24/20
                                                                    Page
                                                                      Page
                                                                         6 of122
                                                                              35 of 199
MCINTYRE v. TRANSUNION, LLC et al, Docket No. 2_18-cv-03865 (E.D. Pa. Sep 10, 2018), Court Docket




                                      General Information



Court                                 United States District Court for the Eastern District of
                                      Pennsylvania; United States District Court for the Eastern
                                      District of Pennsylvania

Federal Nature of Suit                Consumer Credit[480]

Docket Number                         2:18-cv-03865




                                         © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                             // PAGE 5
   Case Case
        1:18-cv-05141-JPB-AJB
         Case2:18-cv-03865-RBS
               Pending No. 78 Document
                               Document
                                Document
                                       1-8
                                         72-1
                                          1 Filed
                                             Filed
                                                Filed
                                                   01/21/20
                                                    09/10/18
                                                      01/24/20
                                                             Page
                                                              Page
                                                               Page
                                                                  71ofof
                                                                     123
                                                                       3529of 199



James A. Francis
John Soumilas
Lauren KW Brennan
FRANCIS & MAILMAN, P.C.
Land Title Building, 19th Floor
100 South Broad Street
Philadelphia, PA 19110
T: (215) 735-8600
F: (215) 980-8000
jfrancis@consumerlawfirm.com
jsoumilas@consumerlawfirm.com
lbrennan@consumerlawfirm.com

Attorneys for Plaintiff

                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PATRICIA MCINTYRE, on behalf of herself
and all others similarly situated,

               Plaintiff,                                    Civil Matter No. _________

       v.                                                 CLASS ACTION COMPLAINT

TRANSUNION, LLC, and TRANSUNION                           TRIAL BY JURY DEMANDED
RESIDENT SCREENING SOLUTIONS, INC.,

               Defendants.


                             I.    PRELIMINARY STATEMENT

       1.      This is a consumer class action brought pursuant to the Fair Credit Reporting Act,

15 U.S.C. §§ 1681-1681x (“FCRA”) seeking relief for Defendants’ widespread violations thereof.

       2.      Despite the public availability of court records that conclusively demonstrate that

eviction cases have been dismissed, withdrawn, vacated, satisfied, or resulted in judgments for

tenants, Defendant TransUnion Resident Screening Solutions, Inc. routinely fails to obtain up-to-

date information pertaining to the disposition of those cases and publishes harmful, misleading,
   Case Case
        1:18-cv-05141-JPB-AJB
         Case2:18-cv-03865-RBS
               Pending No. 78 Document
                               Document
                                Document
                                       1-8
                                         72-1
                                          1 Filed
                                             Filed
                                                Filed
                                                   01/21/20
                                                    09/10/18
                                                      01/24/20
                                                             Page
                                                              Page
                                                               Page
                                                                  82ofof
                                                                     124
                                                                       3529of 199



and inaccurate tenant screening consumer reports to landlords and property managers in violation

of FCRA section 1681e(b).

       3.     Both Defendants also systemically violate FCRA section 1681g(a) by failing to

provide complete disclosures of all information they maintain about consumers and the sources of

that information upon consumers’ request.

       4.     Defendants’ practices harm consumers seeking residential leases by prejudicing

their prospective landlords with inaccurate, adverse information and depriving those consumers of

valuable congressionally-mandated information.

                            II.     JURISDICTION and VENUE

       5.     Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C. §1331.

       6.     Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).

                                       III.   PARTIES

       7.     Plaintiff Patricia McIntyre is an adult individual who resides in Philadelphia,

Pennsylvania. At all times pertinent hereto, Plaintiff was a “consumer” within the meaning of 15

U.S.C. § 1681a(c).

       8.     Defendant TransUnion, LLC (“TransUnion”) regularly conducts business in the

Commonwealth of Pennsylvania and has a place of business in Chester, Pennsylvania.

       9.     Defendant TransUnion Resident Screening Solutions, Inc. (“TURSS”) is a wholly-

owned TransUnion subsidiary that regularly conducts business in the Commonwealth of

Pennsylvania and has a place of business in Colorado.

       10.    At all times pertinent hereto, Defendants were “persons” and “consumer reporting

agencies” (singular, “CRA”) within the meanings of 15 U.S.C. §§ 1681a(b), (f).




                                               2
   Case Case
        1:18-cv-05141-JPB-AJB
         Case2:18-cv-03865-RBS
               Pending No. 78 Document
                               Document
                                Document
                                       1-8
                                         72-1
                                          1 Filed
                                             Filed
                                                Filed
                                                   01/21/20
                                                    09/10/18
                                                      01/24/20
                                                             Page
                                                              Page
                                                               Page
                                                                  93ofof
                                                                     125
                                                                       3529of 199



        11.       Defendants function as a single, unified CRA, having integrated their ownership,

operations, data storage, technical support, information technology services, marketing, quality

assurance, auditing, compliance, consumer contact personnel, and oversight efforts.

                                IV.    FACTUAL ALLEGATIONS

          Defendants’ Acquisition and Use of Eviction Information for Credit Reporting

        12.       For many years, Defendants have purchased public records information pertaining

to residential eviction litigation (“eviction information”) from one or more private vendors instead

of retrieving the actual underlying court records themselves—or even more manageable digital

representations—for purposes of creating and selling tenant screening reports to landlords and

rental property managers.

        13.       The tenant screening reports that Defendants sell to landlords and property

managers about thousands of consumers each year are “consumer reports” within the meaning of

15 U.S.C. § 1681a(d) because they are used and expected to be used for multiple purposes

governed by 15 U.S.C. § 1681b and the eviction information included within bears on the credit

history, credit worthiness, reputation, personal characteristics, and mode of living of the subjects

of the reports.

        14.       Therefore, Defendants are required by the FCRA to follow reasonable procedures

to assure maximum possible accuracy of the information concerning the individual about whom

the consumer reports they prepare relates. 15 U.S.C. § 1681e(b).

        15.       However, Defendants do not follow such procedures, but rather fail to obtain

updates to eviction information, regularly and illegally reporting eviction information pertaining

to cases and judgments that have been dismissed, withdrawn, satisfied, or have resulted in a

judgment for the tenant.




                                                  3
    Case Case
         1:18-cv-05141-JPB-AJB
         Case 2:18-cv-03865-RBS
               Pending No. 78 Document
                                Document
                                 Document
                                       1-872-1
                                           1 Filed
                                               Filed
                                                 Filed
                                                   01/21/20
                                                     09/10/18
                                                       01/24/20
                                                              Page
                                                               Page
                                                                 Page
                                                                   104 of
                                                                       of
                                                                       12635
                                                                          29of 199



       16.     Defendants’ practices and procedures regarding the reporting of eviction

information, specifically the failure to report the most up-to-date status of eviction cases, causes

widespread harm to consumers and interstate commerce as a whole.

       17.     This phenomenon is the result of Defendants’ intentional business decisions. The

eviction information Defendants purchase is merely a summary prepared by its vendors that does

not include all the information or the most up-to-date information available at the courthouses or

government offices where the records themselves are housed in conjunction with the day-to-day

functioning of those entities.

       18.     Defendants know that their vendors make mistakes in the condensed, summary

eviction information that it purchases for credit reporting purposes and that the information

routinely does not include the most up-to-date status of the actual cases.

       19.     Purchasing distilled, incomplete public records information was the impetus for

regulatory investigations of TransUnion and other CRAs, and dozens of FCRA class action

lawsuits throughout the United States, including in this District.1

       20.     For example, in 2015, the Consumer Financial Protection Bureau (“CFPB”) noted

that CRAs did not adequately oversee their public records vendors:

       Examiners found that the oversight of public records providers by one or more
       CRAs was weak and required corrective action. For example, one or more CRAs
       had never conducted a formal audit of their public records providers. In addition,
       one or more CRAs did not have defined processes to verify the accuracy of public
       record information provided by their public records providers. In light of such




1
       See, e.g., Lustig v. TransUnion, LLC, Case No. 2:17-CV-01175-GAM (E.D. Pa.) (filed
Mar. 16, 2017); Matthews v. TransUnion, LLC, Case No. No. 2:17-cv-01825-JS (E.D. Pa.) (filed
Apr. 21, 2017).


                                                 4
    Case Case
         1:18-cv-05141-JPB-AJB
         Case 2:18-cv-03865-RBS
               Pending No. 78 Document
                                Document
                                 Document
                                       1-872-1
                                           1 Filed
                                               Filed
                                                 Filed
                                                   01/21/20
                                                     09/10/18
                                                       01/24/20
                                                              Page
                                                               Page
                                                                 Page
                                                                   115 of
                                                                       of
                                                                       12735
                                                                          29of 199



       weaknesses, Supervision directed one or more CRAs to establish and implement
       suitable and effective oversight of public records providers.2

       21.     Further, the CFPB expressed concern about the accuracy of public records

information that the CRAs imported into their consumer databases:

       Examiners reviewed quality control processes with respect to the accuracy of
       consumer reports produced by one or more CRAs and found that, with certain
       exceptions, there were no quality control policies and procedures to test compiled
       consumer reports for accuracy. While processes existed to analyze and improve the
       quality of incoming data, there was no post-compilation report review or sampling
       to test the accuracy of consumer reports. In light of these weaknesses, Supervision
       directed one or more CRAs to develop a plan with implementation timelines to
       establish quality controls that regularly assess the accuracy and integrity of the
       consumer reports and consumer file disclosures produced.3

       22.     Other regulators, including the New York Attorney General, initiated investigations

of the “Big Three,” a group of national CRAs that includes TransUnion, Experian Information

Solutions, Inc., and Equifax Information Services, LLC, in part due to similar problems with the

accuracy and currency of publics records information in credit reports.

       23.     The Big Three ultimately entered into an agreement4 with the New York Attorney

General that they took to calling the “National Consumer Assistance Plan” (“NCAP”).

       24.     As of July 1, 2017, pursuant to the requirements of the agreement and the NCAP,

the Big Three ceased including civil judgment information that did not meet certain minimum




2
         CFPB, Supervisory Highlights, 2.1.1 (Summer 2015), available at
http://files.consumerfinance.gov/f/201506_cfpb_supervisory-highlights.pdf (last viewed July 9,
2018).
3
         Id. at 2.1.2.
4
         SETTLEMENT AGREEMENT, In the Matter of the Investigation by Eric T. Schneiderman,
Attorney General of the State of New York, of Experian Information Solutions, Inc.; Equifax
Information Services, LLC; and TransUnion, LLC,
http://www.ag.ny.gov/pdfs/CRA%20Agreement%20Fully%20Executed%203.8.15.pdf (last
viewed July 9, 2018).


                                                5
    Case Case
         1:18-cv-05141-JPB-AJB
         Case 2:18-cv-03865-RBS
               Pending No. 78 Document
                                Document
                                 Document
                                       1-872-1
                                           1 Filed
                                               Filed
                                                 Filed
                                                   01/21/20
                                                     09/10/18
                                                       01/24/20
                                                              Page
                                                               Page
                                                                 Page
                                                                   126 of
                                                                       of
                                                                       12835
                                                                          29of 199



standards in credit reports. In practice, this meant that civil judgments disappeared entirely from

consumer reports prepared by the Big Three.5

       25.     Earlier this year, TransUnion entered into a national class action settlement of

public records-related FCRA claims, which was preliminarily approved on March 23, 20186 and

finally approved on August 29, 2018.7

       26.     At all times relevant to these allegations, Defendants were aware of the CFPB’s

and state attorneys’ general investigations into TransUnion’s public records practices, the NCAP,

the various public records class actions pending throughout the United States, and their obligations

under the FCRA.

       27.     However, Defendants, fully aware of the problems associated with the incomplete

and inaccurate information purchased from vendors, have not stopped acquiring, using, and

profiting from inaccurate and out-of-date eviction information.

       28.     TransUnion, through TURSS, markets eviction information services to landlords

by noting that they can provide “Credit reports, criminal background checks, income estimate, and

eviction records from TransUnion.” It purports to offer “Superior accuracy using advanced

matching technology on all tenant screening reports.”8




5
        See CFPB, Quarterly Consumer Credit Trends Report, 2-3 (February 2018)
https://www.consumerfinance.gov/documents/6270/cfpb_consumer-credit-trends_public-
records_022018.pdf (last viewed July 9, 2018).
6
        Clark v. TransUnion, LLC, Case No. 3:15-cv-00391-MHL, Doc. 248 (E.D. Va. Mar. 23,
2018).
7
        Clark, Case No. 3:15-cv-00391-MHL, Doc. 272 (E.D. Va. Aug. 29, 2018).
8
        Tenant Screening | TransUnion SmartMove | Tenant Background Check,
https://www.mysmartmove.com (last visited July 9, 2018).


                                                 6
    Case Case
         1:18-cv-05141-JPB-AJB
         Case 2:18-cv-03865-RBS
               Pending No. 78 Document
                                Document
                                 Document
                                       1-872-1
                                           1 Filed
                                               Filed
                                                 Filed
                                                   01/21/20
                                                     09/10/18
                                                       01/24/20
                                                              Page
                                                               Page
                                                                 Page
                                                                   137 of
                                                                       of
                                                                       12935
                                                                          29of 199



        29.      On its website, TURSS asks potential landlords if there is “. . . anything more

painful than evicting a tenant?”9 and promises that the “Eviction Report” portion of its products

will help them “predict future behavior by knowing your tenant’s past history.”10

        30.      According to TURSS, the Eviction Report “include court records on every file” and

“TransUnion eviction reports come from a variety of sources including public court records, and

are enhanced with data reported directly to TransUnion.”11

        31.      The reports include: “Tenant judgment for possession and money[;] Unlawful

detainers[;] Tenant judgments for rent[;] Failure to pay rent[; and] Writs and warrants of

eviction[.]”12

                 Defendants’ Failure to Fully Disclosure Information to Consumers

        32.      Additionally, and despite the clear mandate of FCRA sections 1681g(a)(1)-(2) and

binding Third Circuit precedent, Defendants never disclose to consumers the true source of the

eviction information that they collect and report to third parties.

        33.      The FCRA is intended “to protect consumers from the transmission of inaccurate

information about them, and to establish credit reporting practices that utilize accurate, relevant,

and current information in a confidential and responsible manner.” Cortez v. Trans Union, LLC,

617 F.3d 688, 706 (3d Cir. 2010).

        34.      In furtherance of that goal, the FCRA mandates that CRAs provide consumers with

access to the information sold about them to third parties. See 15 U.S.C. §§ 168lg(a).


9
        TRANSUNION RESIDENTIAL SCREENING SOLUTIONS, INC., Eviction Check | Tenant
Eviction Search | TransUnion SmartMove,
https://www.mysmartmove.com/SmartMove/eviction-check.page (last visited July 9, 2018).
10
        Id.
11
        Id.
12
        Id.


                                                  7
   Case Case
        1:18-cv-05141-JPB-AJB
        Case 2:18-cv-03865-RBS
              Pending No. 78 Document
                               Document
                                Document
                                      1-872-1
                                          1 Filed
                                              Filed
                                                Filed
                                                  01/21/20
                                                    09/10/18
                                                      01/24/20
                                                             Page
                                                              Page
                                                                Page
                                                                  148 of
                                                                      of
                                                                      13035
                                                                         29of 199



          35.    The FCRA requires CRAs to provide consumers with copies of their consumer files

without charge every twelve months, after a credit denial and in other limited circumstances. See

15 U.S.C. § 168lg(a).

          36.    When used in connection with information on any consumer the FCRA uses the

term “file” to means “all of the information on that consumer recorded and retained by a consumer

reporting agency regardless of how the information is stored.” See 15 U.S.C. § 168la(g) (emphasis

added).

          37.    “File” “denotes all information . . . that might be furnished, or has been furnished,

in a consumer report on that consumer.” Cortez, 617 F.3d at 711-12 (citing Gillespie v. Trans

Union Corp., 482 F.3d 907, 909 (7th Cir. 2007)) (emphasis added).

          38.    CRAs may not attempt to circumvent their duties to disclose imposed by the FCRA

by way of corporate or technological chicanery. 15 U.S.C. § 1681x; see also Cortez, 617 F.3d at

711 (“We do not believe that Congress intended to allow credit reporting companies to escape the

disclosure requirement in § 1681a(g) by simply contracting with a third party to store and maintain

information that would otherwise clearly be part of the consumer’s file and is included in a credit

report.”).

          39.    Examples of such prohibited attempts include:

          Circumvention through reorganization by data type. XYZ Inc. is a consumer
          reporting agency that compiles and maintains files on consumers on a nationwide
          basis. It restructures its operations so that public record information is assembled
          and maintained only by its corporate affiliate, ABC Inc. XYZ continues operating
          as a consumer reporting agency but ceases to comply with the FCRA obligations
          of a consumer reporting agency that compiles and maintains files on consumers on
          a nationwide basis, asserting that it no longer meets the definition found in FCRA
          section 603(p), because it no longer maintains public record information. XYZ’s
          conduct is a circumvention or evasion of treatment as a consumer reporting agency
          that compiles and maintains files on consumers on a nationwide basis, and thus
          violates this section.




                                                   8
   Case Case
        1:18-cv-05141-JPB-AJB
        Case 2:18-cv-03865-RBS
              Pending No. 78 Document
                               Document
                                Document
                                      1-872-1
                                          1 Filed
                                              Filed
                                                Filed
                                                  01/21/20
                                                    09/10/18
                                                      01/24/20
                                                             Page
                                                              Page
                                                                Page
                                                                  159 of
                                                                      of
                                                                      13135
                                                                         29of 199



       Circumvention by a newly formed entity. Smith Co. is a new entrant in the
       marketplace for consumer reports that bear on a consumer’s credit worthiness,
       standing and capacity. Smith Co. organizes itself into two affiliated companies:
       Smith Credit Co. and Smith Public Records Co. Smith Credit Co. assembles and
       maintains credit account information from persons who furnish that information
       regularly and in the ordinary course of business on consumers residing nationwide.
       Smith Public Records Co. assembles and maintains public record information on
       consumers nationwide. Neither Smith Co. nor its affiliated organizations comply
       with FCRA obligations of consumer reporting agencies that compile and maintain
       files on consumers on a nationwide basis. Smith Co.’s conduct is a circumvention
       or evasion of treatment as a consumer reporting agency that compiles and maintains
       files on consumers on a nationwide basis, and thus violates this section.

12 C.F.R. part 1022.140(b)(1), (3).

       40.     Further, CRAs must “clearly and accurately disclose to the consumer” who requests

his or her credit file “the sources” that supplied any “information” to the CRA about that consumer.

15 U.S.C. § 1681g(a)(2).

       41.     Disclosure of the true source of a CRA’s information is vital to correcting errors

and to informing consumers about who is furnishing important credit information about them.

       42.     Defendants conceal that their sources for eviction information are private vendors

that supply incomplete information that can be inaccurate or not up-to-date.

       43.     Defendants are more interested in maintaining the appearance that they obtain

actual public records from true government sources and in protecting their low-cost private sources

of public record data than in disclosing to consumers vital information that Congress required

CRAs to disclose in FCRA section 1681g(a)(2). See also ¶ 30, supra (TURSS advertises with

reference to “court records”).

       44.     Defendants fail, as a matter of common policy and procedure, to provide consumers

who request file disclosures with all information Defendants maintain about the requesting

consumer, including never disclosing to consumers the source of the eviction information collected

and reported about them.



                                                 9
     CaseCase
         1:18-cv-05141-JPB-AJB
          Case2:18-cv-03865-RBS
               Pending No. 78 Document
                                Document
                                Document
                                       1-872-1
                                           1 Filed
                                              Filed
                                                 Filed
                                                   01/21/20
                                                    09/10/18
                                                       01/24/20
                                                              Page
                                                               Page
                                                                 Page
                                                                   16
                                                                    10of
                                                                      132
                                                                       of35
                                                                          29
                                                                           of 199



        45.    Defendants’ practices not only violate the FCRA as a matter of law, the practices

exact serious consequences on rental housing applicants and interstate commerce. Consumers who

have obtained the dismissal, withdrawal of an eviction matter, satisfied an eviction judgment, or

prevailed in an eviction matter are prejudiced in their ability to obtain leased housing and are

deprived of complete information regarding the nature and source(s) of the information Defendants

maintain and sell about them.

                                      Plaintiff’s Experience

        46.    At all times relevant to Plaintiff’s allegations, full case dockets and digital

representations of all documents filed in landlord tenant actions in the Philadelphia Municipal

Court, including, but not limited to complaints, judgments, vacaturs, withdrawals, and satisfactions

of judgment, were available online at no charge.13

          Defendants’ Provide Eviction Information from Plaintiff’s File the First Time

        47.    On or about August 18, 2016, Plaintiff applied to rent an apartment at Duffield

House, an apartment complex in Philadelphia, Pennsylvania. A Duffield House representative, one

Noreen Lyons, obtained a tenant screening report from TURSS about Plaintiff for a fee which,

upon information and belief, was passed along to Plaintiff.

        48.    Under the heading “Eviction Results,” the August 18, 2016 TURSS report included

seven inaccurate and out-of-date entries of eviction information.




13
         PHILADELPHIA MUNICIPAL COURT ELECTRONIC FILING SYSTEM,
https://fjdclaims.phila.gov/phmuni/login.do# (last visited August 20, 2018).


                                                10
   CaseCase
       1:18-cv-05141-JPB-AJB
        Case2:18-cv-03865-RBS
             Pending No. 78 Document
                              Document
                              Document
                                     1-872-1
                                         1 Filed
                                            Filed
                                               Filed
                                                 01/21/20
                                                  09/10/18
                                                     01/24/20
                                                            Page
                                                             Page
                                                               Page
                                                                 17
                                                                  11of
                                                                    133
                                                                     of35
                                                                        29
                                                                         of 199



       49.     The first inaccurate and out-of-date entry appeared, in relevant part, as follows:

1. Mcintyre, Patricia                                 Dataset: Pennsylvania Evictions(PAEVN)
       Address: 4401 Conshohocken Ave #C3                       Action Date: 5/16/2011
                Philadelphia Pa 19131
        County: Philadelphia County Muni Court                   Case Type: Civil Judgment
     Record ID: MP60906646                                         Plaintiff: Kinsale Partners L P
   File Number 1104275672                                 Judgment Amount: $1,290


       50.     This information was inaccurate and out-of-date because the judgment entered

against Plaintiff in case LT-11-04-27-5672 on May 6, 2011 was satisfied on August 3, 2011, when

an entry reflecting that updated disposition was filed on the publicly-available case docket.

       51.     The TURSS report contained no reference to the August 3, 2011 satisfaction.

       52.     As of the date of the report, August 18, 2016, Defendant had failed to update the

status of the May 6, 2011 judgment for more than five years.

       53.     The second inaccurate and out-of-date entry, which referenced the same case,

appeared, in relevant part, as follows:

2. Mcintyre, Patricia                                 Dataset: Pennsylvania Evictions(PAEVN)
       Address: 4401 Conshohocken Ave #C3                       Action Date: 4/27/2011
                Philadelphia Pa 19131
        County: Philadelphia County Muni Court                   Case Type: Civil New Filing
     Record ID: MP50928569                                         Plaintiff: Kinsale Partners L P
   File Number 1104275672                                 Judgment Amount: $1,058


       54.     This information was inaccurate and out-of-date because the complaint filed against

Plaintiff on April 27, 2011 was a nullity, having merged with the May 6, 2011 judgment in that

case, which was satisfied on August 3, 2011. See ¶¶ 50-51, supra.

       55.     Moreover, no judgment was entered on April 27, 2011 as the entry’s reference to a

“Judgment Amount” indicated. Rather, a complaint was filed.




                                                 11
   CaseCase
       1:18-cv-05141-JPB-AJB
        Case2:18-cv-03865-RBS
             Pending No. 78 Document
                              Document
                              Document
                                     1-872-1
                                         1 Filed
                                            Filed
                                               Filed
                                                 01/21/20
                                                  09/10/18
                                                     01/24/20
                                                            Page
                                                             Page
                                                               Page
                                                                 18
                                                                  12of
                                                                    134
                                                                     of35
                                                                        29
                                                                         of 199



       56.     The third inaccurate and out-of-date entry appeared, in relevant part, as follows:

3. Mcintyre, Patricia                                 Dataset: Pennsylvania Evictions(PAEVN)
       Address: 4401 Conshohocken Ave #C3                       Action Date: 11/5/2010
                Philadelphia Pa 19131
        County: Philadelphia County Muni Court                   Case Type: Civil Judgment
     Record ID: MP42527173                                         Plaintiff: Kinsale Partners Lp
   File Number 1010084331                                 Judgment Amount: $2,396


       57.     This information was inaccurate and out-of-date because the judgment entered

against Plaintiff in case LT-10-10-08-4331 on November 5, 2010 was satisfied on April 6, 2011,

when an entry reflecting that updated disposition was filed on the publicly-available case docket.

       58.     The TURSS report contained no reference to the April 6, 2011 satisfaction.

       59.     As of the date of the report, August 18, 2016, Defendant had failed to update the

status of the November 5, 2010 judgment for nearly five and a half years.

       60.     The fourth inaccurate and out-of-date entry, which referenced the same case,

appeared, in relevant part, as follows:

4. Mcintyre, Patricia                                 Dataset: Pennsylvania Evictions(PAEVN)
       Address: 4401 Conshohocken Ave #C3                       Action Date: 10/8/2010
                Philadelphia Pa 19131
        County: Philadelphia County Muni Court                   Case Type: Civil New Filing
     Record ID: MP39228667                                         Plaintiff: Kinsale Partners Lp
   File Number 1010084331                                 Judgment Amount: $1,791


       61.     This information was inaccurate and out-of-date because the complaint filed against

Plaintiff on October 8, 2010 was a nullity, having merged with the November 5, 2010 judgment in

that case, which was satisfied on April 6, 2011. See ¶¶ 57-58, supra.

       62.     Moreover, no judgment was entered on October 8, 2010 as the entry’s reference to

a “Judgment Amount” indicated. Rather, a complaint was filed.




                                                 12
   CaseCase
       1:18-cv-05141-JPB-AJB
        Case2:18-cv-03865-RBS
             Pending No. 78 Document
                              Document
                              Document
                                     1-872-1
                                         1 Filed
                                            Filed
                                               Filed
                                                 01/21/20
                                                  09/10/18
                                                     01/24/20
                                                            Page
                                                             Page
                                                               Page
                                                                 19
                                                                  13of
                                                                    135
                                                                     of35
                                                                        29
                                                                         of 199



       63.     The fifth inaccurate and out-of-date entry appeared, in relevant part, as follows:

5. Mcintyre, Patricia                                 Dataset: Pennsylvania Evictions(PAEVN)
       Address: 3902 City Ave #B1223                            Action Date: 10/5/2012
                Philadelphia Pa 19131
        County: Philadelphia County Muni Court                   Case Type: Civil New Filing
     Record ID: MP80537285                                         Plaintiff: Bldg Philadelphia Lp
   File Number 1210053884                                 Judgment Amount: $3,712


       64.     This information was inaccurate and out-of-date because the complaint filed against

Plaintiff in case LT-12-10-05-3884 on October 5, 2012 was a nullity, having merged with the

judgment entered in that case on November 6, 2012, which was satisfied on May 14, 2015. See

¶¶ 72-73, infra.

       65.     Moreover, no judgment was entered on October 5, 2012 as the entry’s reference to

a “Judgment Amount” indicated. Rather, a complaint was filed.

       66.     The sixth inaccurate and out-of-date entry appeared, in relevant part, as follows:

6. Mcintyre, Patricia                                 Dataset: Pennsylvania Evictions(PAEVN)
       Address: 3902 City Ave #B1223                            Action Date: 1/18/2012
                Philadelphia Pa 19131
        County: Philadelphia County Muni Court                   Case Type: Civil New Filing
     Record ID: MP65555473                                         Plaintiff: Bldg Philadelphia Lp
   File Number 1201185230                                 Judgment Amount: $3,211


       67.     This information was inaccurate and out-of-date because the complaint filed against

Plaintiff in case LT-12-01-18-5230 on January 18, 2012 was withdrawn on February 17, 2012,

when an entry reflecting that updated disposition was filed on the publicly-available case docket.

       68.     The TURSS report contained no reference to the February 17, 2012 withdrawal.

       69.     Moreover, no judgment was entered on January 18, 2012 as the entry’s reference

to a “Judgment Amount” indicated. Rather, a complaint was filed.




                                                 13
   CaseCase
       1:18-cv-05141-JPB-AJB
        Case2:18-cv-03865-RBS
             Pending No. 78 Document
                              Document
                              Document
                                     1-872-1
                                         1 Filed
                                            Filed
                                               Filed
                                                 01/21/20
                                                  09/10/18
                                                     01/24/20
                                                            Page
                                                             Page
                                                               Page
                                                                 20
                                                                  14of
                                                                    136
                                                                     of35
                                                                        29
                                                                         of 199



       70.     As of the date of the report, August 18, 2016, Defendant had failed to update the

status of the January 18, 2012 filing for approximately four and a half years.

       71.     The seventh inaccurate and out-of-date entry appeared, in relevant part, as follows:

7. Mcintyre, Patricia                                 Dataset: Pennsylvania Evictions(PAEVN)
       Address: 3902 City Ave #B1223                            Action Date: 11/6/2012
                Philadelphia Pa 19131
        County: Philadelphia County Muni Court                   Case Type: Civil Judgment
     Record ID: MP84746151                                         Plaintiff: Bldg Philadelphia Lp
   File Number 1210053884                                 Judgment Amount: $5,728


       72.     This information was inaccurate and out-of-date because the judgment entered

against Plaintiff in case LT-12-10-05-3884 on November 6, 2012 was satisfied on May 14, 2015,

when an entry reflecting that updated disposition was filed on the publicly-available case docket.

       73.     The TURSS report contained no reference to the May 14, 2015 satisfaction.

       74.     As of the date of the report, August 18, 2016, Defendant had failed to update the

status of the November 6, 2012 judgment for more than a year.

       75.     As a result of the inaccuracies, Plaintiff’s application was denied.

          Defendants Provide Eviction Information from Plaintiff’s File a Second Time

       76.     On or about July 27, 2017, Plaintiff applied to rent an apartment at Alden Park, an

apartment complex in Philadelphia, Pennsylvania and TURSS provided eviction information about

Plaintiff to RentGrow, Inc., d/b/a Yardi Resident Screening (“RentGrow”) upon request of one

Lisa Legere and for a fee which, upon information and belief, was passed along to Plaintiff.

       77.     The information TURSS provided to RentGrow on July 27, 2017 included eleven

inaccurate and out-of-date entries of eviction information.




                                                 14
   CaseCase
       1:18-cv-05141-JPB-AJB
        Case2:18-cv-03865-RBS
             Pending No. 78 Document
                              Document
                              Document
                                     1-872-1
                                         1 Filed
                                            Filed
                                               Filed
                                                 01/21/20
                                                  09/10/18
                                                     01/24/20
                                                            Page
                                                             Page
                                                               Page
                                                                 21
                                                                  15of
                                                                    137
                                                                     of35
                                                                        29
                                                                         of 199



       78.     The first inaccurate and out-of-date entry appeared, in relevant part, as follows:

1. Mcintyre, Patricia                                 Dataset: Pennsylvania Evictions(PAEVN)

       Address: 3701 Conshohocken Av #31 921                      Action Date: 12/6/2016
                Philadelphia PA 19131
        County: Philadelphia County Muni Court                    Case Type: Civil New Filing
     Record ID: MY59115837                                          Plaintiff: Duffield House Assoc
   File Number 1612063568                                  Judgment Amount: $1,366


       79.     This information was inaccurate and out-of-date because the complaint filed against

Plaintiff in case LT-16-12-06-3568 on December 6, 2016 was a nullity, having merged with the

judgment entered on February 15, 2017, which was vacated on May 18, 2017 when an entry

reflecting that updated disposition was filed on the publicly-available case docket.

       80.     The TURSS report contained no reference to the May 18, 2017 vacatur.

       81.     As of the date of the report, July 27, 2017, Defendant had failed to update the status

of the December 6, 2016 filing for more than two months.

       82.     The second inaccurate and out-of-date entry appeared, in relevant part, as follows:

2. Mcintyre, Patricia                                 Dataset: Pennsylvania Evictions(PAEVN)

       Address: 4401 Conshohocken Ave #C3                         Action Date: 4/6/2011
                Philadelphia Pa 19131
        County: Philadelphia County Muni Court                    Case Type: Civil Judgment
     Record ID: MY59264240                                          Plaintiff: Kinsale Partners Lp
   File Number 1010084331                                  Judgment Amount: $2,396


       83.     This information was inaccurate and out-of-date because no “civil judgment” was

entered against Plaintiff in case LT-10-10-08-4311 on April 6, 2011, let alone one for $2,396.

Rather, the entry regarding Plaintiff’s satisfaction of the November 5, 2010 judgment was filed on

the publicly-available case docket that day. See ¶ 57, supra.




                                                 15
   CaseCase
       1:18-cv-05141-JPB-AJB
        Case2:18-cv-03865-RBS
             Pending No. 78 Document
                              Document
                              Document
                                     1-872-1
                                         1 Filed
                                            Filed
                                               Filed
                                                 01/21/20
                                                  09/10/18
                                                     01/24/20
                                                            Page
                                                             Page
                                                               Page
                                                                 22
                                                                  16of
                                                                    138
                                                                     of35
                                                                        29
                                                                         of 199



       84.     The TURSS report contained no reference to the April 6, 2011 satisfaction, instead

inaccurately casting it as an additional judgment entered against Plaintiff, doubling the negative

impact of the inaccurate information.

       85.     As of the date of the report, July 27, 2017, Defendant had failed to update the status

of the November 5, 2010 judgment for more than six years.

       86.     The third inaccurate and out-of-date entry was a recapitulation of the erroneous

August 18, 2016 entry regarding the May 16, 2011 judgment in case LT-11-04-27-5672, which

Plaintiff satisfied on August 3, 2011. See ¶¶ 49-50, supra.

       87.     Relatedly, the fourth inaccurate and out-of-date entry was a recapitulation of the

erroneous August 18, 2016 entry regarding the April 27, 2011 filing of case LT-11-04-27-5672,

which was satisfied on August 3, 2011. See ¶¶ 53-55, supra.

       88.     The TURSS report contained no reference to the August 3, 2011 satisfaction.

       89.     As of the date of the report, July 27, 2017, Defendant had failed to update the status

of the May 16, 2011 judgment for more than six years.

       90.     The fifth inaccurate and out-of-date entry was a recapitulation of the erroneous

August 18, 2016 entry regarding the November 5, 2010 judgment in case LT-10-10-08-4331, was

Plaintiff satisfied on April 6, 2011. See ¶¶ 56-57, supra.

       91.     Relatedly, the sixth inaccurate and out-of-date entry was a recapitulation of the

erroneous August 18, 2016 entry regarding the October 8, 2010 filing of case LT-10-10-08-4331,

the November 5, 2010 judgment in which Plaintiff satisfied on April 6, 2011. See ¶¶ 60-62, supra.

       92.     The TURSS report contained no reference to the April 6, 2011 satisfaction.

       93.     As of the date of the report, July 27, 2017, Defendant had failed to update the status

of the November 5, 2010 judgment for nearly six and a half years.




                                                 16
   CaseCase
       1:18-cv-05141-JPB-AJB
        Case2:18-cv-03865-RBS
             Pending No. 78 Document
                              Document
                              Document
                                     1-872-1
                                         1 Filed
                                            Filed
                                               Filed
                                                 01/21/20
                                                  09/10/18
                                                     01/24/20
                                                            Page
                                                             Page
                                                               Page
                                                                 23
                                                                  17of
                                                                    139
                                                                     of35
                                                                        29
                                                                         of 199



       94.     The seventh inaccurate and out-of-date entry appeared, in relevant part, as follows:

7. Mcintyre, Patricia                                 Dataset: Pennsylvania Evictions(PAEVN)

       Address: 4401 Conshohocken Ave #C3                         Action Date: 8/3/2011
                Philadelphia Pa 19131
        County: Philadelphia County Muni Court                     Case Type: Civil Judgment
     Record ID: MY59749883                                           Plaintiff: Kinsale Partners Lp
   File Number 1104275672                                   Judgment Amount: $1,290


       95.     This information was inaccurate and out-of-date because no “civil judgment” was

entered against Plaintiff in case LT-11-04-27-5672 on August 3, 2011, let alone one for $1,290.

Rather, the entry regarding Plaintiff’s satisfaction of the May 16, 2011 judgment was filed on the

publicly-available case docket that day. See ¶ 50, supra.

       96.     The TURSS report contained no reference to the August 3, 2011 satisfaction,

instead inaccurately casting it as an additional judgment entered against Plaintiff, doubling the

negative impact of the inaccurate information.

       97.     As of the date of the report, July 27, 2017, Defendant had failed to update the status

of the May 16, 2011 judgment for nearly six years.

       98.     The eighth inaccurate and out-of-date entry was a recapitulation of the erroneous

August 18, 2016 entry regarding the October 5, 2012 filing of case LT-12-10-05-3884, the

November 6, 2012 judgment in which Plaintiff satisfied on May 14, 2015. See ¶ 72, supra.

       99.     The TURSS report contained no reference to the May 14, 2015 satisfaction.

       100.    As of the date of the report, July 27, 2017, Defendant had failed to update the status

of the November 6, 2012 judgment for more than two years.

       101.    The ninth inaccurate and out-of-date entry was a recapitulation of the erroneous

August 18, 2016 entry regarding the January 18, 2012 filing of case LT-12-01-18-5230, which

case was withdrawn on February 17, 2012. See ¶ 67, supra.



                                                 17
   CaseCase
       1:18-cv-05141-JPB-AJB
        Case2:18-cv-03865-RBS
             Pending No. 78 Document
                              Document
                              Document
                                     1-872-1
                                         1 Filed
                                            Filed
                                               Filed
                                                 01/21/20
                                                  09/10/18
                                                     01/24/20
                                                            Page
                                                             Page
                                                               Page
                                                                 24
                                                                  18of
                                                                    140
                                                                     of35
                                                                        29
                                                                         of 199



       102.    The TURSS report contained no reference to the February 17, 2012 withdrawal.

       103.    Moreover, no judgment was entered on January 18, 2012 as the entry’s reference

to a “Judgment Amount” indicated. Rather, a complaint was filed.

       104.    As of the date of the report, July 27, 2017, Defendant had failed to update the status

of the January 18, 2012 filing for approximately five and a half years.

       105.    The tenth inaccurate and out-of-date entry was a recapitulation of the erroneous

August 18, 2016 entry regarding the November 6, 2012 judgment in case LT-12-10-05-3884 which

case satisfied on May 14, 2015. See ¶ 72, supra.

       106.    Relatedly, the eleventh inaccurate and out-of-date entry appeared, in relevant part,

as follows:

11. Mcintyre, Patricia                                Dataset: Pennsylvania Evictions(PAEVN)

       Address: 3902 City Ave #B1223                              Action Date: 5/14/2015
                Philadelphia PA 19131
        County: Philadelphia County Muni Court                    Case Type: Civil Judgment
     Record ID: MY69476513                                          Plaintiff: Bldg Philadelphia Lp
   File Number 1210053884                                  Judgment Amount: $5,728


       107.    This information was inaccurate and out-of-date because no “civil judgment” was

entered against Plaintiff in case LT-12-10-05-3884 on May 14, 2015, let alone one for $5,728.

Rather, the entry regarding Plaintiff’s satisfaction of the November 6, 2012 judgment was filed on

the publicly-available case docket that day. See ¶ 72, supra.

       108.    The TURSS report contained no reference to the May 14, 2015 satisfaction, instead

inaccurately casting it as an additional judgment entered against Plaintiff, doubling the negative

impact of the inaccurate information.

       109.    As of the date of the report, July 27, 2017, Defendant had failed to update the status

of the November 6, 2012 judgment for more than two years.



                                                 18
   CaseCase
       1:18-cv-05141-JPB-AJB
        Case2:18-cv-03865-RBS
             Pending No. 78 Document
                              Document
                              Document
                                     1-872-1
                                         1 Filed
                                            Filed
                                               Filed
                                                 01/21/20
                                                  09/10/18
                                                     01/24/20
                                                            Page
                                                             Page
                                                               Page
                                                                 25
                                                                  19of
                                                                    141
                                                                     of35
                                                                        29
                                                                         of 199



       110.     Because her previous lease at another location expired and her most recent attempts

to secure rental housing have been unsuccessful, Plaintiff has been forced to live in much more

expensive extended-stay housing for many months.

                TURSS Inadequately Discloses the Sources of Eviction Information

       111.     In April 2018, Plaintiff requested and obtained a copy of her TURSS file (“TURSS

Disclosure”).

       112.     The TURSS Disclosure purported to contain, among other information, “the

contents of a consumer report generated on 8/18/2016 and 7/27/2017 for Duffield House and

RentGrow.”

       113.     Under the heading “Eviction Results,” in a portion of the TURSS Disclosure that

purported to have been “requested” on April 30, 2018, five inaccurate and out-of-date entries

pertaining to eviction cases appeared.

       114.     The first inaccurate and out-of-date entry appeared, in relevant part, as follows:

 1. Mcintrye, Patrcia           Dataset: Pennsylvania Evictions (PAEVN)
        Address: 3701 Conshohocken Av #31 921                Action Date:     7/28/2017
                 Philadelphia PA 19131                         Case Type:     Civil Dismissal
         County: Philadelphia County Muni Court                  Plaintiff:   Duffield House Assoc
      Record ID: MY59115837                             Judgment Amount:      $0.00
   File Number: 1612063568


       115.     This information was inaccurate and out-of-date because no judgment was entered

in case LT-16-12-06-3568 on July 28, 2017, but rather, the case was dismissed and an entry

reflecting same was entered in the case docket on that day, making the case a legal nullity.




                                                  19
   CaseCase
       1:18-cv-05141-JPB-AJB
        Case2:18-cv-03865-RBS
             Pending No. 78 Document
                              Document
                              Document
                                     1-872-1
                                         1 Filed
                                            Filed
                                               Filed
                                                 01/21/20
                                                  09/10/18
                                                     01/24/20
                                                            Page
                                                             Page
                                                               Page
                                                                 26
                                                                  20of
                                                                    142
                                                                     of35
                                                                        29
                                                                         of 199



       116.    The second inaccurate and out-of-date entry appeared, in relevant part, as follows:

 2. Mcintrye, Patrcia          Dataset: Pennsylvania Evictions (PAEVN)
        Address: 3701 Conshohocken Av #C3                   Action Date:     8/3/2011
                 Philadelphia PA 19131                        Case Type:     Civil Judgment
         County: Philadelphia County Muni Court                 Plaintiff:   Kinsale Partners L P
      Record ID: MY59749883                            Judgment Amount:      $0.00
   File Number: 1104275672


       117.    This information was inaccurate and out-of-date because no “civil judgment” was

entered against Plaintiff in case LT-11-04-27-5672 on August 3, 2011. Rather, the entry regarding

Plaintiff’s satisfaction of the May 16, 2011 judgment was filed on the publicly-available case

docket that day.

       118.    The TURSS Disclosure contained no reference to the August 3, 2011 satisfaction,

instead inaccurately casting it as a “civil judgment” entered against Plaintiff, denying her the

benefit of having satisfied the May 16, 2011 judgment.

       119.    Upon information and belief, TURSS never reports the satisfaction of an eviction

case judgment, denying the subjects of its reports the benefit of having paid what they owed to

former landlords.

       120.    The third inaccurate and out-of-date entry appeared, in relevant part, as follows:

 3. Mcintrye, Patrcia          Dataset: Pennsylvania Evictions (PAEVN)
        Address: 3902 City Ave #B1223                       Action Date:     10/5/2012
                 Philadelphia PA 19131                        Case Type:     Civil New Filing
         County: Philadelphia County Muni Court                 Plaintiff:   Bldg Philadelphia Lp
      Record ID: MP80537285                            Judgment Amount:      $0.00
   File Number: 1210053884


       121.    This information was inaccurate and out-of-date because the complaint filed against

Plaintiff in case LT-12-10-05-3884 on October 5, 2012 merged with the judgment entered on

November 6, 2012, which Plaintiff satisfied on May 14, 2015. See ¶¶ 125-126, infra.



                                                  20
   CaseCase
       1:18-cv-05141-JPB-AJB
        Case2:18-cv-03865-RBS
             Pending No. 78 Document
                              Document
                              Document
                                     1-872-1
                                         1 Filed
                                            Filed
                                               Filed
                                                 01/21/20
                                                  09/10/18
                                                     01/24/20
                                                            Page
                                                             Page
                                                               Page
                                                                 27
                                                                  21of
                                                                    143
                                                                     of35
                                                                        29
                                                                         of 199



       122.    The fourth inaccurate and out-of-date entry appeared, in relevant part, as follows:

 4. Mcintrye, Patrcia          Dataset: Pennsylvania Evictions (PAEVN)
        Address: 3902 City Ave #B1223                       Action Date:     2/17/2012
                 Philadelphia PA 19131                        Case Type:     Civil Dismissal
         County: Philadelphia County Muni Court                 Plaintiff:   Bldg Philadelphia Lp
      Record ID: MP65555473                            Judgment Amount:      $0.00
   File Number: 1201185230


       123.    This information was inaccurate and out-of-date because when the complaint filed

against Plaintiff in case LT-12-01-18-5230 on January 18, 2012 was withdrawn on February 17,

2012, it became a nullity.

       124.    The fifth inaccurate and out-of-date entry appeared, in relevant part, as follows:

 5. Mcintrye, Patrcia          Dataset: Pennsylvania Evictions (PAEVN)
        Address: 3902 City Ave #B1223                       Action Date:     5/14/2015
                 Philadelphia PA 19131                        Case Type:     Civil Judgment
         County: Philadelphia County Muni Court                 Plaintiff:   Bldg Philadelphia Lp
      Record ID: MY69476513                            Judgment Amount:      $0.00
   File Number: 1210053884


       125.    This information was inaccurate and out-of-date because no “civil judgment” was

entered against Plaintiff in case LT-12-10-05-3884 on May 14, 2015. Rather, the entry regarding

Plaintiff’s satisfaction of the November 6, 2012 judgment was filed on the publicly-available case

docket that day.

       126.    The TURSS disclosure contained no reference to the May 14, 2015 satisfaction,

instead inaccurately casting it as a “civil judgment” entered against Plaintiff, denying her the

benefit of having satisfied the November 6, 2012 judgment.




                                                  21
   CaseCase
       1:18-cv-05141-JPB-AJB
        Case2:18-cv-03865-RBS
             Pending No. 78 Document
                              Document
                              Document
                                     1-872-1
                                         1 Filed
                                            Filed
                                               Filed
                                                 01/21/20
                                                  09/10/18
                                                     01/24/20
                                                            Page
                                                             Page
                                                               Page
                                                                 28
                                                                  22of
                                                                    144
                                                                     of35
                                                                        29
                                                                         of 199



       127.    In relevant part, the TURSS Disclosure also stated:

                                     TURSS Sources of Data

       The information TransUnion Rental Screening Solutions (TURSS) has on file related
       to you and/or included in your current and/or historical consumer report(s)
       generated on 8/18/2016, 7/27/2017 and 4/30/2018 was collected from public
       record sources by TransUnion Rental Screening Solutions or a company TURSS
       hired to collect such information. If you submit a dispute of the accuracy of a
       public record item, TransUnion Rental Screening Solutions may update the item
       based on the information you provide, or we may investigate your dispute by
       checking with the public record source or by asking our vendor to verify that the
       current status of the public record is reported accurately.

       The public record sources used to generate the report(s) are as follows:

       Pennsylvania, Philadelphia County Muni Court

       128.    In fact, TURSS had not obtained information regarding Plaintiff’s eviction

litigation history from the records of the Philadelphia County Municipal Court.

       129.    Rather, upon information and belief, TransUnion acquired such information from

a third-party vendor, transferred same into its database, and provided TURSS with the means to

access same and to prepare consumer reports including the information.

       130.    TURSS disclosed neither TransUnion nor the third-party vendor as the source(s) of

the eviction information in Plaintiff’s file in the TURSS Disclosure.

               TransUnion’s Incomplete Disclosure of Plaintiff’s TransUnion File

       131.    In July of 2018, Plaintiff requested and obtained a copy of her TransUnion credit

file disclosure (“TransUnion Disclosure”).

       132.    The TransUnion Disclosure contained no reference to any eviction information

whatsoever, let alone the copious information that TURSS had provided to Plaintiff’s potential

landlords and/or property managers and which had appeared in the reports prepared by TURSS

and the TURSS Disclosure. See ¶¶ 47-126, supra.




                                                22
   CaseCase
       1:18-cv-05141-JPB-AJB
        Case2:18-cv-03865-RBS
             Pending No. 78 Document
                              Document
                              Document
                                     1-872-1
                                         1 Filed
                                            Filed
                                               Filed
                                                 01/21/20
                                                  09/10/18
                                                     01/24/20
                                                            Page
                                                             Page
                                                               Page
                                                                 29
                                                                  23of
                                                                    145
                                                                     of35
                                                                        29
                                                                         of 199



       133.    Nevertheless, the TransUnion Disclosure included several inquiries for Plaintiff’s

credit information associated with “Tenant Screening,” making it clear that TransUnion had

provided eviction information to third parties including, but not limited to, Plaintiff’s potential

landlords and property managers.

       134.    TransUnion did not disclose Plaintiff’s complete file to her after her request failing

to disclose the eviction information that it had previously provided to third parties.

       135.    TransUnion’s incomplete disclosure denied Plaintiff the opportunity to learn the

extent of the eviction information TransUnion was providing to third parties about her despite

Congress’s clear mandate in FCRA section 1681g(a)(1) and its implementing regulations.

       136.    At all times pertinent hereto and with respect to all of the foregoing allegations,

Defendants’ conduct was a result of deliberate policies and practices, was willful, was carried out

in reckless disregard for a consumers’ rights as set forth under sections 1681e(b) and 1681g(a) of

the FCRA, and further assumed an unjustifiably high risk of harm.

                           V.      CLASS ACTION ALLEGATIONS

       137.    Plaintiff brings this action on behalf of the following Classes for Defendant

TURSS’ violations of FCRA section 1681e(b):

                             Failure to Update Class – United States

       For the period beginning five (5) years prior to the filing of this Complaint and
       continuing through the date of judgment, all natural persons with an address in the
       United States and its Territories who were the subjects of tenant screening
       consumer reports created by Defendant TransUnion Resident Screening Solutions,
       Inc. that contained eviction information, but failed to state that, according to court
       records dated at least 30 days prior to the date Defendant prepared the report, the
       referenced eviction action had been withdrawn, dismissed, non-suited, or had
       resulted in a judgment for the tenant defendant.




                                                 23
   CaseCase
       1:18-cv-05141-JPB-AJB
        Case2:18-cv-03865-RBS
             Pending No. 78 Document
                              Document
                              Document
                                     1-872-1
                                         1 Filed
                                            Filed
                                               Filed
                                                 01/21/20
                                                  09/10/18
                                                     01/24/20
                                                            Page
                                                             Page
                                                               Page
                                                                 30
                                                                  24of
                                                                    146
                                                                     of35
                                                                        29
                                                                         of 199



                Failure to Update Subclass I: Commonwealth of Pennsylvania

       For the period beginning five (5) years prior to the filing of this Complaint and
       continuing through the date of judgment, all natural persons with an address in the
       United States and its Territories who were the subjects of tenant screening
       consumer reports created by Defendant TransUnion Resident Screening Solutions,
       Inc. that contained information pertaining to a landlord tenant action filed within
       the Commonwealth of Pennsylvania, but failed to state that the action, according to
       court records dated at least 30 days prior to the date Defendant prepared the report,
       had been withdrawn, dismissed, non-suited, or had resulted in a judgment for the
       tenant defendant.

                Failure to Update Subclass II: Philadelphia Municipal Court

       For the period beginning five (5) years prior to the filing of this Complaint and
       continuing through the date of judgment, all natural persons with an address in the
       United States and its Territories who were the subjects of tenant screening
       consumer reports created by Defendant TransUnion Resident Screening Solutions,
       Inc. that contained information pertaining to a landlord tenant action filed in the
       Philadelphia, Pennsylvania Municipal Court but failed to state that, according to
       court records dated at least 30 days prior to the date Defendant prepared the report,
       the action had been withdrawn, dismissed, non-suited, or had resulted in a judgment
       for the tenant defendant.

       138.   Plaintiff brings this action on behalf of the following Class for Defendant

TransUnion’s violations of FCRA section 1681g(a)(1):

                                  Incomplete Disclosure Class

       For the period beginning five (5) years prior to the filing of this Complaint and
       continuing through the date of judgment, all natural persons with an address in the
       United States and its Territories for whom Defendant TransUnion, LLC has a
       record of transmitting a file disclosure in response to a request, which did not
       include any eviction information that TransUnion Resident Screening Solutions,
       Inc. had previously included in a consumer report it prepared about the subject of
       the file disclosure.




                                                24
   CaseCase
       1:18-cv-05141-JPB-AJB
        Case2:18-cv-03865-RBS
             Pending No. 78 Document
                              Document
                              Document
                                     1-872-1
                                         1 Filed
                                            Filed
                                               Filed
                                                 01/21/20
                                                  09/10/18
                                                     01/24/20
                                                            Page
                                                             Page
                                                               Page
                                                                 31
                                                                  25of
                                                                    147
                                                                     of35
                                                                        29
                                                                         of 199



       139.    Plaintiff brings this action on behalf of the following Classes for Defendant

TransUnion’s and Defendant TURSS’ violations of FCRA section 1681g(a)(2):

                                    Sources Disclosure Class

       For the period beginning five (5) years prior to the filing of this Complaint and
       continuing through the date of judgment, all natural persons with an address in the
       United States and its Territories for whom Defendants TransUnion, LLC or
       TransUnion Rental Screening Solutions, Inc. have a record of sending a file
       disclosure that included any eviction information in response to a request.

       140.    The members of the Classes are so numerous that joinder of all members is

impracticable. Although the precise number of Class members is known only to Defendants,

Plaintiff avers upon information and belief that the members of the Classes number in the

thousands. Defendants sell eviction information to thousands of businesses throughout the country,

and their reports to such businesses are standardized, form documents, produced by the same

practices and procedures applicable to all subjects of the reports. Furthermore, upon information

and belief, Defendants prepare and send disclosures to consumers using standardized policies and

procedures.

       141.    There are questions of law and fact common to the Classes that predominate over

any questions affecting only individual Class members. The principal questions concern whether

Defendants willfully and/or negligently violated the FCRA by failing to follow reasonable

procedures to assure the maximum possible accuracy of the information contained in consumers’

reports with respect to eviction cases that had been withdrawn, dismissed, non-suited, or resulted

in a judgment for the tenant defendant at least 30 days prior; whether Defendants violated the

FCRA by failing to provide all of the information it maintains about consumers upon request; and

whether Defendants violated the FCRA by failing to disclose the source(s) of eviction information.

       142.    Plaintiff’s claims are typical of the claims of the members of the Classes, which all

arise from the same operative facts and are based on the same legal theories.


                                                25
   CaseCase
       1:18-cv-05141-JPB-AJB
        Case2:18-cv-03865-RBS
             Pending No. 78 Document
                              Document
                              Document
                                     1-872-1
                                         1 Filed
                                            Filed
                                               Filed
                                                 01/21/20
                                                  09/10/18
                                                     01/24/20
                                                            Page
                                                             Page
                                                               Page
                                                                 32
                                                                  26of
                                                                    148
                                                                     of35
                                                                        29
                                                                         of 199



        143.    Plaintiff will fairly and adequately protect the interests of the members of the

Classes. Plaintiff is committed to vigorously litigating this matter and has retained counsel

experienced in handling consumer class actions. Neither Plaintiff nor her counsel has any interests

which might cause them not to vigorously pursue this claim.

        144.    This action should be maintained as a class action because the prosecution of

separate actions by individual members of the Classes would create a risk of inconsistent or

varying adjudications with respect to individual members which would establish incompatible

standards of conduct for the parties opposing the Classes, as well as a risk of adjudications with

respect to individual members which would as a practical matter be dispositive of the interests of

other members not parties to the adjudications or substantially impair or impede their ability to

protect their interests.

        145.    Whether Defendants violated the FCRA can be determined by examination of

Defendants’ policies and conduct and a ministerial inspection of Defendants’ business records and

publicly available eviction litigation records.

        146.    A class action is a superior method for the fair and efficient adjudication of this

controversy. The interest of Class members in individually controlling the prosecution of separate

claims against Defendants is slight because the maximum statutory damages are limited to between

$100.00 and $1,000.00 under the FCRA. Management of the Classes’ claims is likely to present

significantly fewer difficulties than those presented in many individual claims. The identities of

the members of the Classes may be derived from Defendants’ records.




                                                  26
   CaseCase
       1:18-cv-05141-JPB-AJB
        Case2:18-cv-03865-RBS
             Pending No. 78 Document
                              Document
                              Document
                                     1-872-1
                                         1 Filed
                                            Filed
                                               Filed
                                                 01/21/20
                                                  09/10/18
                                                     01/24/20
                                                            Page
                                                             Page
                                                               Page
                                                                 33
                                                                  27of
                                                                    149
                                                                     of35
                                                                        29
                                                                         of 199



                                   VI.     CLAIMS for RELIEF

                    COUNT I – VIOLATION of FCRA SECTION 1681e(b)
                 Against Defendant TransUnion Rental Screening Solutions, Inc.

       147.      Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

       148.      Pursuant to sections 1681n and 1681o of the FCRA, TURSS is liable to the Plaintiff

and the Failure to Update Classes for negligently and willfully failing to follow reasonable

procedures to assure maximum possible accuracy of the information concerning the individual

about whom a consumer report relates, in violation of section 1681e(b). Specifically, TURSS

failed to follow reasonable procedures to assure maximum accuracy of eviction information

contained in tenant screening reports prepared about Plaintiff and members of the Failure to

Update Classes, thereby publishing inaccurate and outdated eviction information to their potential

landlords and property managers.

                   COUNT II – VIOLATION of FCRA SECTION 1681g(a)(1)
                            Against Defendant TransUnion, LLC

       149.      Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

       150.      Pursuant to 15 U.S.C. §§ 1681n and 1681o, TransUnion is liable to Plaintiff and

members of the Incomplete Disclosure Classes for negligently and willfully failing to provide a

complete copy of all the information in her file upon request, in violation of FCRA section

1681g(a)(1). Specifically, TransUnion did not disclose to Plaintiff and members of the Incomplete

Disclosure Classes upon their request the eviction information it maintains and sells about them to

potential landlords and other users of TURSS products and services.




                                                  27
   CaseCase
       1:18-cv-05141-JPB-AJB
        Case2:18-cv-03865-RBS
             Pending No. 78 Document
                              Document
                              Document
                                     1-872-1
                                         1 Filed
                                            Filed
                                               Filed
                                                 01/21/20
                                                  09/10/18
                                                     01/24/20
                                                            Page
                                                             Page
                                                               Page
                                                                 34
                                                                  28of
                                                                    150
                                                                     of35
                                                                        29
                                                                         of 199



               COUNT III - VIOLATION of FCRA SECTION 1681g(a)(2)
   Against Defendants TransUnion, LLC and TransUnion Rental Screening Solutions, Inc.

       151.      Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

       152.      Pursuant to 15 U.S.C. §§ 1681n and 1681o, TransUnion and TURSS are liable for

negligently and willfully failing to provide the sources of the information in consumers’ file upon

request, in violation of FCRA section 1681g(a)(2). Specifically, TransUnion and TURSS do not

disclose the identity of the third-party vendor(s) of eviction information to consumers upon their

request, but instead falsely imply that the information comes directly from courthouses and other

government record sources.

                                   VII.   PRAYER for RELIEF

       WHEREFORE, with respect to Plaintiff’s Counts I, II, and III, Plaintiff prays this

Honorable Court enter an order granting the following relief:

                 A.     certifying the proposed Classes under Federal Rule of Procedure 23 and

       appointing Plaintiff and her counsel to represent the Classes;

                 B.     declaring that Defendants’ conduct as alleged is in violation of the FCRA;

                 C.     awarding actual damages pursuant to 15 U.S.C. § 1681o(a);

                 D.     awarding statutory damages in the amount of not less than $100 and not

       more than $1,000 per violation per Class member pursuant to 15 U.S.C. § 1681n(a);

                 E.     awarding punitive damages pursuant to 15 U.S.C. § 1681n(a)(2);

                 F.     awarding costs and reasonable attorney’s fees pursuant to 15 U.S.C.

       §§ 1681n and 1681o;

                 G.     and granting such other and further relief as may be just and proper.




                                                  28
   CaseCase
       1:18-cv-05141-JPB-AJB
        Case2:18-cv-03865-RBS
             Pending No. 78 Document
                              Document
                              Document
                                     1-872-1
                                         1 Filed
                                            Filed
                                               Filed
                                                 01/21/20
                                                  09/10/18
                                                     01/24/20
                                                            Page
                                                             Page
                                                               Page
                                                                 35
                                                                  29of
                                                                    151
                                                                     of35
                                                                        29
                                                                         of 199



                              VIII. JURY TRIAL DEMAND

      153.   Plaintiff demands trial by jury on all issues so triable.

Dated: September 10, 2018                        Respectfully submitted,

                                                PATRICIA MCINTYRE, on behalf of herself
                                                and all others similarly situated.

                                        By:     /s/John Soumilas
                                                James A. Francis
                                                John Soumilas
                                                Lauren KW Brennan
                                                FRANCIS & MAILMAN, P.C.
                                                Land Title Building, 19th Floor
                                                100 South Broad Street
                                                Philadelphia, PA 19110
                                                Tel: (215) 735-8600
                                                Fax: (215) 940-8000
                                                jfrancis@consumerlawfirm.com
                                                jsoumilas@consumerlawfirm.com
                                                lbrennan@consumerlawfirm.com

                                                Leonard A. Bennett*
                                                CONSUMER LITIGATION ASSOCIATES, P.C.
                                                763 J. Clyde Morris Blvd., Suite 1-A
                                                Newport News, VA 23601
                                                Tel: (757) 930-3660
                                                Fax: (757) 257-3450
                                                lenbennett@clalegal.com

                                                Attorneys for Plaintiff

                                                * Petition to appear pro hac vice forthcoming.




                                               29
Case 1:18-cv-05141-JPB-AJB
      Case Pending No. 78 Document
                           Document1-9
                                     72-1
                                        Filed
                                            Filed
                                               01/21/20
                                                  01/24/20
                                                         Page
                                                           Page
                                                              1 of152
                                                                   23 of 199




                EXHIBIT 5
               Case 1:18-cv-05141-JPB-AJB
                     Case Pending No. 78 Document
                                          Document1-9
                                                    72-1
                                                       Filed
                                                           Filed
                                                              01/21/20
                                                                 01/24/20
                                                                        Page
                                                                          Page
                                                                             2 of153
                                                                                  23 of 199
Francis v. TransUnion Rental Screening Solutions, LLC, Docket No. 1_19-cv-01185 (E.D. Va. Sep 13, 2019), Court Docket




                                      Current on Bloomberg Law as of Jan. 21, 2020 12:26:33
                                                         U.S. District Court
                                              Eastern District of Virginia - (Alexandria)
                                       CIVIL DOCKET FOR CASE #: 1:19-cv-01185-TSE-JFA



                  Francis v. TransUnion Rental Screening Solutions, LLC
DOCKET INFORMATION
Minimize
Date Filed:                       Sept 13, 2019
Nature of suit:                   480 Consumer Credit
Assigned to:                      District Judge T. S. Ellis, III
Cause:                            15:1681 Fair Credit Reporting Act
Jurisdiction:                     Federal Question
Jury demand:                      Plaintiff
Referred to:                      Magistrate Judge John F. Anderson


Parties and Attorneys
Expand All Minimize

   Plaintiff                                 Karl Anthony Francis
                                             Plaintiff
 Representation
 Leonard Anthony Bennett                     Andrew Joseph Guzzo                        Kristi Cahoon Kelly
 Consumer Litigation Associates              Kelly Guzzo PLC                            Kelly Guzzo PLC
 763 J Clyde Morris Boulevard                3925 Chain Bridge Road                     3925 Chain Bridge Road
 Suite 1A                                    Suite 202                                  Suite 202
 Newport News, VA 23601                      Fairfax, VA 22030                          Fairfax, VA 22030
 (757) 930-3660                              (703) 424-7576                             (703) 424-7570
 Fax: (757) 930-3662                         Fax: (703) 591-0167                        Fax: (703) 591-9285
 lenbennett@clalegal.com                     aguzzo@kellyguzzo.com                      kkelly@kellyguzzo.com
 LEAD ATTORNEY                               ATTORNEY TO BE NOTICED                     ATTORNEY TO BE NOTICED
 ATTORNEY TO BE NOTICED

 Casey Shannon Nash
 Kelly Guzzo PLC
 3925 Chain Bridge Road
 Suite 202
 Fairfax, VA 22030
 (703) 424-7571
 Fax: (703) 591-0167
 casey@kellyguzzo.com
 ATTORNEY TO BE NOTICED



   Defendant                                        TransUnion Rental Screening Solutions, LLC
                                                    Defendant
 Representation

 Alison Ross Wickizer Toepp                         Travis Aaron Sabalewski


                                            © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                // PAGE 1
            Case 1:18-cv-05141-JPB-AJB
                  Case Pending No. 78 Document
                                       Document1-9
                                                 72-1
                                                    Filed
                                                        Filed
                                                           01/21/20
                                                              01/24/20
                                                                     Page
                                                                       Page
                                                                          3 of154
                                                                               23 of 199
Francis v. TransUnion Rental Screening Solutions, LLC, Docket No. 1_19-cv-01185 (E.D. Va. Sep 13, 2019), Court Docket



 Reed Smith LLP (Richmond)                           Reed Smith LLP (Richmond)
 901 East Byrd Street                                901 East Byrd Street
 Suite 1900                                          Suite 1900
 Richmond, VA 23219-4068                             Richmond, VA 23219-4068
 (804) 344-3465                                      (804) 344-3400
 Fax: (804) 344-3410                                 Fax: (804) 344-3410
 atoepp@reedsmith.com                                tsabalewski@reedsmith.com
 LEAD ATTORNEY                                       ATTORNEY TO BE NOTICED
 ATTORNEY TO BE NOTICED



Docket Entries
Print Entries Request Entries Reverse Entries
Numbers shown are court assigned numbers
 Entry                Filed                 Description

     1                Sept 13, 2019         Complaint ( Filing fee $ 400, receipt number 0422-6835539.), filed by Karl Anthony Francis.
                                            (Attachments: # 1 Civil Cover Sheet)(Nash, Casey) (Entered: 09/13/2019)

     2                Sept 13, 2019         Proposed Summons by Karl Anthony Francis. (Nash, Casey) (Entered: 09/13/2019)

     3                Sept 13, 2019         NOTICE of Appearance by Kristi Cahoon Kelly on behalf of Karl Anthony Francis (Kelly, Kristi)
                                            (Entered: 09/13/2019)

     4                Sept 13, 2019         NOTICE of Appearance by Andrew Joseph Guzzo on behalf of Karl Anthony Francis (Guzzo,
                                            Andrew) (Entered: 09/13/2019)

                      Sept 13, 2019         Initial Case Assignment to District Judge T. S. Ellis, III and Magistrate Judge John F. Anderson.
                                            (acha, ) (Entered: 09/13/2019)

     5                Sept 13, 2019         Summons Issued as to TransUnion Rental Screening Solutions, LLC. NOTICE TO
                                            ATTORNEY: Print out two electronically issued summons and one copy of the attachments for
                                            each defendant to be served with the complaint. (Attachments: # 1 Notice to Attorney)(acha, )
                                            (Entered: 09/13/2019)

     6                Oct 2, 2019           Certificate of Compliance by Karl Anthony Francis. TransUnion Rental Screening Solutions,
                                            LLC served on 10/2/2019, answer due 10/23/2019. (acha, ) (Entered: 10/02/2019)

     7                Oct 17, 2019          Consent MOTION for Extension of Time to File Answer re 1 Complaint by TransUnion Rental
                                            Screening Solutions, LLC. (Attachments: # 1 Proposed Order)(Toepp, Alison) (Entered:
                                            10/17/2019)

     8                Oct 17, 2019          Corporate Disclosure Statement by TransUnion Rental Screening Solutions, LLC. (Toepp,
                                            Alison) (Entered: 10/17/2019)

     9                Oct 17, 2019          ORDER granting in part 7 Motion for Extension of Time to Answer. FURTHER ORDERED that
                                            the time for Defendant Trans Union Rental Screening Solutions, LLC to serve its responsive
                                            pleadings shall be extended to and including November 13, 2019. Such pleadings or motions
                                            shall be considered timely-filed by the Court. Signed by Magistrate Judge John F. Anderson on
                                            10/17/2019. (wgar, ) (Entered: 10/17/2019)

     10               Nov 13, 2019          ANSWER to Complaint by TransUnion Rental Screening Solutions, LLC.(Toepp, Alison)
                                            (Entered: 11/13/2019)

     11               Nov 14, 2019          SCHEDULING ORDER:Initial Pretrial Conference set for 12/11/2019 at 11:00 AM in Alexandria
                                            Courtroom 501 before Magistrate Judge John F. Anderson.Discovery due by 4/10/2020.Final
                                            Pretrial Conference set for 5/21/2020 at 04:00 PM in Alexandria Courtroom 900 before District
                                            Judge T. S. Ellis III (if the parties do not file dispositive motions).Final Pretrial Conference set
                                            for 7/9/2020 at 04:00 PM in Alexandria Courtroom 900 before District Judge T. S. Ellis III (if the
                                            parties do file dispositive motions). Signed by District Judge T. S. Ellis, III on 11/14/2019.
                                            (Attachments: # 1 Magistrate Consent Form, # 2 Pretrial Notice)(tran) (Entered: 11/14/2019)

     12               Nov 18, 2019          Motion to appear Pro Hac Vice by Kristen DeGrande and Certification of Local Counsel Alison
                                            R.W. Toepp Filing fee $ 75, receipt number 0422-6944120. by TransUnion Rental Screening
                                            Solutions, LLC. (Toepp, Alison) (Entered: 11/18/2019)


                                           © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                         // PAGE 2
            Case 1:18-cv-05141-JPB-AJB
                  Case Pending No. 78 Document
                                       Document1-9
                                                 72-1
                                                    Filed
                                                        Filed
                                                           01/21/20
                                                              01/24/20
                                                                     Page
                                                                       Page
                                                                          4 of155
                                                                               23 of 199
Francis v. TransUnion Rental Screening Solutions, LLC, Docket No. 1_19-cv-01185 (E.D. Va. Sep 13, 2019), Court Docket



    13               Nov 18, 2019           Motion to appear Pro Hac Vice by Michael Charles O'Neil and Certification of Local Counsel
                                            Alison R.W. Toepp Filing fee $ 75, receipt number 0422-6944149. by TransUnion Rental
                                            Screening Solutions, LLC. (Toepp, Alison) (Entered: 11/18/2019)

    14               Nov 18, 2019           Motion to appear Pro Hac Vice by Albert Edward Hartmann and Certification of Local Counsel
                                            Alison R.W. Toepp Filing fee $ 75, receipt number 0422-6944181. by TransUnion Rental
                                            Screening Solutions, LLC. (Toepp, Alison) (Entered: 11/18/2019)

    15               Nov 18, 2019           Motion to appear Pro Hac Vice by Eleanor Michelle Drake and Certification of Local Counsel
                                            Kristi Cahoon Kelly Filing fee $ 75, receipt number 0422-6944558. by Karl Anthony Francis.
                                            (Kelly, Kristi) (Entered: 11/18/2019)

    16               Nov 18, 2019           Motion to appear Pro Hac Vice by Joseph Hasmall and Certification of Local Counsel Kristi
                                            Cahoon Kelly Filing fee $ 75, receipt number 0422-6944565. by Karl Anthony Francis. (Kelly,
                                            Kristi) (Entered: 11/18/2019)

    17               Nov 20, 2019           ORDER granting 16 Motion for Pro hac vice as to Joseph Hashmall. Signed by District Judge
                                            T. S. Ellis, III on 11/20/2019. (dvanm, ) (Entered: 11/20/2019)

    18               Nov 20, 2019           ORDER granting 15 Motion for Pro hac vice as to Eleanor Michelle Drake. Signed by District
                                            Judge T. S. Ellis, III on 11/20/2019. (dvanm, ) (Entered: 11/20/2019)

    19               Nov 20, 2019           ORDER granting 13 Motion for Pro hac vice as to Michael Charles O'Neil. Signed by District
                                            Judge T. S. Ellis, III on 11/20/2019. (dvanm, ) (Entered: 11/20/2019)

    20               Nov 20, 2019           ORDER granting 14 Motion for Pro hac vice as to Albert Edward Hartmann. Signed by District
                                            Judge T. S. Ellis, III on 11/20/2019. (dvanm, ) (Entered: 11/20/2019)

    21               Nov 20, 2019           ORDER granting 12 Motion for Pro hac vice as to Kristen DeGrande. Signed by District Judge
                                            T. S. Ellis, III on 11/20/2019. (dvanm, ) (Entered: 11/20/2019)

    22               Nov 26, 2019           MOTION to Transfer Case pursuant to First-to-File Rule or, Alternatively, for a Stay by
                                            TransUnion Rental Screening Solutions, LLC. (Sabalewski, Travis) (Entered: 11/26/2019)

    23               Nov 26, 2019           Memorandum in Support re 22 MOTION to Transfer Case pursuant to First-to-File Rule or,
                                            Alternatively, for a Stay filed by TransUnion Rental Screening Solutions, LLC. (Attachments: #
                                            1 Exhibit A, # 2 Exhibit B)(Sabalewski, Travis) (Entered: 11/26/2019)

    24               Nov 26, 2019           Notice of Hearing Date set for December 20, 2019 re 22 MOTION to Transfer Case pursuant to
                                            First-to-File Rule or, Alternatively, for a Stay (Sabalewski, Travis) (Entered: 11/26/2019)

                     Nov 27, 2019           Set Deadlines as to 22 MOTION to Transfer Case pursuant to First-to-File Rule or,
                                            Alternatively, for a Stay. Motion Hearing set for 12/20/2019 at 10:00 AM in Alexandria
                                            Courtroom 900 before District Judge T. S. Ellis III. (clar, ) (Entered: 11/27/2019)

                     Nov 27, 2019           Set Deadlines as to 22 MOTION to Transfer Case pursuant to First-to-File Rule or,
                                            Alternatively, for a Stay. Motion Hearing set for 12/20/2019 at 10:00 AM in Alexandria
                                            Courtroom 900 before District Judge T. S. Ellis III. (clar, ) (Entered: 11/27/2019)

    25               Dec 4, 2019            JOINT Discovery Plan by TransUnion Rental Screening Solutions, LLC.(Toepp, Alison)
                                            (Entered: 12/04/2019)

    26               Dec 5, 2019            Order Rule 16(b) Scheduling Order - Upon consideration of the representations made by the
                                            parties in their Joint Discovery Plan (Docket no. 25) and taking note of the Scheduling Order
                                            entered in this case (Docket no. 11 ), the court makes the following rulings: The Joint Discovery
                                            Plan filed by the parties is approved and shall control discovery to the extent of its application
                                            unless further modified by the court. This includes the request in Paragraph 4 of the Joint
                                            Discovery Plan concerning the timing for serving objections to discovery requests, with the
                                            understanding that any objections must be addressed promptly when served and if not
                                            resolved, brought to the court's attention for resolution. Signed by Magistrate Judge John F.
                                            Anderson on 12/05/2019. SEE ORDER FOR FURTHER DETAILS. (wgar, ) (Entered:
                                            12/05/2019)

    27               Dec 10, 2019           Memorandum in Opposition re 22 MOTION to Transfer Case pursuant to First-to-File Rule or,
                                            Alternatively, for a Stay filed by Karl Anthony Francis. (Attachments: # 1 Exhibit 1. Declaration
                                            of Michelle Drake)(Nash, Casey) (Entered: 12/10/2019)

    28               Dec 10, 2019           MOTION to Seal & Request to File Sealed Documents Conventionally by Karl Anthony Francis.
                                            (Attachments: # 1 Proposed Order)(Nash, Casey) (Entered: 12/10/2019)

    29               Dec 10, 2019           Notice of Filing Sealing Motion LCvR5(C) by Karl Anthony Francis re 28 MOTION to Seal &


                                           © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                        // PAGE 3
            Case 1:18-cv-05141-JPB-AJB
                  Case Pending No. 78 Document
                                       Document1-9
                                                 72-1
                                                    Filed
                                                        Filed
                                                           01/21/20
                                                              01/24/20
                                                                     Page
                                                                       Page
                                                                          5 of156
                                                                               23 of 199
Francis v. TransUnion Rental Screening Solutions, LLC, Docket No. 1_19-cv-01185 (E.D. Va. Sep 13, 2019), Court Docket



                                            Request to File Sealed Documents Conventionally (Nash, Casey) (Entered: 12/10/2019)

    30               Dec 10, 2019           Memorandum in Support re 28 MOTION to Seal & Request to File Sealed Documents
                                            Conventionally filed by Karl Anthony Francis. (Nash, Casey) (Entered: 12/10/2019)

    31               Dec 11, 2019           Notice of Hearing Date set for December 20, 2019 re 28 MOTION to Seal & Request to File
                                            Sealed Documents Conventionally (Nash, Casey) (Entered: 12/11/2019)

                     Dec 11, 2019           MOTIONS REFERRED to Magistrate Judge: Anderson. 28 MOTION to Seal & Request to File
                                            Sealed Documents Conventionally (klau, ) (Entered: 12/11/2019)

                     Dec 11, 2019           Set Deadlines as to 28 MOTION to Seal & Request to File Sealed Documents Conventionally.
                                            Motion Hearing set for 12/20/2019 at 10:00 AM in Alexandria Courtroom 501 before Magistrate
                                            Judge John F. Anderson. (klau, ) (Entered: 12/11/2019)

    32               Dec 16, 2019           Notice of Hearing Date (Amended) set for January 17, 2020 re 28 MOTION to Seal & Request
                                            to File Sealed Documents Conventionally, 22 MOTION to Transfer Case pursuant to First-to-
                                            File Rule or, Alternatively, for a Stay (Kelly, Kristi) (Entered: 12/16/2019)

    33               Dec 16, 2019           REPLY to Response to Motion re 22 MOTION to Transfer Case pursuant to First-to-File Rule
                                            or, Alternatively, for a Stay filed by TransUnion Rental Screening Solutions, LLC. (Attachments:
                                            # 1 Exhibit C)(Sabalewski, Travis) (Entered: 12/16/2019)

                     Dec 17, 2019           Reset Deadlines as to 28 MOTION to Seal & Request to File Sealed Documents
                                            Conventionally, 22 MOTION to Transfer Case pursuant to First-to-File Rule or, Alternatively, for
                                            a Stay. Motion Hearing set for 1/17/2020 at 10:00 AM in Alexandria Courtroom 900 before
                                            District Judge T. S. Ellis III. (clar, ) (Entered: 12/17/2019)

    34               Dec 17, 2019           RESPONSE to Motion re 28 MOTION to Seal & Request to File Sealed Documents
                                            Conventionally filed by TransUnion Rental Screening Solutions, LLC. (Attachments: # 1 Exhibit
                                            A)(Sabalewski, Travis) (Entered: 12/17/2019)

    35               Dec 27, 2019           ORDERED that the motion is granted in part and the plaintiff may file the First Amended
                                            Complaint- Class Action that has been filed in the United States District Court for the Northern
                                            District of Georgia under seal and by providing a paper copy to the Clerk for scanning given
                                            that Plaintiff's Virginia counsel does not have access to that document. The remaining portion
                                            of the motion to seal is taken under advisement for seven days. If the defendant wishes to
                                            provide more detailed, specific information as to each redaction, it may do so within seven days
                                            and the court will consider that information on a individual basis. Signed by Magistrate Judge
                                            John F. Anderson on 12/27/2019. (choy, ) (Entered: 12/27/2019)

    36               Dec 30, 2019           Sealed Exhibit A by Karl Anthony Francis re 35 ORDER. (lcre, ) (Entered: 12/30/2019)

    37               Jan 3, 2020            RESPONSE in Support re 28 MOTION to Seal & Request to File Sealed Documents
                                            Conventionally filed by TransUnion Rental Screening Solutions, LLC. (Attachments: # 1 Exhibit
                                            A)(Sabalewski, Travis) (Entered: 01/03/2020)

    38               Jan 7, 2020            NOTICE of Appearance by Leonard Anthony Bennett on behalf of Karl Anthony Francis
                                            (Bennett, Leonard) (Entered: 01/07/2020)

    39               Jan 13, 2020           ORDER- It is hereby ORDERED that the remaining portion of this motion is granted and the
                                            material that has been filed under seal will remain under seal until further order of the court. By
                                            granting this motion to seal, the undersigned is not making a decision that the information that
                                            is being allowed to be filed under seal pursuant to this motion will remain under seal throughout
                                            this proceeding and will not be disclosed to the public during any hearing or trial before the
                                            District Judge. Signed by Magistrate Judge John F. Anderson on 1/13/2020. (See order for
                                            further details). (acha, ) (Entered: 01/13/2020)

    40               Jan 17, 2020           Minute Entry for proceedings held before District Judge T. S. Ellis, III: Motion Hearing held on
                                            1/17/2020 re 22 MOTION to Transfer Case pursuant to First-to-File Rule or, Alternatively, for a
                                            Stay filed by TransUnion Rental Screening Solutions, LLC.Casey Nash and E. Michelle Drake
                                            appeared on behalf of the plaintiff. Alison Toepp and Michael O'Neil appeared on behalf of the
                                            defendant.Matter argued. Motion 22 DENIED. Court will hold in abeyance the motion to stay.
                                            Discovery will be stayed until further order of the court. Party to file a motion for class
                                            certification suit within three (3) weeks from todays date. Local rules to govern responses.
                                            Court will then decide how the case will proceed and set motion hearings at that time. Order to
                                            follow. Court Reporter: P. Kaneshiro-Miller(tran) (Entered: 01/17/2020)




                                           © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                        // PAGE 4
            Case 1:18-cv-05141-JPB-AJB
                  Case Pending No. 78 Document
                                       Document1-9
                                                 72-1
                                                    Filed
                                                        Filed
                                                           01/21/20
                                                              01/24/20
                                                                     Page
                                                                       Page
                                                                          6 of157
                                                                               23 of 199
Francis v. TransUnion Rental Screening Solutions, LLC, Docket No. 1_19-cv-01185 (E.D. Va. Sep 13, 2019), Court Docket




                                        General Information



Court                                   United States District Court for the Eastern District of Virginia;
                                        United States District Court for the Eastern District of Virginia

Federal Nature of Suit                  Consumer Credit[480]

Docket Number                           1:19-cv-01185




                                           © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                               // PAGE 5
 Case
  Case1:19-cv-01185-TSE-JFA
        1:18-cv-05141-JPB-AJB
         Case Pending No. 78 Document
                              Document
                               Document11-9
                                          72-1
                                           Filed
                                              Filed
                                                  Filed
                                                  09/13/19
                                                     01/21/20
                                                        01/24/20
                                                             Page
                                                               Page
                                                                  Page
                                                                  1 of
                                                                    7 of
                                                                       17
                                                                        158
                                                                         23
                                                                          PageID#
                                                                            of 199 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


KARL ANTHONY FRANCIS,


                                         Plaintiff,
                                                              Civil Action No.: 1:19-cv-1185
vs.                                                       I
TRANSUNION RENTAL SCREENING                                   JURY TRIAL DEMANDED
SOLUTIONS, LLC,


                                       Defendant.

                                                COMPLAINT

        Plaintiff Karl Anthony Francis (“Plaintiff”), by and through his attorneys, brings the

following Complaint on behalf of himself and the classes set forth below and states as follows:

                                          INTRODUCTION


        1.      This is a class action for damages, costs and attorneys’ fees brought against

TransUnion Rental Screening Solutions, LLC (“Defendant” or “TURSS”) pursuant to the Fair

Credit Reporting Act, 15 U.S.C. §§ 1681, et seq. (“FCRA”).

        2.      Defendant is a consumer reporting agency that compiles and maintains files on

consumers on a nationwide basis. It sells consumer reports generated from its database and

furnishes these consumer reports to landlords who use the reports to make decisions regarding

whether to rent to certain consumers.

        3.      Defendant falsely reported to Plaintiff’s potential landlord that Plaintiff is a serial

criminal. Plaintiff is not a serial criminal.




                                                      1
Case
 Case1:19-cv-01185-TSE-JFA
       1:18-cv-05141-JPB-AJB
        Case Pending No. 78 Document
                             Document
                              Document11-9
                                         72-1
                                          Filed
                                             Filed
                                                 Filed
                                                 09/13/19
                                                    01/21/20
                                                       01/24/20
                                                            Page
                                                              Page
                                                                 Page
                                                                 2 of
                                                                   8 of
                                                                      17
                                                                       159
                                                                        23
                                                                         PageID#
                                                                           of 199 2



       4.       Defendant’s inaccurate reporting cost Plaintiff his ability to rent the property of his

choice, causing him physical injury as a result of emotional distress, embarrassment,

inconvenience, anxiety, fear of homelessness, and financial loss.

       5.       Defendant’s inaccurate report could have been easily remedied had Defendant

consulted the current public record prior to issuing Plaintiff’s report to his prospective landlord.

       6.       Defendant does not employ reasonable procedures to ensure the maximum possible

accuracy of the information it reports regarding consumers. Defendant’s failure to employ

reasonable procedures resulted in Plaintiff’s report being inaccurate.

       7.       As a result of Defendant’s conduct, Plaintiff, on behalf of himself and a class of

similarly situated individuals, brings a claim for failure to use reasonable procedures to ensure

maximum possible accuracy based on § 1681e(b) of the FCRA.

                                              THE PARTIES


       8.       Plaintiff Karl Anthony Francis is a natural person who resides in Arlington,

Virginia, and who is a “consumer” protected by the FCRA.

       9.       Defendant TransUnion Rental Screening Solutions, LLC (“TURSS”) is a Delaware

corporation doing business throughout the United States, including in the State of Virginia, and

has a principal place of business located at 5889 South Greenwood Plaza Boulevard, Suite 201,

Greenwood Village, CO 80111. TURSS is a wholly-owned subsidiary of TransUnion, LLC, which

is wholly owned by TransUnion Intermediate Holdings, Inc.

       10.      Among other things, Defendant sells consumer reports, often called background

checks and credit reports, to landlords for their use in deciding whether to rent to a prospective

tenant. These reports are sold to landlords in connection with a business transaction initiated by

the consumer.

                                                  2
Case
 Case1:19-cv-01185-TSE-JFA
       1:18-cv-05141-JPB-AJB
        Case Pending No. 78 Document
                             Document
                              Document11-9
                                         72-1
                                          Filed
                                             Filed
                                                 Filed
                                                 09/13/19
                                                    01/21/20
                                                       01/24/20
                                                            Page
                                                              Page
                                                                 Page
                                                                 3 of
                                                                   9 of
                                                                      17
                                                                       160
                                                                        23
                                                                         PageID#
                                                                           of 199 3



        11.     Defendant is a consumer reporting agency as defined at 15 U.S.C. § 1681a(f)

because for monetary fees, it regularly engages in whole or in part in the practice of assembling

and/or evaluating consumer credit information or other information on consumers for the purpose

of furnishing consumer reports for tenant screening purposes to third parties, and uses interstate

commerce, including the Internet, for the purpose of preparing and furnishing such consumer

reports.

                                  JURISDICTION AND VENUE


        12.     This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1681p, which allows claims under the FCRA to be brought in any appropriate court

of competent jurisdiction.

        13.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in this District.

                    THE FCRA’S PROTECTIONS FOR HOUSING APPLICANTS


        14.     Despite its name, the Fair Credit Reporting Act covers more than just credit

reporting. It regulates all consumer reports such as the tenant screening report prepared in

Plaintiff’s name.

        15.     In the parlance of the FCRA, background checks, including tenant screening

reports, are “consumer reports,” and providers of background checks like TURSS are “consumer

reporting agencies.” 15 U.S.C. §§ 1681a(d), (f).

        16.     The FCRA provides a number of protections for housing applicants who are subject

to background checks.




                                                   3
Case
 Case1:19-cv-01185-TSE-JFA
       1:18-cv-05141-JPB-AJB
       Case Pending No. 78 Document
                            Document
                             Document1-9
                                     1 72-1
                                         Filed
                                           Filed
                                               Filed
                                               09/13/19
                                                 01/21/20
                                                     01/24/20
                                                          Page
                                                            Page
                                                               Page
                                                               4 10
                                                                 of 17
                                                                    of
                                                                     161
                                                                       23
                                                                       PageID#
                                                                         of 199 4



       17.     The FCRA imposes duties on consumer reporting agencies to ensure that consumer

reports are accurate and that “consumer reporting agencies exercise their grave responsibilities

with fairness, impartiality, and a respect for the consumer’s right to privacy.” 15 U.S.C. § 1681.

       18.     Under 15 U.S.C. § 1681e(b), consumer reporting agencies are required “to follow

reasonable procedures to assure maximum possible accuracy of the information concerning the

individual about whom the report relates.”

                                                 FACTS
                          Defendant’s Inaccurate Tenant Screening Report


       19.     In early February 2019, Plaintiff and his wife, Elisabeth Farny (“Ms. Farny”),

sought to rent an apartment in Alexandria, Virginia.

       20.     In looking for a rental property, Plaintiff and Ms. Farny found only one that met

their needs, an apartment unit at the Reserve at Potomac Yard Apartments (“Potomac Yard”) in

Alexandria, Virginia.

       21.     Plaintiff and Ms. Farny had a preference for renting at Potomac Yard because it

was in a convenient location. In early February 2019, Ms. Farny had accepted a promising new

job offer in Alexandria and had to relocate from Washington, D.C., while Plaintiff had accepted a

promising job offer in Maryland and had to relocate from Pennsylvania. Potomac Yard was

centrally located and was only a five minute walk from Ms. Farny’s new place of employment and

a 20 minute drive from Plaintiff’s new place of employment. And it was an affordable and

attractive option given the quality of units and numerous amenities.

       22.     Potomac Yard was managed by Equity Residential Management, L.L.C. (“Equity

Management”).




                                                 4
Case
 Case1:19-cv-01185-TSE-JFA
       1:18-cv-05141-JPB-AJB
       Case Pending No. 78 Document
                            Document
                             Document1-9
                                     1 72-1
                                         Filed
                                           Filed
                                               Filed
                                               09/13/19
                                                 01/21/20
                                                     01/24/20
                                                          Page
                                                            Page
                                                               Page
                                                               5 11
                                                                 of 17
                                                                    of
                                                                     162
                                                                       23
                                                                       PageID#
                                                                         of 199 5



         23.   During the week of February 11, 2019, Plaintiff and Ms. Farny contacted Potomac

Yard by telephone and spoke with Equity Management’s Leasing Manager, Laura Falletta (“Ms.

Falletta”), expressing their interest to rent an apartment unit for approximately $1,600.00 per

month.

         24.   Sometime during the week of February 11, 2019, Plaintiff and Ms. Farny met with

Ms. Falletta at Potomac Yard and were given a tour of the complex and available apartment units.

After completing the tour, Ms. Falletta instructed Plaintiff and Ms. Farny to complete a joint rental

application online and submit payment, which would cover multiples fees.

         25.   Later that same day, Plaintiff and Ms. Farny completed the joint rental application

on a computer in Potomac Yard’s lobby and submitted it, along with their debit card information

for payment of multiple fees, including an apartment unit holding fee, two months’ rent, and a

security deposit, totaling approximately $3,500.00.

         26.   Shortly thereafter, Ms. Falletta presented Plaintiff and Ms. Farny with a copy of the

lease, which they both signed, and informed them that they could move into their apartment unit

on February 16, 2019.

         27.   Immediately thereafter, in preparation for their fast-approaching move-in date,

Plaintiff and Ms. Farny ordered furniture for their apartment, including, but not limited to, a bed

frame, mattress, dining room table, and chairs. They also set up payment for water, electricity,

internet, and cable television service.

         28.   Potomac Yard contracted with TURSS to provide tenant screening reports, which

are consumer reports also known as background checks, on prospective tenants used to determine

whether a prospective tenant was eligible to rent an apartment unit.




                                                 5
Case
 Case1:19-cv-01185-TSE-JFA
       1:18-cv-05141-JPB-AJB
       Case Pending No. 78 Document
                            Document
                             Document1-9
                                     1 72-1
                                         Filed
                                           Filed
                                               Filed
                                               09/13/19
                                                 01/21/20
                                                     01/24/20
                                                          Page
                                                            Page
                                                               Page
                                                               6 12
                                                                 of 17
                                                                    of
                                                                     163
                                                                       23
                                                                       PageID#
                                                                         of 199 6



          29.    On or about February 14, 2019, Potomac Yard obtained a consumer report

regarding Plaintiff from TURSS, which it calls a “Resident Screening Report” (“the Report”),

which included a compilation of Plaintiff’s credit report, a criminal record report, and eviction

report.

          30.    The Report is a consumer report regulated by the FCRA.

          31.    The “Criminal Report” section of the Report included false information about three

separate criminal cases, including multiple charges, none of which pertain to Plaintiff Karl Francis.

          32.    The report included the following information about the first criminal case that was

misattributed to Plaintiff:

          Dataset: NJ Superior Court
          DOB: N/A
          Age: N/A
          SSN: N/A
          Residence: N/A
          Aliases: no aliases found
          Sex: U
          Person Physical Features: No Physical Features listed
          Activity Type: CRIMINAL/TRAFFIC
          Court Record Id: 15005435
          Jurisdiction Description: ESSEX

                 Charge Sequence Id: 1
                           Charge Description: TERRORISTIC                 THREATS-THREATEN
                           IMMINENT DEATH-PURP FEAR
                           Charge Disposition Date: 2016-08-23
                           Plea Negotiated Indicator: false
                           Plea Description: DISMISS PLEA BARG
                           Plea Guilty Indicator: false
                           Plea No Contest Indicator: false


                 Charge Sequence Id: 2
                           Charge Description: POSS OF WAEPON FOR UNLAWFUL
                           PURPOSE-OTHER WEAPON
                           Charge Disposition Date: 2016-08-23
                           Plea Negotiated Indicator: false
                           Plea Description: GUILTY PLEA AS CHARG

                                                  6
Case
 Case1:19-cv-01185-TSE-JFA
       1:18-cv-05141-JPB-AJB
       Case Pending No. 78 Document
                            Document
                             Document1-9
                                     1 72-1
                                         Filed
                                           Filed
                                               Filed
                                               09/13/19
                                                 01/21/20
                                                     01/24/20
                                                          Page
                                                            Page
                                                               Page
                                                               7 13
                                                                 of 17
                                                                    of
                                                                     164
                                                                       23
                                                                       PageID#
                                                                         of 199 7



                           Please Guilty Indicator: true
                           Please No Contest Indicator: false

               Charge Sequence Id: 3
                         Charge Description: UNLAWFUL POSS WEAP - OTHER WEAPONS
                         Charge Disposition Date: 2016-08-23
                         Plea Negotiated Indicator: false
                         Plea Description: DISMISS PLEA BARG
                         Plea Guilty Indicator: false
                         Plea No Contest Indicator: false

               Appealed From Lower Court: false


       33.     The report included the following information about the second criminal case that

was misattributed to Plaintiff:

               Dataset: NJ Superior Court
               Dataset: NJ Superior Court
               DOB: N/A
               Age: N/A
               SSN: N/A
               Residence: N/A
               Aliases: no aliases found
               Sex: U
               Person Physical Features: No Physical Features listed
               Activity Type: CRIMINAL/TRAFFIC
               Court Record Id: 15001885
               Jurisdiction Description: ESSEX

               Charge Sequence Id: 1
                                Charge Description: CREDIT CARD CRIMES-POSSESS
                                MATERIAL ETC USE IN SCANNER
                                Charge Disposition Date: 2016-08-23
                                Plea Negotiated Indicator: false
                                Plea Description: DISMISS PLEA BARG
                                Plea Guilty Indicator: false
                                Plea No Contest Indicator: false

               Charge Sequence Id: 2
                                Charge Description: OBTAIN/POSSESS A SYNTHETIC
                                CANNABINOID
                                Charge Disposition Date: 2016-08-23
                                Plea Negotiated Indicator: false
                                Plea Description: GUILTY PLEA AS CHARG

                                                7
Case
 Case1:19-cv-01185-TSE-JFA
       1:18-cv-05141-JPB-AJB
       Case Pending No. 78 Document
                            Document
                             Document1-9
                                     1 72-1
                                         Filed
                                           Filed
                                               Filed
                                               09/13/19
                                                 01/21/20
                                                     01/24/20
                                                          Page
                                                            Page
                                                               Page
                                                               8 14
                                                                 of 17
                                                                    of
                                                                     165
                                                                       23
                                                                       PageID#
                                                                         of 199 8



                                  Plea Guilty Indicator: true
                                  Plea No Contest Indicator: false

                Charge Sequence Id: 3
                                 Charge Description: RECEIVING STOLEN PROP-KNOW
                                 PROP STOLEN-VAL 500-74999 ETC
                                 Charge Disposition Date: 2016-08-23
                                 Plea Negotiated Indicator: false
                                 Plea Description: DISMISS PLEA BARG
                                 Plea Guilty Indicator: false
                                 Plea No Contest Indicator: false

                        Appealed from Lower Court: false

        34.     The report included the following information about a third criminal case that was

misattributed to Plaintiff:

        Dataset: NJ Superior Court
        Dataset: NJ Superior Court
               DOB: N/A
               Age: N/A
               SSN: N/A
               Residence: N/A
               Aliases: no aliases found
               Sex: U
               Person Physical Features: No Physical Features listed
               Activity Type: CRIMINAL/TRAFFIC
               Court Record Id: 14004387
               Jurisdiction Description: ESSEX

                Charge Sequence Id: 1
                             Charge Description: TERRORISTIC THREATS-THREATEN
                             IMMENT DEATH-PURP FEAR
                             Charge Disposition Date: 2016-11-01

                              Appealed from lower court: false


        35.     TURSS’s reporting was false. The aforementioned criminal charges and guilty

dispositions from Essex County should not have been included in Plaintiff’s Report.

        36.     Plaintiff has never been charged with or convicted of any of the aforementioned

criminal offenses.

                                                 8
Case
 Case1:19-cv-01185-TSE-JFA
       1:18-cv-05141-JPB-AJB
       Case Pending No. 78 Document
                            Document
                             Document1-9
                                     1 72-1
                                         Filed
                                           Filed
                                               Filed
                                               09/13/19
                                                 01/21/20
                                                     01/24/20
                                                          Page
                                                            Page
                                                               Page
                                                               9 15
                                                                 of 17
                                                                    of
                                                                     166
                                                                       23
                                                                       PageID#
                                                                         of 199 9



        37.     Any member of the public who took a five minute cursory review of Plaintiff’s

public record could confirm the flaw in the TURSS report about Plaintiff because contrary to

Defendant’s representation in its reports that the original public records did not contain a date of

birth, in fact, all of the original public records do contain a date of birth. Specifically, the original

public records contain a date of birth which has a different month, day and year from Plaintiff’s

date of birth. The year of birth on the original public records is 1990. Plaintiff was born 28 years

earlier, in 1962.

        38.     It is indisputable that prior to supplying the report about Plaintiff to Potomac Yard,

TURSS failed to consult current public records in Essex County, New Jersey, which indicate that

the aforementioned criminal charges and guilty dispositions belong to Plaintiff’s son, named Karl

Anthony Francis (“Convicted Misdemeanant Karl Francis”). Had TURSS actually consulted or

obtained the underlying court records, it would have seen an obvious discrepancy between

Convicted Misdemeanant Karl Francis and Plaintiff.

        39.     On February 15, 2019, Ms. Farny received a telephone call from Ms. Falletta

informing her that Potomac Yard received Plaintiff’s background check and that there was an issue

with his criminal history. Ms. Farny immediately asked what the issue was and Ms. Falletta

informed her that Plaintiff’s background check indicated that he had a significant criminal record.

Ms. Farny told Ms. Falletta that Plaintiff did not have a significant criminal record and that there

must have been a mistake. Ms. Falletta stated that she would investigate the background check

issue further and get back to Ms. Farny the following day with more information. However, Ms.

Falletta informed Ms. Farny that she and Plaintiff would no longer be allowed to move into their

unit at Potomac Yard on February 16, 2019, as previously agreed.




                                                   9
Case
  Case
     1:19-cv-01185-TSE-JFA
        1:18-cv-05141-JPB-AJB
        Case Pending No. 78 Document
                             Document
                               Document
                                     11-9Filed
                                         72-1
                                            Filed
                                               09/13/19
                                                Filed
                                                  01/21/20
                                                      01/24/20
                                                          Page
                                                             Page
                                                               10
                                                                Page
                                                                  16
                                                                  of 17
                                                                     of
                                                                      167
                                                                        23
                                                                        PageID#
                                                                          of 199 10



          40.   Upon speaking with Ms. Farny about her call with Ms. Falletta, Plaintiff was

humiliated that his potential landlord now thought he was a serial criminal, especially considering

that he had truthfully stated in the joint rental application that he was not.

          41.   Later that same day, Ms. Farny received email correspondence from Ms. Falletta,

on behalf of Equity Residential, stating that she and Plaintiff’s joint rental application had been

denied.

          42.   On February 16, 2019, Ms. Farny received a follow-up telephone call from Ms.

Falletta. Plaintiff got on the phone, stated that they were being denied an apartment based upon

false criminal record information belonging to his son who was born 28 years after him, and

demanded contact information for the company who prepared his background check. Ms. Falletta

stated that she was bound by the information contained within TURSS’s report and that he needed

to contact TURSS if he wanted to discuss the information in his report. She then provided Plaintiff

with TURSS’s telephone number.

          43.   On February 18, 2019, having still not seen a copy of the Report, Plaintiff placed a

telephone call to TURSS and spoke with a male representative. After providing his identification

information, Plaintiff informed the representative that he had recently applied for housing at

Potomac Yard and it had been brought to his attention that TURSS completed a background check

in his name that contained inaccurate criminal record information. Plaintiff informed the

representative that he was calling to dispute the inaccurate criminal record information contained

within his background check and requested that TURSS reinvestigate and provide him with an

updated copy of his report.

          44.   On February 20, 2019, with the assistance of counsel, Plaintiff sent a 15 U.S.C.

§ 1681g file request to TURSS.



                                                  10
Case
  Case
     1:19-cv-01185-TSE-JFA
        1:18-cv-05141-JPB-AJB
        Case Pending No. 78 Document
                             Document
                               Document
                                     11-9Filed
                                         72-1
                                            Filed
                                               09/13/19
                                                Filed
                                                  01/21/20
                                                      01/24/20
                                                          Page
                                                             Page
                                                               11
                                                                Page
                                                                  17
                                                                  of 17
                                                                     of
                                                                      168
                                                                        23
                                                                        PageID#
                                                                          of 199 11



       45.     On February 21, 2019, Plaintiff received email correspondence from TURSS,

which read:

       We received you request for investigation regarding your potential criminal history
       on 02/16/2019. After further investigation, our findings show the records in our
       database under 15005435, 15001885 and 14004387 have been confirmed as
       inaccurate or incomplete public record information based on the following
       additional record details obtained from the New Jersey, Essex County Superior
       Court – Criminal website.

       On 02/19/2019 we confirmed the records 15005435, 15001885 and 14004387 do
       not match your personal identifying information.

       Based on the additional record details obtained from the New Jersey, Essex County
       Superior Court – Criminal website our office has suppressed this data from your
       consumer file as a preventative measure and the data will not show on a future
       criminal background screening from TransUnion Rental Screening Solutions. A
       copy of the updated report has been enclosed.

(emphasis added).

       46.     On February 28, 2019, TURSS responded to Plaintiff’s 15 U.S.C. § 1681g file

request and enclosed two documents: 1) the aforementioned copy of Plaintiff’s Report, created on

February 14, 2019, which falsely reported Plaintiff as a convicted criminal, and 2) an Application

Summary, created on February 28, 2019, which indicated that no criminal records were found in

his name.

       47.     After Potomac Yard denied Plaintiff’s joint rental application, he suffered the

following economic damages: 1) his $200 security deposit was never refunded; 2) his water and

electricity, internet, and cable television fees for the month of February 2019 were never refunded;

and 3) he had to pay a fee to return all of the apartment furniture he ordered from Amazon.

       48.     As a result of the erroneous information contained within TURSS’s Report,

Plaintiff and Ms. Farny had to continue living in her apartment in Washington, D.C., forcing her

to spend a significant amount of additional time each morning commuting to her new job in



                                                11
Case
  Case
     1:19-cv-01185-TSE-JFA
        1:18-cv-05141-JPB-AJB
        Case Pending No. 78 Document
                             Document
                               Document
                                     11-9Filed
                                         72-1
                                            Filed
                                               09/13/19
                                                Filed
                                                  01/21/20
                                                      01/24/20
                                                          Page
                                                             Page
                                                               12
                                                                Page
                                                                  18
                                                                  of 17
                                                                     of
                                                                      169
                                                                        23
                                                                        PageID#
                                                                          of 199 12



Alexandria, Virginia via public transit. Plaintiff and Ms. Farny also spent another month searching

for places to rent before they found an apartment in Arlington, Virginia in March 2019.

       49.     But for TURSS’s false Report, Plaintiff’s joint rental application would have been

accepted by Potomac Yard and he and Ms. Farny would have been allowed to move into the unit

they desired to rent on February 16, 2019, as originally scheduled.

       50.     TURSS has been sued many times for its failure to use reasonable procedures to

assure that the rental-purposed consumer reports it sells are maximally accurate. TURSS knows

that its process for obtaining and accurately reporting, updating, and investigating criminal public

records is so shoddy that it leads to material inaccuracies. TURSS’s parent company, TransUnion,

has been admonished by at least one federal court that it doesn’t comply with the FCRA.

       51.     Among many other cases, for instance, a jury recently returned a verdict in favor of

plaintiffs against TransUnion for its failure to use reasonable procedures to assure maximum

possible accuracy in erroneously reporting that the plaintiffs in that case were terrorists, money

launderers, and narcotics traffickers on the Office of Foreign Asset Control’s “blocked persons”

list. Ramirez v. TransUnion, LLC, No. 3:13CV632 (N.D. Cal.).

       52.      The injuries suffered by Plaintiff as a direct result of TURSS’s erroneous reporting

are the type of injuries that the FCRA was enacted to address. At common law, TURSS’s conduct

would have given rise to causes of action based on defamation and invasion of privacy.

       53.     As a direct result of TURSS’s conduct, Plaintiff has suffered these injuries resulting

in damages, including the inability to rent the unit he desired, the expenditure of time and money

looking for another unit and trying to correct TURSS’s erroneous Report; damage to his reputation;

physical injury as a result of emotional distress; damage to his relationship with his wife; loss of




                                                12
Case
  Case
     1:19-cv-01185-TSE-JFA
        1:18-cv-05141-JPB-AJB
        Case Pending No. 78 Document
                             Document
                               Document
                                     11-9Filed
                                         72-1
                                            Filed
                                               09/13/19
                                                Filed
                                                  01/21/20
                                                      01/24/20
                                                          Page
                                                             Page
                                                               13
                                                                Page
                                                                  19
                                                                  of 17
                                                                     of
                                                                      170
                                                                        23
                                                                        PageID#
                                                                          of 199 13



sleep; loss of capacity for enjoyment of life; and emotional distress, including mental anguish,

frustration, humiliation, and embarrassment; and other losses that are continuing in nature.

                              CLASS ACTION ALLEGATIONS

       54.     Plaintiff brings Count I as a class action pursuant to Fed. R. Civ. P. 23 on behalf of

the Inaccurate Matching Class, defined as:

       All individuals on whom Defendant prepared erroneous consumer reports including
       criminal records, where the information was included on the report based on a name
       match, to the exclusion of a match based on date of birth. The class begins on the
       date two years prior to the filing of this Complaint and ends on the date the class
       list is prepared.

       55.     Plaintiff also brings Count I as a class action pursuant to Fed. R. Civ. P. 23 on

behalf of the Verified Disputes Class, defined as

       All individuals on whom Defendant prepared erroneous consumer reports including
       criminal records, where the information that was included on the report was
       subsequently removed based a dispute made by the consumer. The class begins on
       the date two years prior to the filing of this Complaint and ends on the date the class
       list is prepared.

       56.     Class certification is appropriate under Fed. R. Civ. P. 23(a).

       57.     Numerosity: The classes are so numerous that joinder of all class members is

impracticable. Given the volume of Defendant’s business, there are hundreds or thousands of class

members.

       58.     Typicality: Plaintiff’s claims are typical of the members of the classes. It is typical

for Defendant to match consumers to criminal records using name to the exclusion of date of birth.

The FCRA violations suffered by Plaintiff are typical of those suffered by other class members,

and Defendant treated Plaintiff consistently with other class members in accordance with its

standard policies and practices.

       59.     Adequacy: Plaintiff will fairly and adequately protect the interests of the classes

                                                 13
Case
  Case
     1:19-cv-01185-TSE-JFA
        1:18-cv-05141-JPB-AJB
        Case Pending No. 78 Document
                             Document
                               Document
                                     11-9Filed
                                         72-1
                                            Filed
                                               09/13/19
                                                Filed
                                                  01/21/20
                                                      01/24/20
                                                          Page
                                                             Page
                                                               14
                                                                Page
                                                                  20
                                                                  of 17
                                                                     of
                                                                      171
                                                                        23
                                                                        PageID#
                                                                          of 199 14



because he and his experienced counsel are free of any conflicts of interest and are prepared to

vigorously litigate this action on behalf of the classes.

       60.        Commonality: This case presents common questions of law and fact, including but

not limited to:

              a. Whether Defendant violated the FCRA by failing to follow reasonable

                    procedures to ensure maximum possible accuracy in reporting criminal

                    convictions based on a name-only match;

              b. Whether Defendant’s violations of the FCRA were willful; and

              c. The proper measure of damages.

       61.        Class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because, inter alia,

questions of law and fact common to the classes predominate over any questions affecting only

individual members of the classes, and because a class action is superior to other available methods

for the fair and efficient adjudication of this litigation. Defendant’s conduct described in this

Complaint stems from common and uniform policies and practices, resulting in common violations

of the FCRA. Members of the classes do not have an interest in pursuing separate actions against

Defendant, as the amount of each class member’s individual claim is small compared to the

expense and burden of individual prosecution. Class certification also will obviate the need for

unduly duplicative litigation that might result in inconsistent judgments concerning Defendant’s

practices. Moreover, management of this action as a class action will not present any likely

difficulties. In the interests of justice and judicial efficiency, it would be desirable to concentrate

the litigation of all class members’ claims in a single forum.

       62.        In view of the complexities of the issues and the expenses of litigation, the separate

claims of individual class members are insufficient in amount to support separate actions.



                                                   14
Case
  Case
     1:19-cv-01185-TSE-JFA
        1:18-cv-05141-JPB-AJB
        Case Pending No. 78 Document
                             Document
                               Document
                                     11-9Filed
                                         72-1
                                            Filed
                                               09/13/19
                                                Filed
                                                  01/21/20
                                                      01/24/20
                                                          Page
                                                             Page
                                                               15
                                                                Page
                                                                  21
                                                                  of 17
                                                                     of
                                                                      172
                                                                        23
                                                                        PageID#
                                                                          of 199 15



       63.      Yet, the amount which may be recovered by individual class members will be large

enough in relation to the expense and effort of administering the action to justify a class action.

The administration of this action can be handled by class counsel or a third-party administrator,

and the costs of administration will represent only a small fraction of the ultimate recovery to be

achieved.

       64.      Plaintiff intends to send notice to all members of the classes to the extent required

by Rule 23(c)(2). The names and addresses of the class members are available from Defendant’s

records.



                                         CLAIMS FOR RELIEF
                                               COUNT I
                                          15 U.S.C. § 1681e(b)
           Failure to Follow Reasonable Procedures to Assure Maximum Possible Accuracy
           (On Behalf of Plaintiff, the Inaccurate Matching Class and the Verified Disputes
                                                 Class)

       65.      Plaintiff relies on the factual allegations in this Complaint, which are the factual

bases of each cause of action herein.

       66.      Defendant violated 15 U.S.C. § 1681e(b) by preparing a consumer report relating

to Plaintiff without following reasonable procedures to assure maximum possible accuracy of the

information concerning Plaintiff.

       67.      Defendant willfully violated 15 U.S.C. § 1681e(b) in that its actions were in

reckless disregard of the requirements of this provision. Thus, Defendant is liable for punitive

damages pursuant to 15 U.S.C. § 1681n.

       68.      In the alternative, Defendant negligently violated 15 U.S.C. § 1681e(b), which

entitles Plaintiff to a recovery under 15 U.S.C. § 1681o.




                                                 15
Case
  Case
     1:19-cv-01185-TSE-JFA
        1:18-cv-05141-JPB-AJB
        Case Pending No. 78 Document
                             Document
                               Document
                                     11-9Filed
                                         72-1
                                            Filed
                                               09/13/19
                                                Filed
                                                  01/21/20
                                                      01/24/20
                                                          Page
                                                             Page
                                                               16
                                                                Page
                                                                  22
                                                                  of 17
                                                                     of
                                                                      173
                                                                        23
                                                                        PageID#
                                                                          of 199 16



       69.    Pursuant to 15 U.S.C. § 1681o and § 1681n, Plaintiff is entitled to actual damages,

statutory damages, punitive damages, and reasonable attorneys’ fees and costs.

                                    PRAYER FOR RELIEF


       70.    WHEREFORE, Plaintiff prays for relief as follows:


      a. Determining that this action may proceed as a class action under Rule 23;

      b. Designating Plaintiff as the class representative for the classes;

      c. Designating Plaintiff’s counsel as counsel for the classes;

      d. Issuing proper notice to the classes at Defendant’s expense;

      e. Determining that Defendant negligently and/or willfully violated the FCRA;
      f. Awarding actual damages, statutory damages, and punitive damages as provided by the
          FCRA;
      g. Awarding reasonable attorneys’ fees and costs as provided by the FCRA; and
      h. Granting further relief, in law or equity, as this Court may deem appropriate and just.

                                DEMAND FOR JURY TRIAL


       71.    Plaintiff demands a trial by jury.


                                             By:____/s/ Casey S. Nash____________________
                                             Kristi C. Kelly, Esq., VSB #72791
                                             Andrew J. Guzzo, Esq., VSB #82170
                                             Casey S. Nash, Esq., VSB #84261
                                             KELLY GUZZO, PLC
                                             3925 Chain Bridge Road, Suite 202
                                             Fairfax, VA 22030
                                             (703) 424-7572 – Telephone
                                             (703) 591-0167 – Facsimile
                                             Email: kkelly@kellyguzzo.com
                                             Email: aguzzo@kellyguzzo.com

                                                16
Case
  Case
     1:19-cv-01185-TSE-JFA
        1:18-cv-05141-JPB-AJB
        Case Pending No. 78 Document
                             Document
                               Document
                                     11-9Filed
                                         72-1
                                            Filed
                                               09/13/19
                                                Filed
                                                  01/21/20
                                                      01/24/20
                                                          Page
                                                             Page
                                                               17
                                                                Page
                                                                  23
                                                                  of 17
                                                                     of
                                                                      174
                                                                        23
                                                                        PageID#
                                                                          of 199 17



                                      Email: casey@kellyguzzo.com
                                      Counsel for Plaintiff




                                        17
Case 1:18-cv-05141-JPB-AJB
     Case Pending No. 78 Document
                           Document
                                  1-10
                                    72-1Filed
                                           Filed
                                               01/21/20
                                                 01/24/20Page
                                                           Page
                                                              1 of
                                                                17525of 199




                EXHIBIT 6
               Case 1:18-cv-05141-JPB-AJB
                    Case Pending No. 78 Document
                                          Document
                                                 1-10
                                                   72-1Filed
                                                          Filed
                                                              01/21/20
                                                                01/24/20Page
                                                                          Page
                                                                             2 of
                                                                               17625of 199
Hector v. Trans Union Rental Screening Solutions, Inc., Docket No. 3_19-cv-00790 (E.D. Va. Oct 25, 2019), Court Docket




                                       Current on Bloomberg Law as of 2020-01-21 12:34:02
                                                        U.S. District Court
                                              Eastern District of Virginia - (Richmond)
                                         CIVIL DOCKET FOR CASE #: 3:19-cv-00790-MHL



                  Hector v. Trans Union Rental Screening Solutions, Inc.
DOCKET INFORMATION
Minimize
Date Filed:                       Oct 25, 2019
Nature of suit:                   480 Consumer Credit
Assigned to:                      District Judge M. Hannah Lauck
Cause:                            15:1681 Fair Credit Reporting Act
Jurisdiction:                     Federal Question
Jury demand:                      Plaintiff


Parties and Attorneys
Expand All Minimize

   Plaintiff                              Kaila Hector
                                          on behalf of herself and all others similarly situated
                                          Plaintiff
 Representation
 Leonard Anthony Bennett                  Andrew Joseph Guzzo                    Casey Shannon Nash
 Consumer Litigation Associates           Kelly Guzzo PLC                        Kelly Guzzo PLC
 763 J Clyde Morris Boulevard             3925 Chain Bridge Road                 3925 Chain Bridge Road
 Suite 1A                                 Suite 202                              Suite 202
 Newport News, VA 23601                   Fairfax, VA 22030                      Fairfax, VA 22030
 (757) 930-3660                           (703) 424-7576                         (703) 424-7571
 Fax: (757) 930-3662                      Fax: (703) 591-0167                    Fax: (703) 591-0167
 lenbennett@clalegal.com                  aguzzo@kellyguzzo.com                  casey@kellyguzzo.com
 LEAD ATTORNEY                            ATTORNEY TO BE NOTICED                 ATTORNEY TO BE NOTICED
 ATTORNEY TO BE NOTICED

 Craig Carley Marchiando                  Eleanor Michelle Drake                 Elizabeth W. Hanes
 Consumer Litigation Associates           Berger & Montague PC                   Consumer Litigation Associates (Richmond)
 763 J Clyde Morris Boulevard             43 S.E. Main Street                    626 E Broad Street
 Suite 1A                                 Suite 505                              Suite 300
 Newport News, VA 23601                   Minneapolis, MN 55414                  Richmond, VA 23219
 (757) 930-3660                           (612) 594-5999                         (757) 930-3660
 Fax: (757) 930-3662                      Fax: (612) 584-4470                    Fax: (757) 930-3662
 craig@clalegal.com                       emdrake@bm.net                         elizabeth@clalegal.com
 ATTORNEY TO BE NOTICED                   **NA**                                 ATTORNEY TO BE NOTICED
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

 Joseph Christopherson Hashmall           Kristi Cahoon Kelly
 Berger & Montague PC                     Kelly Guzzo PLC
 43 S.E. Main Street                      3925 Chain Bridge Road
 Suite 505                                Suite 202
 Minneapolis, MN 55414                    Fairfax, VA 22030

                                             © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                 // PAGE 1
            Case 1:18-cv-05141-JPB-AJB
                 Case Pending No. 78 Document
                                       Document
                                              1-10
                                                72-1Filed
                                                       Filed
                                                           01/21/20
                                                             01/24/20Page
                                                                       Page
                                                                          3 of
                                                                            17725of 199
Hector v. Trans Union Rental Screening Solutions, Inc., Docket No. 3_19-cv-00790 (E.D. Va. Oct 25, 2019), Court Docket



 (612) 594-5999                            (703) 424-7570
 Fax: (612) 584-4470                       Fax: (703) 591-9285
 jhashmall@bm.net                          kkelly@kellyguzzo.com
 **NA**                                    ATTORNEY TO BE NOTICED
 PRO HAC VICE
 ATTORNEY TO BE NOTICED



   Defendant                                 Trans Union Rental Screening Solutions, Inc.
                                             Defendant

 Representation

 Alison Ross Wickizer Toepp                  Albert Edward Hartmann                         Kristen DeGrande
 Reed Smith LLP (Richmond)                   Reed Smith LLP (IL-NA)                         Reed Smith LLP (IL-NA)
 901 East Byrd Street                        10 South Wacker Drive                          10 South Wacker Drive
 Suite 1900                                  40th Floor                                     40th Floor
 Richmond, VA 23219-4068                     Chicago, IL 60606                              Chicago, IL 60606
 (804) 344-3465                              (312) 207-2821                                 (312) 207-2842
 Fax: (804) 344-3410                         Fax: (312) 207-6400                            Fax: (312) 207-6400
 atoepp@reedsmith.com                        ahartmann@reedsmith.com                        kdegrande@reedsmith.com
 LEAD ATTORNEY                               **NA**                                         **NA**
 ATTORNEY TO BE NOTICED                      PRO HAC VICE                                   PRO HAC VICE
                                             ATTORNEY TO BE NOTICED                         ATTORNEY TO BE NOTICED

 Michael Charles O'Neill                     Travis Aaron Sabalewski
 Reed Smith LLP (IL-NA)                      Reed Smith LLP (Richmond)
 10 South Wacker Drive                       901 East Byrd Street
 40th Floor                                  Suite 1900
 Chicago, IL 60606                           Richmond, VA 23219-4068
 (312) 207-2879                              (804) 344-3400
 Fax: (312) 207-6400                         Fax: (804) 344-3410
 michael.oneil@reedsmith.com                 tsabalewski@reedsmith.com
 **NA**                                      ATTORNEY TO BE NOTICED
 PRO HAC VICE
 ATTORNEY TO BE NOTICED



Docket Entries
Print Entries Request Entries Reverse Entries
Numbers shown are court assigned numbers
 Entry                Filed                  Description
     1                Oct 25, 2019           Complaint (Filing Fee: $400, Receipt Number: 0422-6906565), filed by Kaila Hector.
                                             (Attachments: # 1 Civil Cover Sheet) (Bennett, Leonard) (Entered: 10/25/2019)

     2                Oct 25, 2019           Proposed Summons re 1 Complaint by Kaila Hector. (Bennett, Leonard) (Main Document 2
                                             replaced on 10/29/2019) (jsau, ). (Entered: 10/25/2019)

                      Oct 25, 2019           Initial Case Assignment to District Judge John A. Gibney, Jr.. (smej, ) (Entered: 10/25/2019)

     3                Oct 29, 2019           Summons Issued as to Trans Union Rental Screening Solutions, Inc.. NOTICE TO
                                             ATTORNEY: REMOVE HEADERS and print out two electronically issued summons and one
                                             copy of the attachments for each defendant to be served with the complaint. (smej, ) (Main
                                             Document 3 replaced on 10/29/2019) (jsau, ). (Entered: 10/25/2019)

     4                Nov 13, 2019           NOTICE by Kaila Hector of Related Case (Bennett, Leonard) (Entered: 11/13/2019)

     5                Nov 18, 2019           ORDER - The plaintiff contends that this case will involve interpreting the settlement agreement
                                             in Clark and Anderson. Accordingly, in the interest of judicial efficiency and economy, the Court


                                             © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                        // PAGE 2
            Case 1:18-cv-05141-JPB-AJB
                 Case Pending No. 78 Document
                                       Document
                                              1-10
                                                72-1Filed
                                                       Filed
                                                           01/21/20
                                                             01/24/20Page
                                                                       Page
                                                                          4 of
                                                                            17825of 199
Hector v. Trans Union Rental Screening Solutions, Inc., Docket No. 3_19-cv-00790 (E.D. Va. Oct 25, 2019), Court Docket



                                             REASSIGNS this case to Judge Lauck. SEE ORDER FOR DETAILS. Signed by District Judge
                                             John A. Gibney, Jr. on 11/18/2019. (smej, ) (Entered: 11/18/2019)

                      Nov 18, 2019           Case Reassigned to District Judge M. Hannah Lauck. District Judge John A. Gibney, Jr. no
                                             longer assigned to the case. (smej, ) (Entered: 11/18/2019)

    6                 Dec 5, 2019            Consent MOTION for Extension of Time to File Answer re 1 Complaint by Trans Union Rental
                                             Screening Solutions, Inc.. (Attachments: # 1 Proposed Order)(Toepp, Alison) (Entered:
                                             12/05/2019)

    7                 Dec 5, 2019            Corporate Disclosure Statement by Trans Union Rental Screening Solutions, Inc.. (Toepp,
                                             Alison) (Entered: 12/05/2019)

    8                 Dec 6, 2019            Motion to appear Pro Hac Vice by Michael Charles O'Neil and Certification of Local Counsel
                                             Alison R.W. Toepp Filing fee $ 75, receipt number 0422-6972432. by Trans Union Rental
                                             Screening Solutions, Inc.. (Toepp, Alison) (Entered: 12/06/2019)

    9                 Dec 6, 2019            Motion to appear Pro Hac Vice by Kristen DeGrande and Certification of Local Counsel Alison
                                             R.W. Toepp Filing fee $ 75, receipt number 0422-6972471. by Trans Union Rental Screening
                                             Solutions, Inc.. (Toepp, Alison) (Entered: 12/06/2019)

    10                Dec 6, 2019            Motion to appear Pro Hac Vice by Albert Edward Hartmann and Certification of Local Counsel
                                             Alison R.W. Toepp Filing fee $ 75, receipt number 0422-6972484. by Trans Union Rental
                                             Screening Solutions, Inc.. (Toepp, Alison) (Entered: 12/06/2019)

    11                Dec 6, 2019            ORDER - IT IS HEREBY ORDERED that the Consent Motion 6 is GRANTED, and it is
                                             FURTHER ORDERED that the time for Defendant TransUnion Rental Screening Solutions,
                                             LLC, specially appearing by counsel, to serve its responsive pleadings shall be extended to
                                             and including December 31, 2019. Such pleadings or motions shall be considered timely-filed
                                             by the Court. SEE ORDER FOR DETAILS. Signed by District Judge M. Hannah Lauck on
                                             12/06/2019. (smej, ) (Entered: 12/06/2019)

    12                Dec 10, 2019           ORDER granting 8 Motion for Michael Charles O'Neil to appear as Pro hac vice for Trans
                                             Union Rental Screening Solutions, Inc.. Signed by District Judge M. Hannah Lauck on
                                             12/09/2019. (smej, ) (Entered: 12/10/2019)

    13                Dec 10, 2019           ORDER granting 9 Motion for Kristen DeGrande to appear as Pro hac vice for Trans Union
                                             Rental Screening Solutions, Inc.. Signed by District Judge M. Hannah Lauck on 12/09/2019.
                                             (smej, ) (Entered: 12/10/2019)

    14                Dec 10, 2019           ORDER granting 10 Motion for Albert Edward Hartmann to appear as Pro hac vice for Trans
                                             Union Rental Screening Solutions, Inc.. Signed by District Judge M. Hannah Lauck on
                                             12/09/2019. (smej, ) (Entered: 12/10/2019)

    15                Dec 30, 2019           MOTION to Dismiss for Lack of Jurisdiction by Trans Union Rental Screening Solutions, Inc..
                                             (Sabalewski, Travis) (Entered: 12/30/2019)

    16                Dec 30, 2019           Memorandum in Support re 15 MOTION to Dismiss for Lack of Jurisdiction filed by Trans Union
                                             Rental Screening Solutions, Inc.. (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Sabalewski,
                                             Travis) (Entered: 12/30/2019)

    17                Dec 30, 2019           Response to 4 NOTICE of Related Case filed by Trans Union Rental Screening Solutions, Inc..
                                             (Attachments: # 1 Exhibit A)(Sabalewski, Travis) (Entered: 12/30/2019)

    18                Jan 10, 2020           MOTION for Extension of Time to File Response/Reply as to 15 MOTION to Dismiss for Lack
                                             of Jurisdiction by Kaila Hector. (Attachments: # 1 Proposed Order)(Hanes, Elizabeth) (Entered:
                                             01/10/2020)

    19                Jan 10, 2020           Memorandum in Support re 18 MOTION for Extension of Time to File Response/Reply as to 15
                                             MOTION to Dismiss for Lack of Jurisdiction filed by Kaila Hector. (Hanes, Elizabeth) (Entered:
                                             01/10/2020)

    20                Jan 10, 2020           ORDER. For good cause shown, this Court hereby grants Plaintiff's Motion for an Extension of
                                             Time deadline to respond to Defendant's Motion to Dismiss. Therefore, it is hereby ORDERED
                                             that Plaintiff shall respond on or before January 27, 2020, and the Defendant shall serve its
                                             reply on or before February 10, 2020. It is SO ORDERED. Signed by District Judge M. Hannah
                                             Lauck on 1/10/20. (jsau, ) (Entered: 01/10/2020)

    21                Jan 13, 2020           Motion to appear Pro Hac Vice by Joseph Christopherson Hashmall and Certification of Local
                                             Counsel Elizabeth W. Hanes Filing fee $ 75, receipt number 0422-7021865. by Kaila Hector.
                                             (Hanes, Elizabeth) (Entered: 01/13/2020)


                                            © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                      // PAGE 3
            Case 1:18-cv-05141-JPB-AJB
                 Case Pending No. 78 Document
                                       Document
                                              1-10
                                                72-1Filed
                                                       Filed
                                                           01/21/20
                                                             01/24/20Page
                                                                       Page
                                                                          5 of
                                                                            17925of 199
Hector v. Trans Union Rental Screening Solutions, Inc., Docket No. 3_19-cv-00790 (E.D. Va. Oct 25, 2019), Court Docket




    22                Jan 13, 2020           Motion to appear Pro Hac Vice by Eleanor Michelle Drake and Certification of Local Counsel
                                             Elizabeth W. Hanes Filing fee $ 75, receipt number 0422-7021882. by Kaila Hector. (Hanes,
                                             Elizabeth) (Entered: 01/13/2020)

    23                Jan 14, 2020           ORDER granting 21 Motion for Joseph Christopherson Hashmall to appear as Pro hac vice for
                                             Kaila Hector. Signed by District Judge M. Hannah Lauck on 1/14/2020. (smej, ) (Entered:
                                             01/14/2020)

    24                Jan 14, 2020           ORDER granting 22 Motion for Eleanor Michelle Drake to appear as Pro hac vice for Kaila
                                             Hector. Signed by District Judge M. Hannah Lauck on 1/14/2020. (smej, ) (Entered:
                                             01/14/2020)

    25                Jan 16, 2020           NOTICE of Appearance by Kristi Cahoon Kelly on behalf of Kaila Hector (Kelly, Kristi) (Entered:
                                             01/16/2020)

    26                Jan 16, 2020           NOTICE of Appearance by Andrew Joseph Guzzo on behalf of Kaila Hector (Guzzo, Andrew)
                                             (Entered: 01/16/2020)

    27                Jan 16, 2020           NOTICE of Appearance by Casey Shannon Nash on behalf of Kaila Hector (Nash, Casey)
                                             (Entered: 01/16/2020)




                                            © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                      // PAGE 4
            Case 1:18-cv-05141-JPB-AJB
                 Case Pending No. 78 Document
                                       Document
                                              1-10
                                                72-1Filed
                                                       Filed
                                                           01/21/20
                                                             01/24/20Page
                                                                       Page
                                                                          6 of
                                                                            18025of 199
Hector v. Trans Union Rental Screening Solutions, Inc., Docket No. 3_19-cv-00790 (E.D. Va. Oct 25, 2019), Court Docket




                                         General Information



Court                                    United States District Court for the Eastern District of Virginia;
                                         United States District Court for the Eastern District of Virginia

Federal Nature of Suit                   Consumer Credit[480]

Docket Number                            3:19-cv-00790




                                            © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                // PAGE 5
 Case
  Case3:19-cv-00790-MHL
        1:18-cv-05141-JPB-AJB
        Case Pending No. 78
                          Document
                             Document
                               Document
                                   28 1-10
                                       Filed
                                         72-101/21/20
                                             Filed
                                                Filed
                                                    01/21/20
                                                      01/24/20
                                                        Page Page
                                                              1 of
                                                                Page
                                                                   19
                                                                    7 PageID#
                                                                      of
                                                                      18125of 199
                                                                                143



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

KAILA HECTOR and WILLIAM AIRD,
on behalf of themselves and all others similarly           Civil Action No. 3:19-cv-00790
situated,

       Plaintiffs,

               v.

TRANSUNION RENTAL SCREENING
SOLUTIONS, INC.,

       Defendant.

                            AMENDED CLASS ACTION COMPLAINT


       Plaintiffs KAILA HECTOR and WILLIAM AIRD, on behalf of themselves and all others

similarly situated, bring the following Amended Class Action Complaint and state as follows:

                               PRELIMINARY STATEMENT

       1.      This is a consumer class action for damages, costs and attorneys’ fees brought

against Defendant TRANSUNION RENTAL SCREENING SOLUTIONS, INC. (“Defendant” or

“TURSS”), based upon the Defendant’s widespread violations of the Fair Credit Reporting Act,

15 U.S.C. §§ 1681–1681x (“FCRA”).

       2.      Defendant is a consumer reporting agency that compiles and maintains files on

consumers on a nationwide basis. It sells consumer reports generated from its database and

furnishes these consumer reports to landlords who use the reports to make decisions regarding

whether to rent to certain consumers.

       3.      Despite the public availability of court records that conclusively demonstrate that

eviction cases have been dismissed, withdrawn, or vacated, Defendant routinely fails to obtain up-

to-date information pertaining to the disposition of those cases and publishes harmful, inaccurate
 Case
  Case3:19-cv-00790-MHL
        1:18-cv-05141-JPB-AJB
        Case Pending No. 78
                          Document
                             Document
                               Document
                                   28 1-10
                                       Filed
                                         72-101/21/20
                                             Filed
                                                Filed
                                                    01/21/20
                                                      01/24/20
                                                        Page Page
                                                              2 of
                                                                Page
                                                                   19
                                                                    8 PageID#
                                                                      of
                                                                      18225of 199
                                                                                144



“tenant screening” reports about consumers like Plaintiffs to potential landlords. Additionally,

Defendant fails to report accurate information by reporting a single eviction as multiple evictions,

and otherwise misreporting information related to eviction cases.

                              The PARTIES and JURISDICTION

       4.      Plaintiff Kaila Hector (“Ms. Hector”) is an adult individual who previously resided

in Hampton, Virginia and is a “consumer” as defined by FCRA section 1681a(c).

       5.      Plaintiff William Aird (“Mr. Aird”) is an adult individual who resides in

Chesapeake, Virginia and is a “consumer” as defined by FCRA section 1681a(c).

       6.      Defendant TransUnion Rental Screening Solutions, Inc. (“TURSS”) is a “consumer

reporting agency” (“CRA”) as defined by FCRA section 1681a(f) and regularly does business in

this District. TURSS is a Delaware corporation doing business throughout the United States,

including in the State of Virginia, and has a principal place of business in Illinois. TURSS is

regularly engaged in the business of assembling, evaluating, and disseminating information

concerning consumers for the purpose of furnishing consumer reports to third parties, including

within this District and Division.

       7.      Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C. § 1331.

       8.      The Court has personal jurisdiction over TURSS. TURSS regularly reports Virginia

records to potential landlords and business. TURSS regularly sells reports to potential landlords

and businesses located in Virginia. TURSS regularly reports records relating to Virginia

consumers. For example, TURSS sold at least one report (containing Virginia records) about

Plaintiff Aird, a Virginia resident, to a rental property manager located in Virginia. In total, TURSS

has reported hundreds of thousands, if not millions, of records which originated in Virginia’s




                                                  2
 Case
  Case3:19-cv-00790-MHL
        1:18-cv-05141-JPB-AJB
        Case Pending No. 78
                          Document
                             Document
                               Document
                                   28 1-10
                                       Filed
                                         72-101/21/20
                                             Filed
                                                Filed
                                                    01/21/20
                                                      01/24/20
                                                        Page Page
                                                              3 of
                                                                Page
                                                                   19
                                                                    9 PageID#
                                                                      of
                                                                      18325of 199
                                                                                145



courts, including courts in this district, and has sold and resold information about thousands, if not

tens or hundreds of thousands, of Virginians and people with Virginia records, to its clients.

       9.         On information and belief, TURSS also regularly advertises and markets reports to

customers and potential customers located in Virginia. TURSS regularly advertised and markets

itself as providing records from around the country, including eviction records from Virginia.

       10.        TURSS also conducts investigations and creates reports on individuals located in

this District and Division.

       11.        TURSS reports records from Virginia’s courts. These records are stored and

maintained by the Executive Secretary of the Supreme Court of Virginia, in Richmond, Virginia.

       12.        Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred in this District,

including but not limited, the collection of the underlying court records from the Executive

Secretary of the Commonwealth of Virginia, which is based in Richmond, Virginia. Additionally,

TURSS’s omission, its failure to update the underlying court records, also occurred in Richmond,

Virginia. Important witnesses and records necessary for the prosecution of this case are also based

in Richmond, Virginia, including the Executive Secretary, as well as employees of the Office of

the Executive Secretary. Specifically, the original and updated court records are located in

Richmond, Virginia, and will establish that the information reported about Plaintiffs was

inaccurate. Additionally, employees of the Office of the Executive Secretary will provide evidence

related to Defendant’s willfulness, for example by providing evidence related to the availability of

records online.

                                   FACTUAL ALLEGATIONS

                    As to Defendant’s Reporting of Eviction Litigation Information




                                                  3
    Case
     Case3:19-cv-00790-MHL
           Case
           1:18-cv-05141-JPB-AJB
                Pending No. 78
                             Document
                               Document
                                 Document
                                      28 1-10
                                          Filed
                                            72-1Filed
                                                01/21/20
                                                    Filed
                                                       01/21/20
                                                          01/24/20
                                                            PagePage
                                                                  4 of
                                                                    Page
                                                                       19
                                                                        10PageID#
                                                                          184
                                                                          of 25of 199
                                                                                    146



         13.    For many years, TURSS has reported information pertaining to residential eviction

litigation (“eviction information”) without retrieving the actual underlying court records

themselves—or even more manageable digital representations—for the purpose of creating and

selling consumer reports to third-party landlords and rental property managers.

         14.    TURSS fails to obtain the most up-to-date information available at the courthouses

or government offices where the records themselves are housed in conjunction with the day-to-

day functioning of those entities.

         15.    Obtaining distilled, incomplete public record information was the impetus for

regulatory investigations of TransUnion, LLC, Experian Information Solutions, Inc., and Equifax

Information Services, LLC (the “national CRAs”), and dozens of FCRA class action lawsuits

throughout the United States, including in this District.1

         16.    For example, in 2015, the Consumer Financial Protection Bureau (“CFPB”) noted

that the CRAs did not adequately oversee their public records vendors:

         Examiners found that the oversight of public records providers by one or more
         CRAs was weak and required corrective action. For example, one or more CRAs
         had never conducted a formal audit of their public records providers. In addition,
         one or more CRAs did not have defined processes to verify the accuracy of public
         record information provided by their public records providers. In light of such
         weaknesses, Supervision directed one or more CRAs to establish and implement
         suitable and effective oversight of public records providers.2

         17.    Further, the CFPB expressed concern about the accuracy of public records

information that the CRAs imported into their consumer databases:


1
         See, e.g., Soutter v. Equifax Info. Serv’s, LLC, Case No. 3:10-cv-107 (E.D. Va.); Clark v.
Experian Info. Sols., Inc., Case No. 3:16-cv-32 (E.D. Va.); Anderson v. TransUnion, LLC, Case
No. 3:16-cv-558 (E.D. Va.); Clark v. TransUnion, LLC, Case No. 3:15-cv-00391 (E.D. Va.);
Thomas v. Equifax Info. Serv’s, LLC, No. 3:18-cv-684 (E.D. Va.).
2
         CFPB, Supervisory Highlights, 2.1.1 (Summer 2015), available at
http://files.consumerfinance.gov/f/201506_cfpb_supervisory-highlights.pdf (last viewed July 9,
2018).


                                                  4
    Case
     Case3:19-cv-00790-MHL
           Case
           1:18-cv-05141-JPB-AJB
                Pending No. 78
                             Document
                               Document
                                 Document
                                      28 1-10
                                          Filed
                                            72-1Filed
                                                01/21/20
                                                    Filed
                                                       01/21/20
                                                          01/24/20
                                                            PagePage
                                                                  5 of
                                                                    Page
                                                                       19
                                                                        11PageID#
                                                                          185
                                                                          of 25of 199
                                                                                    147



         Examiners reviewed quality control processes with respect to the accuracy of
         consumer reports produced by one or more CRAs and found that, with certain
         exceptions, there were no quality control policies and procedures to test compiled
         consumer reports for accuracy. While processes existed to analyze and improve the
         quality of incoming data, there was no post-compilation report review or sampling
         to test the accuracy of consumer reports. In light of these weaknesses, Supervision
         directed one or more CRAs to develop a plan with implementation timelines to
         establish quality controls that regularly assess the accuracy and integrity of the
         consumer reports and consumer file disclosures produced.3

         18.    Other regulators, including the New York Attorney General, initiated investigations

of the national CRAs, in part due to similar problems with the accuracy and currency of public

record information in credit reports.

         19.    The national CRAs ultimately entered into an agreement4 with the New York

Attorney General called the “National Consumer Assistance Plan” (“NCAP”).

         20.    As of July 1, 2017, pursuant to the requirements of the settlement and the NCAP,

the national CRAs ceased including in credit reports civil judgment information that did not meet

certain minimum standards. In practice, this meant that civil judgments disappeared entirely from

consumer reports prepared by the national CRAs.5

         21.    At all times relevant to these allegations, TURSS was aware of the CFPB’s and

state attorneys’ general investigations into the national CRA’s public records practices, the NCAP,

the various public records class actions pending throughout the United States, and its own

obligations under the FCRA.


3
        Id. at 2.1.2.
4
        Settlement Agreement, In the Matter of the Investigation by Eric T. Schneiderman,
Attorney General of the State of New York, of Experian Information Solutions, Inc.; Equifax
Information Services, LLC; and TransUnion, LLC,
http://www.ag.ny.gov/pdfs/CRA%20Agreement%20Fully%20Executed%203.8.15.pdf (last
viewed July 9, 2018).
5
        See CFPB, Quarterly Consumer Credit Trends Report, 2-3 (February 2018)
https://www.consumerfinance.gov/documents/6270/cfpb_consumer-credit-trends_public-
records_022018.pdf (last viewed July 9, 2018).


                                                 5
    Case
     Case3:19-cv-00790-MHL
           Case
           1:18-cv-05141-JPB-AJB
                Pending No. 78
                             Document
                               Document
                                 Document
                                      28 1-10
                                          Filed
                                            72-1Filed
                                                01/21/20
                                                    Filed
                                                       01/21/20
                                                          01/24/20
                                                            PagePage
                                                                  6 of
                                                                    Page
                                                                       19
                                                                        12PageID#
                                                                          186
                                                                          of 25of 199
                                                                                    148



         22.    TURSS knows that the public record information it reports contains mistakes and

incomplete information.

         23.    TURSS knows that the information it reports for credit reporting purposes routinely

does not include the most up-to-date status of the actual cases.

         24.    Nevertheless, fully aware of the problems associated with the incomplete and

inaccurate information it reports, TURSS continues to report eviction information to potential

landlords via its SmartMove tenant screening product.

         25.    TURSS markets its SmartMove product to landlords by noting that it can provide

“renter credit, income estimate and eviction reports plus criminal background checks.” It purports

to offer “[a]dvanced matching logic” resulting in more accuracy. 6

         26.    On its website, TURSS asks potential landlords if there is “. . . anything more

painful than evicting a tenant?”7 and promises that the “Eviction Report” portion of the SmartMove

product will help them predict future evictions because “prior evictions are highly predictive of

future evictions.”8

         27.    According to TURSS, the information contained on an Eviction Report is generated

based upon a “database of over 27 million eviction records.” The Eviction Report “include court

records on every file” and information on the Eviction Report comes “from a variety of sources

including public court records, and are enhanced with data reported directly to TransUnion.”9




6
        TRANSUNION RESIDENT SCREENING SOLUTIONS, INC., TransUnion | SmartMove ,
https://www.mysmartmove.com (last visited January 21, 2020).
7
        TRANSUNION RESIDENT SCREENING SOLUTIONS, INC., Eviction Report,
https://www.mysmartmove.com/SmartMove/eviction-check.page (last visited January 21, 2020).
8
        Id.
9
        Id.


                                                 6
 Case
  Case3:19-cv-00790-MHL
        Case
        1:18-cv-05141-JPB-AJB
             Pending No. 78
                          Document
                            Document
                              Document
                                   28 1-10
                                       Filed
                                         72-1Filed
                                             01/21/20
                                                 Filed
                                                    01/21/20
                                                       01/24/20
                                                         PagePage
                                                               7 of
                                                                 Page
                                                                    19
                                                                     13PageID#
                                                                       187
                                                                       of 25of 199
                                                                                 149



       28.      The TURSS Eviction Reports includes: “Tenant judgment for possession and

money[;] Unlawful detainers[;] Tenant judgments for rent[;] Failure to pay rent[; and] Writs and

warrants of eviction[.]”10

       29.      By its own admissions, TURSS is engaged in the business of assembling,

evaluating, and disbursing eviction information concerning consumers for the purpose of

furnishing consumer reports to landlords and rental property managers.

       30.      The data and reports TURSS sells are used and expected to be used for multiple

purposes governed by 15 U.S.C. § 1681b and the eviction information included in each report

bears on the credit history, credit worthiness, reputation, personal characteristics, and mode of

living of each respective consumer.

       31.      Thus, the SmartMove reports that TURSS sells about thousands of consumers each

year meet the definition of “consumer report” in FCRA section 1681a(d).

       32.      TURSS is regulated by the FCRA and admits as much on its website.11

       33.      TURSS routinely fails to report accurate information about eviction litigation,

including the most up-to-date status of those cases because it fails to follow reasonable procedures

to assure the maximum possible accuracy of the eviction information it sells about consumers. See

15 U.S.C. § 1681e(b).

       34.      TURSS’s practices and procedures regarding the reporting of eviction information,

specifically its failure to report the most up-to-date status of eviction cases cause widespread harm

to consumers.




10
       Id.
11
       Id. (noting that TURSS has “[o]ne of the largest evictions databases subject to the FCRA
with 27+ million eviction records, covering all 50 states plus Washington D.C.”).


                                                 7
 Case
  Case3:19-cv-00790-MHL
        Case
        1:18-cv-05141-JPB-AJB
             Pending No. 78
                          Document
                            Document
                              Document
                                   28 1-10
                                       Filed
                                         72-1Filed
                                             01/21/20
                                                 Filed
                                                    01/21/20
                                                       01/24/20
                                                         PagePage
                                                               8 of
                                                                 Page
                                                                    19
                                                                     14PageID#
                                                                       188
                                                                       of 25of 199
                                                                                 150



                                       Plaintiffs’ Experiences

                                           Kaila Hector

         35.     On or about November 2017, Plaintiff Hector identified a house that she wanted

lease.

         36.     Plaintiff Hector contacted the owner, who indicated the house rented for

approximately $1,300.00 per month.

         37.     Plaintiff Hector completed an application and paid an application fee of $100.00.

Plaintiff Hector also paid $50.00 in additional fees.

         38.     As a part of her application, the owner obtained a SmartMove report about the

Plaintiff. Plaintiff was required to pay for the cost of this report, approximately $50.00. TURSS

created and sold the owner a SmartMove report about Plaintiff Hector that same day for a fee.

         39.     Upon meeting with the owner of the house, Plaintiff Hector told the owner about

her previous eviction in Virginia as well as the fact that she had paid any obligation associated

with the eviction. The owner told Plaintiff Hector she wanted Plaintiff Hector to be her tenant and

would be willing to give her the keys early. The owner advised Plaintiff Hector that the house was

hers to rent, once the TURSS report came back consistent with their conversation.

         40.     The report that TURSS provided regarding Plaintiff Hector was inaccurate and

incorrectly double reported the same judgment under the heading “Eviction records.”

         41.     The two TURSS “eviction records” stated, in relevant part, as follows:

               Name                          HECTOR, KAILA S
               Address12                     XXXX Goldsboro Dr #2
                                             Hampton VA 23605
               County                        Hampton District Court

12
  The full address was included in Plaintiff Hector’s TURSS report, but has been redacted for
purposes of this publicly-filed Complaint.

                                                 8
 Case
  Case3:19-cv-00790-MHL
        Case
        1:18-cv-05141-JPB-AJB
             Pending No. 78
                          Document
                            Document
                              Document
                                   28 1-10
                                       Filed
                                         72-1Filed
                                             01/21/20
                                                 Filed
                                                    01/21/20
                                                       01/24/20
                                                         PagePage
                                                               9 of
                                                                 Page
                                                                    19
                                                                     15PageID#
                                                                       189
                                                                       of 25of 199
                                                                                 151



             Record ID                      MP45064565
             File Number                    650GV1001921000
             Action Date                    1/11/2011
             Case Type                      Civil Judgment
             Plaintiff                      Cambridge Apartments LC
             Judgment Amount                $879



             Name                           HECTOR, KAILA S
             Address                        XXXX Goldsboro Dr #2
                                            Hampton VA 23605
             County                         Hampton District Court
             Record ID                      MP93521309
             File Number                    650GV1001921000
             Action Date                    6/6/2013
             Case Type                      Civil Judgment
             Plaintiff                      Cambridge Apartments LC
             Judgment Amount                $879



       42.     This information was inaccurate because the information was reported as if Plaintiff

Hector had two evictions that were unpaid two years apart in the amount of $879 each.

       43.     In fact, the two reported evictions were actually the same case.

       44.     Court records relating to the case reside with the Executive Secretary of the

Commonwealth of Virginia, which is based in Richmond, Virginia.

       45.     The publicly available court record clearly shows that only one case was initiated

against Plaintiff Hector. The case was initiated on December 16, 2010. A default judgment was

entered on January 11, 2011, and a notice of satisfaction was filed on June 6, 2013. No second

case was ever brought against Plaintiff Hector.




                                                  9
Case
  Case
     3:19-cv-00790-MHL
       Case
        1:18-cv-05141-JPB-AJB
             Pending No. 78
                          Document
                             Document
                               Document
                                   28 1-10
                                       Filed
                                          72-1
                                             01/21/20
                                             Filed
                                                 Filed
                                                    01/21/20
                                                       01/24/20
                                                         Page Page
                                                              10 Page
                                                                 of 19
                                                                    16 190
                                                                       PageID#
                                                                       of 25of 199
                                                                                 152



       46.     As a result of TURSS reporting two eviction judgments that were unpaid, and

because this was contrary to what Plaintiff Hector had represented to the owner, the owner denied

Plaintiff Hector’s application. The owner told Plaintiff Hector that the existence of two judgments,

as opposed to only one, was the reason she was denied.

       47.     As a result of the inaccurate information, Plaintiff Hector was required to rent a less

desirable apartment at the High Ridge Landing Complex in Boynton Beach, Florida. This

apartment had a monthly rent of $1,700.00, approximately $300 higher per month than the house

she wanted to lease. She lost the application fees paid to the owner, and she had to live with her

mother for approximately one month while she sought new housing.

                                           William Aird

       48.     On or about June 8, 2018, Plaintiff Aird applied to rent a home in Chesapeake,

Virginia, where he planned to live with his wife and their grandson.

       49.     As a part of his application, the rental property manager of the home obtained a

SmartMove report about Plaintiff Aird. TURSS created and sold the property manager a

SmartMove report about Plaintiff Aird that same day for a fee.

       50.     The SmartMove report was inaccurate and incorrectly associated two judgments

with Plaintiff Aird under the heading “Eviction records.”

       51.     The first TURSS “eviction record” stated, in relevant part, as follows:

               Name                           WILLIAM AIRD
                        13                    XXX OAK LAKE RUN CRES
               Address
                                              CHESAPEAKE, VA 23320
               Description                    Virginia Evictions
               Record ID                      MP87845257


13
  The full address was included in Plaintiff Aird’s TURSS report, but has been redacted for
purposes of this publicly-filed Complaint.

                                                 10
Case
  Case
     3:19-cv-00790-MHL
       Case
        1:18-cv-05141-JPB-AJB
             Pending No. 78
                          Document
                             Document
                               Document
                                   28 1-10
                                       Filed
                                          72-1
                                             01/21/20
                                             Filed
                                                 Filed
                                                    01/21/20
                                                       01/24/20
                                                         Page Page
                                                              11 Page
                                                                 of 19
                                                                    17 191
                                                                       PageID#
                                                                       of 25of 199
                                                                                 153



               File Number                  550GV1300287700
               County                       Chesapeake City District Court
               Action Date                  2/20/2013
               Case Type                    Civil New Filing
               Plaintiff                    Oak Lake Apartments
               Judgment Amount              $635

       52.    This information was inaccurate because no judgment was ever entered against

Plaintiff in case GV13-2877, let alone one for $635.

       53.    Court records relating to the case reside with the Executive Secretary of the

Commonwealth of Virginia, which is based in Richmond, Virginia.

       54.    The publicly available court record clearly shows that the case was dismissed on

March 8, 2013. See Exhibit A.

       55.    The second TURSS “eviction record” stated, in relevant part, as follows:

               Name                         WILLIAM AIRD
               Address                      XXX OAK LAKE RUN CRES
                                            CHESAPEAKE, VA 23320
               Description                  Virginia Evictions
               Record ID                    MP85471440
               File Number                  550GV1300144800
               County                       Chesapeake City District Court
               Action Date                  1/25/2013
               Case Type                    Civil New Filing
               Plaintiff                    Oak Lake Apartments
               Judgment Amount              $314

       56.    This information was inaccurate because no judgment was ever entered against

Plaintiff Aird in case GV13-1448, let alone one for $314.

       57.    Court records relating to the case reside with the Executive Secretary of the

Commonwealth of Virginia, which is based in Richmond, Virginia.



                                               11
Case
  Case
     3:19-cv-00790-MHL
       Case
        1:18-cv-05141-JPB-AJB
             Pending No. 78
                          Document
                             Document
                               Document
                                   28 1-10
                                       Filed
                                          72-1
                                             01/21/20
                                             Filed
                                                 Filed
                                                    01/21/20
                                                       01/24/20
                                                         Page Page
                                                              12 Page
                                                                 of 19
                                                                    18 192
                                                                       PageID#
                                                                       of 25of 199
                                                                                 154



       58.     The publicly available court record clearly shows that the case was dismissed on

February 8, 2013. See Exhibit B.

       59.     Plaintiff Aird was never evicted from Oak Lake Apartments. He lived there until

the expiration of his one-year lease in or about August 2013.

       60.     Nevertheless, pursuant to its automated programing and processes, TURSS

recommended that the property manager reject Plaintiff Aird’s rental application.

       61.     Solely as a result of the derogatory, inaccurate eviction information on the TURSS

report, the property manager denied Plaintiff Aird’s rental application.

       62.     Because their previous lease at another location expired and the new housing

application was not approved, Plaintiff Aird, his wife, and his grandson have been forced to depend

upon the kindness of friends for housing since the end of May 2018.

                               Facts Regarding TURSS’s Willfulness

       63.     If TURSS had reasonable procedures to ensure maximum possible accuracy, it

would not have reported multiple evictions for Plaintiff Hector and would not have reported

Plaintiff Aird’s dismissed unlawful detainer actions as cases resulting in a judgment. TURSS’s

reporting was inconsistent with publicly available records.

       64.     TURSS did not consult the readily available online court records before reporting

the eviction records. If it had, it would have avoided its error.

       65.     Instead, TURSS chose to rely on stale and incomplete data, which was not up-to-

date. TURSS likely did this because it was cheaper for TURSS to obtain information in this manner

than to re-check the court data at or near the time of the report.

       66.     In addition to the conduct set forth above, TURSS’s willful conduct is further

reflected by, inter alia, the following:




                                                 12
Case
  Case
     3:19-cv-00790-MHL
       Case
        1:18-cv-05141-JPB-AJB
             Pending No. 78
                          Document
                             Document
                               Document
                                   28 1-10
                                       Filed
                                          72-1
                                             01/21/20
                                             Filed
                                                 Filed
                                                    01/21/20
                                                       01/24/20
                                                         Page Page
                                                              13 Page
                                                                 of 19 193
                                                                       PageID#
                                                                       of 25of 199
                                                                                 155



                  a. The FCRA was enacted in 1970; TURSS has had 49 years to become

                      compliant;

                  b. TURSS and its parent company have been repeatedly sued for misreporting

                      public record information.14

                  c. TURSS is a corporation with access to legal advice through its own general

                      counsel’s office and outside litigation counsel.         Yet, there is no

                      contemporaneous evidence that it determined that its conduct was lawful;

                  d. TURSS knew or had reason to know that its conduct was inconsistent with

                      FTC guidance, case law, and the plain language of the FCRA;

                  e. TURSS voluntarily ran a risk of violating the law substantially greater than

                      the risk associated with a reading that was merely careless;

                  f. If TURSS had consulted the publicly available online court records, it

                      would have easily discovered that the information it was reporting about

                      Plaintiffs was inaccurate. However, TURSS failed to do so;

                  g. TURSS’s violations of the FCRA were repeated and systematic.

       67.    At all times relevant hereto, TURSS’s conduct was willful and carried out in

knowing or reckless disregard for consumers’ rights under the FCRA. TURSS’s conduct was

intentionally accomplished through its intended procedures; these procedures have continued

despite the fact that other consumer reporting agencies have been subject to court decisions and

consumer complaints critical of similar conduct; and TURSS will continue to engage in this




14
   Anderson v. Trans Union LLC, No. 3:16-cv-588 (E.D. Va.); Clark v Trans Union LLC, No.
3:15-cv-391 (E.D. Va.); Walsh v. Trans Union, LLC, No. 6:18-cv-00166, (M.D. Fla.).

                                               13
Case
  Case
     3:19-cv-00790-MHL
       Case
        1:18-cv-05141-JPB-AJB
             Pending No. 78
                          Document
                             Document
                               Document
                                   28 1-10
                                       Filed
                                          72-1
                                             01/21/20
                                             Filed
                                                 Filed
                                                    01/21/20
                                                       01/24/20
                                                         Page Page
                                                              14 Page
                                                                 of 19
                                                                    20 194
                                                                       PageID#
                                                                       of 25of 199
                                                                                 156



conduct because it believes there is greater economic value in selling over-inclusive consumer

reports than in producing accurate reports.

                              CLASS ACTION ALLEGATIONS

       68.     Plaintiffs Hector and Aird bring this action on behalf of the Failure to Update Class

for TURSS’s violations of FCRA section 1681e(b), defined as:

       Within the period beginning five (5) years prior to the filing of this Complaint and
       continuing through the date of judgment, all natural persons with an address in the
       United States and its Territories who were subjects of tenant screening reports
       created by Defendant that contained information pertaining to an unlawful detainer
       action filed in the Commonwealth of Virginia, but which failed to state that the
       action had been withdrawn, dismissed, vacated, non-suited, satisfied or had resulted
       in a judgment for the tenant defendant at least 30 days prior to the date of the
       Defendant’s report.

       69.     Plaintiff Hector also brings this action on behalf of the Multiple Entries Class for

TURSS’s violations of the FCRA section 1681e(b), defined as:

       Within the period beginning five (5) years prior to the filing of this Complaint and
       continuing through the date of judgment, all natural persons with an address in the
       United States and its Territories who were subjects of tenant screening reports
       created by Defendant that contained information pertaining to an unlawful detainer
       or other eviction action where two distinct Record IDs are reported with the same
       File Number and County.

       70.     The members of the Classes are so numerous that joinder of all members is

impracticable. Although the precise number of Class members is known only to Defendant,

Plaintiffs aver upon information and belief that the members of the Classes number in the

thousands.

       71.     There are questions of law and fact common to the Classes that predominate over

any questions affecting only individual Class members. The principal questions concern whether

the Defendant willfully and/or negligently violated the FCRA by failing to follow reasonable

procedures to assure the maximum possible accuracy of the information contained in consumers’

files with respect to two types of situations: eviction cases that had a judgment that had been


                                                14
Case
  Case
     3:19-cv-00790-MHL
       Case
        1:18-cv-05141-JPB-AJB
             Pending No. 78
                          Document
                             Document
                               Document
                                   28 1-10
                                       Filed
                                          72-1
                                             01/21/20
                                             Filed
                                                 Filed
                                                    01/21/20
                                                       01/24/20
                                                         Page Page
                                                              15 Page
                                                                 of 19
                                                                    21 195
                                                                       PageID#
                                                                       of 25of 199
                                                                                 157



vacated, satisfied or otherwise withdrawn at least 30 days prior to the date Defendant prepared the

report and/or reporting one case as multiple cases.

        72.     Plaintiffs’ claims are typical of the claims of the members of the Classes, which all

arise from the same operative facts and are based on the same legal theories.

        73.     Plaintiffs will fairly and adequately protect the interests of the members of the

Classes. Plaintiffs are committed to vigorously litigating this matter and have secured counsel very

experienced in handling consumer class actions. Neither Plaintiffs nor their counsel have any

interests which might cause them not to vigorously pursue this claim.

        74.     This action should be maintained as a class action because the prosecution of

separate actions by individual members of the Classes would create a risk of inconsistent or

varying adjudications with respect to individual members which would establish incompatible

standards of conduct for the parties opposing the Classes, as well as a risk of adjudications with

respect to individual members which would as a practical matter be dispositive of the interests of

other members not parties to the adjudications or substantially impair or impede their ability to

protect their interests.

        75.     Whether Defendant violated the FCRA can be determined by examination of

Defendant’s policies and conduct and a ministerial inspection of Defendant’s business records and

publicly available eviction litigation records.

        76.     A class action is a superior method for the fair and efficient adjudication of this

controversy. Management of the Classes’ claims is likely to present significantly fewer difficulties

than those presented in many individual claims. The identities of the members of the Classes may

be derived from Defendant’s records.




                                                  15
Case
  Case
     3:19-cv-00790-MHL
       Case
        1:18-cv-05141-JPB-AJB
             Pending No. 78
                          Document
                             Document
                               Document
                                   28 1-10
                                       Filed
                                          72-1
                                             01/21/20
                                             Filed
                                                 Filed
                                                    01/21/20
                                                       01/24/20
                                                         Page Page
                                                              16 Page
                                                                 of 19
                                                                    22 196
                                                                       PageID#
                                                                       of 25of 199
                                                                                 158



                                     CLAIMS for RELIEF

                        COUNT I – VIOLATION of FCRA § 1681e(b)

       77.     Plaintiffs incorporate the foregoing paragraphs as though set forth at length herein.

       78.     Pursuant to sections 1681n and 1681o of the FCRA, TURSS is liable to Plaintiffs

and the members of the Classes for negligently and willfully failing to follow reasonable

procedures to assure maximum possible accuracy of consumer reports it prepared and sold about

Plaintiffs and other members of the Classes, in violation of 15 U.S.C. § 1681e(b). Specifically,

TURSS failed to follow reasonable procedures to assure maximum accuracy of consumers reports

when it prepared reports containing information pertaining to either: 1) eviction judgments that

had been vacated, satisfied or otherwise withdrawn at least 30 days prior to the date Defendant

prepared the report or 2) eviction records that were double reported.

       WHEREFORE, Plaintiffs respectfully request that this Honorable Court enter an order

granting the following relief:

               A.      Certifying the proposed Classes under Rule 23 of the Federal Rules of Civil

       Procedure and appointing Plaintiffs and their counsel to represent the Classes;

               B.      Entering judgment for Plaintiffs and the members of the Classes against

       Defendant for statutory, actual, and punitive damages for violation of 15 U.S.C. §1681e(b)

       pursuant to 15 U.S.C. §§ 1681n and 1681o;

               C.      Awarding costs and reasonable attorney’s fees pursuant to 15 U.S.C.

       §§ 1681n and 1681o; and

               D.      Granting such other and further relief as may be just and proper.




                                                16
Case
  Case
     3:19-cv-00790-MHL
       Case
        1:18-cv-05141-JPB-AJB
             Pending No. 78
                          Document
                             Document
                               Document
                                   28 1-10
                                       Filed
                                          72-1
                                             01/21/20
                                             Filed
                                                 Filed
                                                    01/21/20
                                                       01/24/20
                                                         Page Page
                                                              17 Page
                                                                 of 19
                                                                    23 197
                                                                       PageID#
                                                                       of 25of 199
                                                                                 159



      PLAINTIFFS DEMAND A TRIAL BY JURY.

                                            Respectfully submitted,

                                            KAILA HECTOR and WILLIAM AIRD, on
                                            behalf of themselves and all others similarly
                                            situated.


                                      By:      /s/ Leonard A. Bennett
                                               Leonard A. Bennett, VSB No. 37523
                                               Craig Marchiando, VSB No. 89736
                                               CONSUMER LITIGATION ASSOCIATES, P.C.
                                               763 J. Clyde Morris Blvd., Suite 1-A
                                               Newport News, VA 23601
                                               Tel: (757) 930-3660
                                               Fax: (757) 930-3662
                                               Email: lenbennett@clalegal.com
                                               Email: craig@clalegal.com

                                               Kristi C. Kelly, VSB #72791
                                               Email: kkelly@kellyguzzo.com
                                               Andrew J. Guzzo, VSB #82170
                                               Email: aguzzo@kellyguzzo.com
                                               Casey S. Nash, VSB# 84261
                                               KELLY GUZZO, PLC
                                               3925 Chain Bridge Road, Suite 202
                                               Fairfax, VA 22030
                                               Telephone: (703) 424-7572
                                               Facsimile: (703) 591-0167

                                               E. Michelle Drake, Admitted Pro Hac Vice
                                               Email: emdrake@bm.net
                                               Joseph C. Hashmall Admitted Pro Hac Vice
                                               Email: jhashmall@bm.net
                                               BERGER & MONTAGUE, P.C.
                                               43 SE Main Street, Suite 505
                                               Minneapolis, Minnesota 55414
                                               Telephone: (612) 594-5999
                                               Facsimile: (612) 584-4470

                                            Attorneys for Plaintiffs and the Classes




                                        17
Case
  Case
     3:19-cv-00790-MHL
       Case
        1:18-cv-05141-JPB-AJB
             Pending No. 78
                          Document
                             Document
                               Document
                                   28 1-10
                                       Filed
                                          72-1
                                             01/21/20
                                             Filed
                                                 Filed
                                                    01/21/20
                                                       01/24/20
                                                         Page Page
                                                              18 Page
                                                                 of 19
                                                                    24 198
                                                                       PageID#
                                                                       of 25of 199
                                                                                 160



                                  CERTIFICATE OF SERVICE

       I hereby certify that on January 21, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will then send a notification of such filing

(NEF) to all counsel of record.

Alison Ross Wickizer Toepp
Reed Smith LLP (Richmond)
901 East Byrd Street
Suite 1900
Richmond, VA 23219-4068
Email: atoepp@reedsmith.com

Albert Edward Hartmann
Reed Smith LLP (IL-NA)
10 South Wacker Drive
40th Floor
Chicago, IL 60606
Email: ahartmann@reedsmith.com

Kristen DeGrande
Reed Smith LLP (IL-NA)
10 South Wacker Drive
40th Floor
Chicago, IL 60606
Email: kdegrande@reedsmith.com

Michael Charles O'Neill
Reed Smith LLP (IL-NA)
10 South Wacker Drive
40th Floor
Chicago, IL 60606
Email: michael.oneil@reedsmith.com

Travis Aaron Sabalewski
Reed Smith LLP (Richmond)
901 East Byrd Street
Suite 1900
Richmond, VA 23219-4068
Email: tsabalewski@reedsmith.com




                                                18
Case
  Case
     3:19-cv-00790-MHL
       Case
        1:18-cv-05141-JPB-AJB
             Pending No. 78
                          Document
                             Document
                               Document
                                   28 1-10
                                       Filed
                                          72-1
                                             01/21/20
                                             Filed
                                                 Filed
                                                    01/21/20
                                                       01/24/20
                                                         Page Page
                                                              19 Page
                                                                 of 19
                                                                    25 199
                                                                       PageID#
                                                                       of 25of 199
                                                                                 161



                                             /s/ Leonard A. Bennett
                                             Leonard A. Bennett, VSB No. 37523
                                             CONSUMER LITIGATION ASSOCIATES, P.C.
                                             763 J. Clyde Morris Blvd., Suite 1-A
                                             Newport News, VA 23601
                                             Tel: (757) 930-3660
                                             Fax: (757) 930-3662
                                             Email: lenbennett@clalegal.com




                                        19
